 



Exhibit 10.1
AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT
of
MOUNTAIN STATE CARBON, LLC
a Delaware Limited Liability Company
dated as of September 29, 2005
between
WHEELING-PITTSBURGH STEEL CORPORATION
and
SNA CARBON, LLC

 



--------------------------------------------------------------------------------



 



Table of Contents

         
ARTICLE I General Provisions
    2  
1.1 Formation and Maintenance
    2  
1.2 Name
    2  
1.3 Purpose; Business; Power
    2  
1.4 Principal Executive Office
    3  
1.5 Filings; Agent for Service of Process
    3  
1.6 Title to Property
    4  
1.7 Payments of Individual Obligations
    4  
 
       
ARTICLE II Ancillary Agreements and Other Covenants
    4  
2.1 Ancillary Agreements
    4  
2.2 Breach of Coke Supply Agreements
    6  
2.3 Shuttering WPSC’s Blast Furnace
    7  
2.4 Additional Refurbishments
    7  
2.5 Exclusive Right to Deal with Operational Contracts
    7  
2.6 EAF PTI Permits
    8  
2.7 Competition
    8  
2.8 Standstill
    8  
2.9 Insurance
    9  
 
       
ARTICLE III Membership Interest Voting Capital Stock Interests Non-Voting
Capital Stock Interests and Capital Contributions
    9  
3.1 Membership Interest
    9  
3.2 Initial Capital Contributions
    10  
3.3 Potential Valuation Adjustment
    10  
3.4 WPSC Committed Capital Contributions
    10  
3.5 SCL Committed Capital Contributions
    10  
3.6 Accelerated Committed Capital Contributions; Joint Committed Capital
Contributions
    11  
3.7 Working Capital Loans
    11  
3.8 Additional Capital Contributions
    13  
3.9 Procedures for Capital Contributions and Working Capital Loans
    13  
3.10 Committed Contributions; Failure to Make Capital Contributions; Remedies
    13  
3.11 Minimum WPSC Voting Capital Stock Interests
    18  
3.12 Capital Accounts
    18  
3.13 Company Funds
    18  
3.14 Loans
    18  
3.15 Member Liability
    19  
3.16 Capital Expenditure Account
    19  
3.17 Other Matters
    19  
 
       
ARTICLE IV Allocation of Profits and Losses
    20  
4.1 Profits and Losses
    20  
4.2 Regulatory Allocations; Issuance Items
    20  
4.3 Curative Allocations
    22  

-i-



--------------------------------------------------------------------------------



 



         
4.4 Loss Limitations
    22  
4.5 Other Allocation Rules
    23  
4.6 Tax Allocations: IRC Section 704(c)
    23  
 
       
ARTICLE V Distributions
    23  
5.1 Tax Distributions
    23  
5.2 Reimbursement
    24  
5.3 Distributions of Excess Cash
    24  
5.4 Declared Distributions
    24  
5.5 Loans
    24  
5.6 Withholding
    24  
 
       
ARTICLE VI Management of the Company; Board of Managers; Officers
    25  
6.1 Board of Managers
    25  
6.2 Chairman
    26  
6.3 Notice of Board of Managers Meetings; Location; Waiver of Notice; Observers
    26  
6.4 Quorum; Meetings; Voting; Proxies; Written Action
    26  
6.5 Matters Requiring Action of the Board of Managers
    27  
6.6 Actions Not Requiring Board Approval; Priority; Ancillary Agreements
    28  
6.7 Actions Requiring Board Supermajority Approval
    28  
6.8 Limitations on Supermajority Approval
    29  
6.9 Special Manager Approvals Concerning Certain Related Party Matters
    29  
6.10 No Individual Authority
    30  
6.11 Officers
    30  
6.12 Management Agreement; Operating Agreement
    32  
 
       
ARTICLE VII Accounting; Books and Records; Taxes
    32  
7.1 Books; Place; Access
    32  
7.2 Governing Operating Guidelines
    33  
7.3 Business Plan
    33  
7.4 Operating Budget
    33  
7.5 Refurbishment Plan
    33  
7.6 Capital Expenditure Budget
    34  
7.7 Non-Recurring Maintenance Expenditure Budget
    34  
7.8 Independent Accountants; Legal Counsel
    34  
7.9 Audits
    34  
7.10 Financial Information
    35  
7.11 Inspection Rights
    36  
7.12 Tax Returns and Information
    37  
7.13 Tax Status
    37  
7.14 Operating Policies
    38  
 
       
ARTICLE VIII Restrictions on Transfers of a Membership Interest
    38  
8.1 Bundled Interests; No Separation of Bundled Interests; Prohibition on
Transfers; Withdrawals
    38  
8.2 Permitted Transfers to U.S. and Canadian Group Affiliates
    39  
8.3 Sale of Direct or Indirect Parent; Call Right
    40  

-ii-



--------------------------------------------------------------------------------



 



         
8.4 Permitted Transfers Upon a Change of Control
    41  
8.5 Right of First Refusal
    41  
8.6 Limitations on Transfers in Certain Circumstances
    42  
8.7 Collateral Security
    42  
8.8 Equitable Remedy
    43  
8.9 Divisibility
    43  
 
       
ARTICLE IX Dissolution And Winding Up
    43  
9.1 Term
    43  
9.2 Dissolution
    43  
9.3 Certification of Cancellation
    43  
9.4 Winding Up
    43  
9.5 Deficit Capital Account
    44  
9.6 Termination of the Company
    44  
9.7 Rights of Members
    45  
 
       
ARTICLE X Representations and Warranties
    45  
10.1 Joint
    45  
10.2 SCL
    46  
10.3 WPSC
    47  
10.4 Survival
    47  
 
       
ARTICLE XI Indemnification; Exculpation
    47  
11.1 Indemnification of the Members, Etc.
    47  
11.2 Reimbursement and Indemnity
    48  
11.3 Exculpation
    48  
11.4 Advancement of Expenses
    48  
11.5 Environmental Indemnification
    48  
11.6 No Duplication; Unjust Enrichment
    52  
 
       
ARTICLE XII Confidentiality
    52  
12.1 Confidentiality Obligation
    52  
12.2 Exception to Disclosure
    53  
12.3 Enforcement Against Recipient’s Representatives
    53  
12.4 Enforcement
    53  
12.5 Return of Confidential Information
    53  
12.6 Electronic Files
    53  
12.7 Use After Termination
    54  
12.8 Survival
    54  
 
       
ARTICLE XIII Dispute Resolution
    54  
13.1 Dispute Resolutions Generally
    54  
13.2 Negotiations
    54  
13.3 Mediation
    55  
13.4 Confidentiality
    56  
13.5 Arbitration
    56  
13.6 Joinder in Arbitration
    58  

-iii-



--------------------------------------------------------------------------------



 



         
13.7 Agreed Location
    58  
13.8 Equitable Relief
    58  
13.9 Continued Performance
    58  
 
       
ARTICLE XIV Definitions; Construction
    59  
14.1 Definitions
    59  
14.2 Construction
    70  
 
       
ARTICLE XV Miscellaneous
    70  
15.1 Governing Law
    70  
15.2 Nature of Relationship; Agency
    70  
15.3 Due Notice
    71  
15.4 Force Majeure
    72  
15.5 Further Assurances
    72  
15.6 Waiver
    73  
15.7 Entire Agreement
    73  
15.8 Consideration
    73  
15.9 Modification
    73  
15.10 Assignment; Successors
    73  
15.11 No Third Party Rights
    73  
15.12 Severability
    73  
15.13 Currency
    74  
15.14 Counterparts
    74  
15.15 Survival
    74  

[Exhibits and schedules have been omitted and will be furnished upon request.]

-iv-



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT
OF
MOUNTAIN STATE CARBON, LLC
     This is the Limited Liability Company Agreement of MOUNTAIN STATE CARBON,
LLC, a Delaware limited liability company (the “Company”), dated and effective
as of 12:01 a.m. on the ___day of September, 2005, by and between
WHEELING-PITTSBURGH STEEL CORPORATION, a corporation formed under the laws of
the State of Delaware, U.S.A., with its principal place of business at 1134
Market Street, Wheeling, West Virginia 26003, U.S.A. (hereinafter, “WPSC”), and
SNA CARBON, LLC, a Delaware limited liability company, with its principal place
of business at 3001 Miller Road, P.O. Box 1699, Dearborn, Michigan 48121
(hereinafter “SCL”), a wholly owned subsidiary of SEVERSTAL NORTH AMERICA, INC.,
a corporation formed under the laws of the State of Delaware, U.S.A., with its
principal place of business at 3001 Miller Road, P.O. Box 1699, Dearborn,
Michigan 48121 (hereinafter, “SNA”).
     WPSC has owned and operated steel manufacturing facilities located in Ohio,
Pennsylvania and West Virginia for more than eighty years. SCL is an Affiliate
of SNA which owns and operates steel manufacturing facilities located in
Dearborn, Michigan.
     WPSC’s four coke batteries located in Follansbee, West Virginia along the
Ohio River and opposite WPSC’s steel manufacturing facility in Jefferson County,
Ohio produce high grade coke. These batteries must be refurbished in order to
remain productive and compliant with existing and foreseeable regulations. WPSC
developed a refurbishment plan for these coke batteries and has begun
implementation of that plan (which is attached as Exhibit P to this Agreement).
After refurbishment, WPSC’s four coke batteries will produce more coke than WPSC
anticipates that it will need for its steel manufacturing operations in Ohio.
     As of the date of this Agreement, there is a shortage of high grade coke
available for use in steel manufacturing facilities in the United States. The
steel manufacturing facilities of SCL’s Affiliate do not manufacture coke, and
SCL’s Affiliates desire a dedicated source of high grade coke. WPSC and SCL
believe that the combination of WPSC’s coke facilities and financial
contributions by SCL and WPSC for the refurbishment and operation of WPSC’s coke
batteries will be mutually beneficial.
     WPSC and SCL have formed the Company to own and refurbish WPSC’s coke
batteries and manufacture and sell the coke produced by those batteries for
their respective benefit. WPSC is contributing some cash and its coke producing
batteries and related facilities and assets located in Follansbee, West Virginia
and in Steubenville, Ohio to the Company, and SCL is contributing cash to the
Company, all on the date of this Agreement. Each of WPSC and SCL is also
committing to contribute additional cash to the Company for the purposes of
operating and maintaining the Coke Facilities and refurbishing the coke
batteries. WPSC will continue to operate and manage the operations of the Coke
Facilities and provide certain additional services to the Company under separate
operating and management contracts. The Company will continue the delivery of
coke oven gases from the coke batteries and will deliver steam from its

 



--------------------------------------------------------------------------------



 



boilers, when it is fully operational, to WPSC’s steel facilities in Jefferson
County, Ohio under a separate supply contract. The Company will also sell coke
to WPSC and SCL under separate supply contracts. These and other related
agreements are contained in the Ancillary Agreements identified below and are
integrally related to the formation and operation of the Company.
     Each of WPSC and SCL is receiving on the date of this Agreement 50% of the
outstanding Shares of Voting Capital Stock Interests of the Company which gives
it the power to vote in the election of the Managers of the Board of Managers.
As a result, each of WPSC and SCL shall have the power to vote in the election
of two of the four Managers of the Board of Managers. Each of WPSC and SCL is
also receiving on the date of this Agreement Shares of Non-Voting Capital Stock
Interests of the Company. The Non-Voting Capital Stock Interests of the Company
do not give the holder the power to vote in the election of the Managers of the
Board of Managers. The Non-Voting Capital Stock Interests of the Company contain
all of the non-voting economic limited liability company interests of the
Members in the Company.
     The Company was formed by WPSC on January 18, 2005 under the name NewCo
Coke, LLC for the purpose of taking preliminary actions in anticipation of being
capitalized by WPSC and SCL. This Agreement completely amends and restates the
Limited Liability Company Agreement of the Company dated January 18, 2005.
     Certain capitalized terms used in this Agreement are defined in
Article XIV, below. Such terms are integral to this Agreement.
     WPSC and SCL hereby agree as set forth in this Agreement.
ARTICLE I
General Provisions
          1.1 Formation and Maintenance. The Company was formed as a Delaware
limited liability company pursuant to the Act upon the filing of the Certificate
of Formation of the Company (the “Certificate”) with the Secretary of State of
the State of Delaware on January 18, 2005 under the name NewCo Coke, LLC. The
Company changed its name to Mountain State Carbon, LLC on May 13, 2005. The
Members shall maintain the Company as a limited liability company under and
pursuant to the Act and this Agreement. Except as provided in this Agreement,
the rights, duties, liabilities and obligations of the Members and the
administration, dissolution, winding up and termination of the Company shall be
governed by the Act.
          1.2 Name. The name of the Company is “Mountain State Carbon, LLC” and
all Business shall be conducted in such name.
          1.3 Purpose; Business; Power.
          a. Purpose. Subject to and in accordance with this Agreement, the
purposes of the Company shall be to own and engage in the Business.
          b. Business. “Business” means the business of owning and operating the
Coke Facilities, refurbishing the Coke Batteries, selling coke manufactured by
the Coke Batteries to the Members and third parties, procuring raw materials and
supplies, including coal, for

-2-



--------------------------------------------------------------------------------



 



manufacturing coke at the Coke Facilities, selling and delivering steam and coke
oven gas to WPSC, accumulating and selling other byproducts to third parties,
entering into and performing all of the obligations of, and activities available
to, the Company under this Agreement and the Ancillary Agreements and engaging
in all activities, operations and transactions necessary, advisable,
appropriate, related or incidental to any or all of the foregoing.
          c. Powers. The Company shall have the power and authority, whether or
not enumerated in the Act, to own and engage in the Business and to take such
actions as may be necessary, advisable, proper, convenient, incidental or
appropriate in connection with owning and engaging in the Business. In the
exercise of such power and authority, the Company may enter into, make and
perform all contracts and other undertakings and engage in all activities and
transactions as may be necessary, advisable, proper, convenient, incidental or
appropriate to conduct the Business, including (i) engaging WPSC to operate and
maintain the Coke Facilities and manage the operations and maintenance of the
Coke Facilities, (ii) procuring raw materials and supplies, including coal,
necessary to operate the Coke Facilities, (iii) engaging in executive,
administrative and operational activities that support the operations of the
Coke Facilities and the management of the operations and maintenance of the Coke
Facilities, including obtaining financing, approving any Business Plan,
Operating Budget, Refurbishment Plan, Capital Expenditure Budget or
Non-Recurring Maintenance Expenditure Budget, (iv) engaging in those activities
reserved for the Company in the Management Agreement and the Operating
Agreement, (v) managing and taking any and all actions available to the Company
under this Agreement or any Ancillary Agreement, (vi) engaging in all related
activities with third parties (including vendors, suppliers, taxing authorities
and regulatory authorities), and (vii) performing all other administrative,
executive and management functions related to the Business. The taking of any
actions by the Managers or Officers in exercise of these powers shall be deemed
conclusive evidence to any third party that such action is necessary, advisable,
proper, convenient, incidental or appropriate to the conduct of the Business.
          d. Acknowledgement. Concurrently herewith, the Company and WPSC have
entered into the Management Agreement and the Operating Agreement pursuant to
which the Company has engaged WPSC to manage and operate the Coke Facilities.
          1.4 Principal Executive Office. The principal executive office of the
Company shall be located in such place as determined by the Board of Managers,
and the Board of Managers may change the location of the principal executive
office of the Company to any other place, within or without the State of
Delaware, upon ten (10) days prior notice to each of the Members, provided that
such principal executive office shall be located in the United States. The
initial principal executive office of the Company shall be located at 1134
Market Street, Wheeling, West Virginia 26003, U.S.A. The Board of Managers may
establish and maintain such additional offices and places of Business, within or
outside of the State of Delaware, as it deems appropriate.
          1.5 Filings; Agent for Service of Process.
          a. Filings. The Board of Managers shall take any and all actions
reasonably necessary to perfect and maintain the status of the Company as a
limited liability company under the laws of the State of Delaware. The Board of
Managers shall cause amendments to the

-3-



--------------------------------------------------------------------------------



 



Certificate to be filed whenever required by the Act. The Members shall be
provided with copies of each document filed or recorded as contemplated by this
Section promptly following the filing or recording thereof.
          b. Certificate. The Board of Managers shall cause to be filed an
original or amended Certificate and shall take any and all other actions as may
be reasonably necessary to perfect and maintain the status of the Company as a
limited liability company or similar type of entity under the laws of any other
states or jurisdictions in which the Company engages in business.
          c. Registered Agent. The registered agent for service of process on
the Company shall be Corporation Service Company or any successor as appointed
by the Board of Managers in accordance with the Act. The registered office and
statutory agent in Delaware shall be as set forth in the Certificate until such
time as the registered office or statutory agent is changed in accordance with
the Act.
          1.6 Title to Property. No Member shall have any ownership interest in
its individual name or right in any real or personal property owned, directly or
indirectly, by the Company, and each Member’s Membership Interest shall be
personal property for all purposes. The Company shall hold all of its real and
personal property in the name of the Company or its nominee and not in the name
of any Member.
          1.7 Payments of Individual Obligations. The Company’s credit and
assets shall be used solely for the benefit of the Company, and no asset of the
Company shall be transferred or encumbered for, or in payment of, any individual
obligation of any Member.
ARTICLE II
Ancillary Agreements
and Other Covenants
          2.1 Ancillary Agreements.
          a. Ancillary Agreements Identified. The Company has entered or will
enter into the following agreements (the “Ancillary Agreements”):
          i. Contribution Agreement. A Contribution Agreement in the form
attached as Exhibit A (the “Contribution Agreement”) pursuant to which WPSC
shall contribute the Contributed Assets and assign the Contributed Liabilities
to the Company.
               A. “Contributed Assets” means WPSC’s coke producing batteries and
related facilities and related assets located at its facilities in Follansbee,
West Virginia, and Steubenville, Ohio, including certain land, equipment, parts
and supplies, inventories, installation and operating permits and licenses and
contracts (including byproducts sales agreements), all of which are described
therein (the “Contributed Assets”);
               B. “Contributed Liabilities” means accounts payable (other than
for coal, services and other items consumed prior to the date of this Agreement)
and

-4-



--------------------------------------------------------------------------------



 



certain other liabilities related to the contracts and permits included in the
Contributed Assets, all of which are described therein (the “Contributed
Liabilities”);
          ii. Easement Agreement. An Easement Agreement between WPSC and the
Company in the form attached as Exhibit B (the “Easement Agreement”).
          iii. Gas and Steam Supply Agreement. A Gas and Steam Supply Agreement
between WPSC and the Company in the form attached as Exhibit C (the “Gas and
Steam Supply Agreement”).
          iv. Management Agreement. A Management Agreement between WPSC and the
Company in the form attached as Exhibit D (the “Management Agreement”).
          v. Operating Agreement. An Operating Agreement between WPSC and the
Company in the form attached as Exhibit E (the “Operating Agreement”).
          vi. Coke Supply Agreement with WPSC. A Coke Supply Agreement between
the Company and WPSC in the form attached as Exhibit F (the “WPSC Coke Supply
Agreement”).
          vii. Coke Supply Agreement with SCL. A Coke Supply Agreement between
the Company and SCL in the form attached as Exhibit G (the “SCL Coke Supply
Agreement”).
          viii. Promissory Notes. Promissory Notes of the Company to SCL and
WPSC in the form attached as Exhibit H (the “Promissory Notes”).
          ix. Guaranty. A Guaranty Agreement between the Company and SNA in the
form attached as Exhibit I (the “Guaranty Agreement”).
          x. Temporary Supply Agreement. A Temporary Supply Agreement between
WPSC and the Company in the form of Exhibit J.
          xi. Security Agreement with WPSC. A Security Agreement between WPSC
and the Company in the form of Exhibit K (the “WPSC Security Agreement”).
          xii. Security Agreement with SCL. A Security Agreement between SCL and
the Company in the form of Exhibit L (the “SCL Security Agreement”).
          xiii. Intercreditor Agreement. An Intercreditor Agreement between SCL,
WPSC and the Company in the form of Exhibit M (the “Intercreditor Agreement”).
          xiv. Deposit Account Control Agreement. A Deposit Account Control
Agreement between SCL, WPSC and the Company in the form of Exhibit N (the
“Deposit Account Control Agreement”).
          xv. Other Agreements. Other agreements between the Company and a
Member, as the Company and the Members may unanimously agree.

-5-



--------------------------------------------------------------------------------



 



          b. Independent Agreements. The Ancillary Agreements are independent
agreements and are not incorporated herein by reference. Neither Member shall be
a third party beneficiary of any Ancillary Agreement to which it is not a party
unless expressly provided therein and only to the extent provided therein. All
Ancillary Agreements, and all individual references to each specific Ancillary
Agreement identified above, shall mean such agreements and documents as they
shall from time to time be amended, supplemented or replaced. Except as
otherwise expressly provided herein, any conflict between any provision in the
Ancillary Agreements and this Agreement shall be resolved in favor of this
Agreement, subject to resolution of such conflict on its merits based on the
reasonably likely intentions of the Members.
          c. Certain Ancillary Agreements Bundled with Membership Interest.
Except as provided herein (including effecting rights of first refusals and
redemption and put/call rights where Membership Interest may be separated from
the rights and obligations under the Coke Supply Agreements and other Bundled
Interests), the rights and obligations of a Member under certain Ancillary
Agreements may not be transferred without a contemporaneous transfer of such
Member’s Membership Interest and rights and obligations under other Ancillary
Agreements, as provided in Article VIII. A termination or transfer of a Member’s
Membership Interest shall not terminate its rights or obligations under an
Ancillary Agreement, and a termination or transfer of a Member’s rights and
obligations under an Ancillary Agreement shall not terminate such Member’s
Membership Interest, and (unless otherwise expressly provided) the rights and
obligations of each Member under this Agreement and the Ancillary Agreements
shall continue.
          2.2 Breach of Coke Supply Agreements. The Company’s remedies at law
would be inadequate in the case of any material breach of the WPSC Coke Supply
Agreement by WPSC or the SCL Coke Supply Agreement by SCL. In addition to, and
not in lieu of, any other rights or remedies the Company may have under this
Agreement or a Coke Supply Agreement, at law or in equity, upon a payment
default by a Member of the Coke Supply Agreement to which it is a party that is
not cured within fifteen (15) calendar days after written notice thereof to such
Member (the “Breaching Member”), the Company may elect, but shall not be
required, to redeem and purchase a portion of the Breaching Member’s Non-Voting
Capital Stock Interests at a purchase price equal to the amount of the payment
default. The Company may offset the payment default receivable as payment for
such Breaching Member’s Non-Voting Capital Stock Interests. If the Company makes
such redemption in accordance with the foregoing provisions, the Breaching
Member’s Non-Voting Capital Stock Interest percentage shall be decreased by the
absolute value of one percent (1.00%) for each $1,800,000 of payment default (or
proportionate part thereof). The non-Breaching Member’s Non-Voting Capital Stock
Interest percentage shall be increased by the same amount that the Breaching
Member’s Non-Voting Capital Stock Interest is decreased. (For example, if each
Member’s Non-Voting Capital Stock Interest percentage is equal to 50% prior to
payment default, and a payment default equal to $3,600,000 occurs which is
offset against the Breaching Member, then the Breaching Member’s Non-Voting
Capital Stock Interest percentage shall be reduced by two percent (2.00%) to
equal 48%, and the Non-Breaching Member’s Non-Voting Capital Stock Interest
percentage shall be increased by two percent (2.00%) to equal 52%). The election
set forth in the immediately preceding sentence shall be in writing and may be
made at any time during the 180-day period after delivery of the written notice
of breach identified above; provided, however, that the Company’s right to make

-6-



--------------------------------------------------------------------------------



 



such election shall terminate if the Breaching Member cures its breach prior to
its receipt of the Company’s written election notice. A redemption shall be
charged against the Breaching Member’s Capital Account. The remedy of the
Company set forth in this Section shall be exercised solely by a Manager elected
by the non-Breaching Member. The remedy set forth in this Section shall not be
available at any time during which both Members are in material breach of their
Coke Supply Agreement or if the non-Breaching Member is in material breach of
this Agreement. Notwithstanding anything else herein to the contrary, the
non-Breaching Member may make capital contributions or make or arrange for loans
to the Company to fund such purchase or to cover the Company’s cash needs
resulting from the Breaching Member’s breach. If such Member makes such capital
contribution, then, in addition to the adjustment provided in this Section, such
capital contribution shall be treated as a Deficiency Contribution and the
Non-Voting Capital Stock Interests of both Members shall be automatically
adjusted according to Section 3.10(h).
          2.3 Shuttering WPSC’s Blast Furnace. If WPSC shutters its blast
furnace production of steel located in Mingo Junction, Ohio, WPSC shall
(a) continue to operate the Coke Facilities pursuant to the terms of the
Management Agreement and the Operating Agreement, (b) continue to hold its
Membership Interest and elect Managers, and (c) satisfy the terms and conditions
of the WPSC Coke Supply Agreement and the other Ancillary Agreements to which it
is a party.
          2.4 Additional Refurbishments. If, upon the determination of the Board
of Managers that the useful lives of the Coke Batteries have expired, which the
Parties believe is likely to occur within 12 to 15 years after the date of this
Agreement, after the refurbishments currently contemplated by the Refurbishment
Plan are completed but prior to such time as shall be required to again
refurbish the Coke Batteries without interruption of service, the Board of
Managers is unable to reach an agreement with respect to such refurbishment of
the Coke Batteries, then WPSC shall have the right at its sole discretion (but
not the obligation) to purchase from SCL, and upon exercise of such right SCL
shall have the obligation to sell to WPSC, SCL’s Membership Interest for an
amount equal to the Company’s Fair Market Value multiplied by SCL’s Non-Voting
Capital Stock Interest expressed as percentage. The foregoing right shall be
exercised in writing within one hundred eighty (180) days prior to the
expiration of the useful lives of the Coke Batteries (as determined in the
reasonable judgment of the individual in charge of operations at the Coke
Batteries), and closing of such purchase and sale of SCL’s Membership Interest
shall occur within one hundred twenty (120) days after the date of such
exercise. Payment for SCL’s Membership Interest shall be in cash at closing. Any
disputes between the Managers relating to whether the useful lives of the Coke
Batteries have expired shall not be subject to the dispute resolution provisions
contained in Article XIII, but shall be resolved promptly by an independent
engineering firm mutually agreeable and reasonably acceptable to WPSC and SCL.
The independent engineering firm shall have substantial experience with respect
to coke plant facilities. All fees and expenses for the independent engineering
firm shall be split equally between the Members. To the extent that the Members
are unable to agree on an independent engineering firm, such firm shall be
appointed by the arbitrators pursuant to Section 13.5 of this Agreement.
          2.5 Exclusive Right to Deal with Operational Contracts. Except as set
forth in this Section 2.5, so long as WPSC is the manager under the Management
Agreement, WPSC

-7-



--------------------------------------------------------------------------------



 



shall retain the exclusive right through the Management Agreement to control all
communications and relationships with all third parties relating to all
Contracts related to the operations of the Company, and, to the extent that the
scope of the Management Agreement does not cover such activities, then the
Officers shall have such exclusive right. WPSC shall retain this exclusive right
even after SCL owns 50% of the Non-Voting Capital Stock Interests.
Notwithstanding the foregoing, the Managers elected by SCL shall have the right,
but not the obligation, to control all communications and relationships with
third parties relating to Contracts related to the operations of the Company to
the extent that (a) such Contracts were assigned or transferred by SCL to the
Company or (b) the relationship with the third party to the Contract was derived
from or initiated by SCL.
          2.6 EAF PTI Permits. As of the date of this Agreement, the Company has
no outstanding credits under the Permit to Install and the Facility Title V
Permit (each issued by Ohio EPA to WPSC for the construction and operation of
the EAF). If the Company hereafter takes any actions that generate such air
credits, then the Company will own such credits.
          2.7 Competition. The Members acknowledge that they are competitors in
the steel industry. The ownership of a Membership Interest by the Members and
the agreements contained in this Agreement and the Ancillary Agreements shall
not in any way be deemed to imply that either Member or its Affiliates shall be
restricted in any manner from competing with the other Member, its Affiliates or
the Company. Notwithstanding anything else in this Agreement or the Ancillary
Agreements to the contrary, no provision of this Agreement or the Ancillary
Agreements shall restrict, or be interpreted as restricting, the Members or
their Affiliates from competing with each other or the Company. The Members
agree that under no circumstances shall they disclose to the other Member any
pricing information regarding any of their products.
          2.8 Standstill. So long as SCL is a party to this Agreement, SCL shall
not, nor shall it permit any of its Affiliates (collectively referred to as, the
“SNA Group”), to, directly or indirectly, without the prior written consent of
Wheeling-Pittsburgh Corporation (“WPC”), as duly authorized by a majority of
WPC’s Board of Directors, do any of the following:
          a. Purchase Securities. Acquire, directly or indirectly, by purchase
or otherwise, any debt or equity securities of WPC.
          b. Solicit Proxies. Solicit proxies or become a participant in a
solicitation (as such terms are defined in Regulation 14A under the Exchange
Act) in opposition to the recommendation of the majority of WPC’s Board of
Directors with respect to any matter.
          c. Participate in a Group. Join a partnership, limited partnership,
syndicate or other group, or otherwise act in concert with any other person, for
the purpose of acquiring, holding, voting or disposing of securities, or
otherwise become a person within the meaning of Section 13(d) of the Exchange
Act.
          d. Solicit Shareholders. Initiate, propose or otherwise solicit
shareholders of WPC for the approval of one or more shareholder proposals at any
time, or induce or attempt to induce any other person to initiate any
shareholder proposal.

-8-



--------------------------------------------------------------------------------



 



          e. Pursue Control. Take any action to acquire or affect control of WPC
or to encourage, assist or finance any other person to do so.
          2.9 Insurance. WPSC shall maintain or cause to be maintained the types
of insurance against such risks, in such amounts and naming such parties as
additional insured, all as are identified on Schedule 2.9 (“Minimum Insurance”)
from the date hereof through November 1, 2005, and WPSC shall purchase insurance
on the bridge crossing the Ohio River effective on the date of this Agreement
(which shall be included in the definition of “Minimum Insurance” as used
below). After November 1, 2005, the Company will carry insurance at least as
sufficient as the Minimum Insurance, unless the Board of Managers otherwise
determines. All policies of insurance shall be maintained with financially sound
and responsible insurance companies that are rated A- or better and that carry a
minimum size rating of VII as determined by AM Best. Carriers that do not meet
this financial requirement can be utilized on placements, subject to the
approval of the Board of Managers. All insurance companies currently providing
insurance to WPSC shall be deemed to be acceptable through November 1, 2005. All
premiums and costs for insurance carried by WPSC for the benefit of the Company
shall be charged to the Company as an additional expense under the Management
Agreement. Work performed by others on behalf of the Company or the Members
related to Company assets shall not commence until a certificate of insurance
has been delivered verifying general liability coverage, in such amounts as are
usually insured by companies managed in similar businesses, and all forms or
types of insurance with respect to their employees that are required by law.
ARTICLE III
Membership Interest
Voting Capital Stock Interests
Non-Voting Capital Stock Interests
and Capital Contributions
          3.1 Membership Interest.
          a. Voting Capital Stock Interests and Non-Voting Capital Stock
Interests. Except as otherwise expressly provided in this Agreement, there shall
be only two Members of the Company. The initial Members are WPSC and SCL. A
Membership Interest consists solely of Voting Capital Stock Interests and
Non-Voting Capital Stock Interests. The initial Voting Capital Stock Interests
and Non-Voting Capital Stock Interests of the Members as of the date of this
Agreement are allocated as follows:

              Voting   Non-Voting Member   Capital Stock Interest   Capital
Stock Interest
WPSC
  50% or 50 Shares   72.22% or 72.22 Shares
SCL
  50% or 50 Shares   27.78% or 27.78 Shares

          b. Dilution of a Membership Interest. Notwithstanding anything else
herein to the contrary, (i) the Voting Capital Stock Interest held by WPSC may
not be diluted except in accordance with Section 3.10(j) and Section 8.3(b),
(ii) the Voting Capital Stock Interest held by SCL may be diluted solely
according to the written election of WPSC in accordance with the express terms
of Sections 3.10(j) and 8.3(b), (iii) the Non-Voting Capital Stock Interest of
the

-9-



--------------------------------------------------------------------------------



 



Members may be diluted solely according to the express terms of this Agreement,
and (iv) the dilution of any Non-Voting Capital Stock Interests shall not by
itself dilute any Voting Capital Stock Interests (subject to Section 3.10(j) and
Section 8.3(b)).
          3.2 Initial Capital Contributions. On the date of this Agreement,
(i) WPSC is contributing to the capital of the Company the Contributed Assets
and Contributed Liabilities pursuant to the Contribution Agreement having an
agreed net value of $80,000,000 and (ii) WPSC is deemed to be contributing to
the capital of the Company an amount equal to the amount previously expended by
WPSC for materials, services and other work relating to the Refurbishment Plan
for which WPSC is not being reimbursed under Section 5.2. In exchange for the
foregoing, WPSC is receiving 72.22% of the Non-Voting Capital Stock Interests.
On the date of this Agreement, SCL is contributing to the capital of the Company
$50,000,000 in exchange for 27.78% of the Non-Voting Capital Stock Interests.
          3.3 Potential Valuation Adjustment. If there are material reductions
in the scope of the Refurbishment Plan, the Members will meet and discuss in
good faith this provision. To the extent that the cost to refurbish the Coke
Batteries is less than $160,000,000, the Company shall distribute to the Members
the amounts by which the cost to refurbish the Coke Batteries is less than
$160,000,000 based on the Member’s proportional aggregate committed capital
contributions to the Company (measured at face value for cash and financial book
value for property other than cash, as further described in Schedule 3.3). The
amount distributed to a Party pursuant to this Section 3.3 shall be less any
amounts that such Party has failed to contribute to the Company in accordance
with the terms of this Agreement. Such distributions shall have no effect on
WPSC’s or SCL’s Membership Interest other than reductions in the Capital
Accounts in the amount of such distributions. Any disputes between WPSC and SCL
relating to whether the cost to refurbish the Coke Batteries is less than
$160,000,000 shall not be subject to the dispute resolution provisions contained
in Article XIII, but shall be resolved promptly by an independent engineering
firm mutually agreeable and reasonably acceptable to WPSC and SCL. The
independent engineering firm shall have substantial experience in repairing and
refurbishing coke plant facilities. All fees and expenses for the independent
engineering firm shall be paid by the non-prevailing Member or, if each Member
prevails in some or all of such Member’s claims, the costs of the independent
engineering firm shall be split equally between the Members. To the extent that
the Members are unable to agree on an independent engineering firm, such firm
shall be appointed by the arbitrators pursuant to Section 13.5 of this
Agreement.
          3.4 WPSC Committed Capital Contributions. Subject to Section 3.6(a),
WPSC shall make contributions to the capital of the Company in such amounts and
at such times as are expressly set forth on Schedule 3.4 (the “WPSC Committed
Capital Contributions”). Subject to Section 2.2 and Section 3.10(h), no
additional Membership Interest shall be issued in exchange for the WPSC
Committed Capital Contributions other than an increase in WPSC’s Capital Account
by the amount of the contribution. All contribution obligations on Schedule 3.4
for both WPSC and SCL shall be due on the 15th day (or first business day after
such 15th day) of the applicable month referred to in Schedule 3.4.
          3.5 SCL Committed Capital Contributions. Subject to Section 3.6(a),
SCL shall make contributions to the capital of the Company in such amounts and
at such times as are

-10-



--------------------------------------------------------------------------------



 



expressly set forth on Schedule 3.4. Such contributions shall be in immediately
available funds. In exchange for such contributions, subject to Section 2.2 and
Section 3.10(h), SCL’s Non-Voting Capital Stock Interest shall increase as set
forth on Schedule 3.4, thereby proportionally diluting WPSC’s Non-Voting Capital
Stock Interests as set forth on Schedule 3.4. The Member’s acknowledge that such
increase and proportional dilution is based on a value of $1.8 million for each
one percent (1.00%) of Non-Voting Capital Stock Interest. The contributions
required to be made pursuant to this Section are referred to as the “SCL
Committed Capital Contributions”.
          3.6 Accelerated Committed Capital Contributions; Joint Committed
Capital Contributions.
          a. Accelerated Committed Capital Contributions. The committed capital
contributions under Sections 3.4 and 3.5 shall be accelerated by such amounts
and at such times as shall be both necessary and sufficient to timely pay for
all capital expenditures of the Company incurred to refurbish the Coke Batteries
that are accelerated from the project spending schedule presented in
Schedule 3.4. Such accelerated committed capital contributions shall be both
proportionately allocated between the Members and in the same chronological
order as capital contribution obligations are identified on Schedule 3.4. The
Company shall promptly revise Schedule 3.4 to reflect such changes as they
occur. In addition, the Board of Managers may by majority vote modify the timing
of the contributions on Schedule 3.4 to regulate cash flow and avoid any
unnecessary accumulation of capital contributions before they are needed.
          b. Joint Committed Capital Contributions. Subject first to
Section 3.6(a), to the extent that the SCL Committed Capital Contributions and
the WPSC Committed Capital Contributions are not sufficient to refurbish
completely the Coke Batteries to a condition that meets the production goals and
complies with applicable Legal Requirements according to the Refurbishment Plan,
each Member shall contribute to the capital of the Company one half of such
deficiency up to a maximum of $8,000,000 (for an aggregate of $16,000,000 for
the Members together) (the “Joint Committed Capital Contributions”). Joint
Committed Capital Contributions shall be called by the Chief Operating Officer
of the Company in conformance with the authority to be established by the
Managers so as to provide the Company with the ability to expend any such
capital as needed to complete the refurbishments to the Coke Batteries,
including costs to comply with the Maximum Achievable Control Technology of the
Clean Air Act for coke ovens. No additional Membership Interest shall be issued
in exchange for the Joint Committed Capital Contributions, other than an
increase in the Member’s Capital Accounts by the amount of the contributions,
except in the event of a breach by one Member, in which case the Non-Voting
Capital Stock Interests of the Members may be adjusted pursuant to the remedies
contained in Section 3.10.
          3.7 Working Capital Loans.
          a. Obligation to Make Working Capital Loans. Except as provided in
this Section below, each Member shall lend to the Company from time to time such
funds as are necessary to satisfy any deficiency in the Company’s Working
Capital, up to a maximum loan of $35,000,000 in the aggregate for both Members
(the “Working Capital Loans”). “Working Capital” shall be defined under GAAP and
shall include all working capital attributable to amounts due from and due to
the Company under the Ancillary Agreements, but shall not

-11-



--------------------------------------------------------------------------------



 



include capital expenditures contemplated by the Refurbishment Plan or
otherwise. Each Member shall contribute to each call for a Working Capital Loan
in proportion to such Member’s projected coke purchases from the Company
expressed as a percentage of projected coke production for the twelve calendar
months commencing on the first calendar month following the date of call for the
Working Capital Loan or as otherwise agreed between the Members. Except as set
forth below, no Membership Interest shall be issued or changed as a result of
any Working Capital Loan. Working Capital Loans shall be called by the Chief
Operating Officer of the Company in conformance with the authority to be
established by the Managers so as to provide the Company with the ability to
fully pay its liabilities (including trade payables) when they become due.
Working Capital Loans shall constitute obligations under the Promissory Notes,
provided that all Working Capital Loans shall be repaid as soon as practicable
from Excess Cash, as provided in Section 5.5. Working Capital Loans may be
borrowed, repaid and reborrowed from time to time by the Company in such manner
to both satisfy any deficiency in the Company’s Working Capital and keep all
such outstanding loans to a minimum. All Working Capital Loans shall carry an
interest rate equal to the prime rate as reported in the Wall Street Journal
plus one and one quarter percent (1.25%), payable monthly. All Working Capital
Loans shall be repaid to the Members in proportion to the outstanding amounts of
the Working Capital Loans.
          b. Exception to Obligation to Make Working Capital Loans.
Notwithstanding the foregoing, neither Member shall have (i) the right to make a
Working Capital Loan to the extent necessary to cover a deficiency in the
Company’s Working Capital caused by such Member’s breach of any Ancillary
Agreement or this Agreement, or (ii) the obligation to make a Working Capital
Loan to the extent necessary to cover a deficiency in the Company’s Working
Capital caused by the other Member’s breach of any Ancillary Agreement or this
Agreement. In addition, SCL may at its option use available funds it contributed
to the Capital Expenditure Account in such amounts and subject to such
limitations as provided in Section 3.16 to satisfy its obligations to make
Working Capital Loans (to the extent of such election). Transfers from the
Capital Expenditure Account shall be deemed to be an internal Company account
“borrowing” without interest. Repayments of such internal Company account
“borrowings” to the Capital Expenditure Account shall be made (i) only to the
extent that the Company has cash available (outside of the Capital Expenditure
Account), (ii) at the same time as Working Capital Loans are repaid and (iii) in
proportion to repayments of Working Capital Loans (total outstanding internal
Company account “borrowings” to total outstanding Working Capital Loans). If the
Company determines that the Capital Expenditure Account has insufficient funds
to make timely capital expenditures under the Refurbishment Plan due solely to
outstanding internal Company account “borrowing”, then SCL shall promptly make
Working Capital Loans to the Company in the amount of such deficiency (but not
in excess of the internal Company account “borrowing” balance). Extension of
such Working Capital Loans shall be deemed to be a “repayment” of such internal
Company account “borrowings.”
          c. Working Capital Loans as Equity. The Members may at any time upon
joint written agreement convert Working Capital Loans into equity of the Company
as a contribution to the Members’ Capital Accounts. The Members shall agree as
part of such joint written agreement to appropriate changes to the percentages
of Non-Voting Capital Stock Interest of each Member as a result of such
conversion. If for any reason any one Member is prohibited under any applicable
Legal Requirements or any contract with an unrelated third party

-12-



--------------------------------------------------------------------------------



 



from making all or any portion of a Working Capital Loan in the form of debt, or
if making such loan would cause a Member to incur higher taxes (other than de
minimus amounts) by making a Working Capital Loan in the form of debt rather
than in the form of equity, then such Member shall give the other Member written
notice of such condition at least three (3) Business Days prior to the date such
contribution must be made to the Company. Delivery of such notice shall convert
the legal obligations of both Members to make such Working Capital Loan (but no
other Working Capital Loans) into legal obligations of both Members to make
Additional Capital Contributions in equivalent amounts.
          3.8 Additional Capital Contributions. The Members shall not have any
right or obligation to make any additional Capital Contributions to the Company,
except pursuant to (a) capital calls made by the Company with the prior
unanimous consent of all of the Managers, (the “Additional Capital
Contributions”), (b) the Capital Contributions described in Sections 2.2, 3.4,
3.5, 3.6 and 3.7(c), and (c) Working Capital Loans described in Section 3.7.
Each Member shall contribute to the capital of the Company, in proportion to
such Member’s Non-Voting Capital Stock Interests, the aggregate amount of any
Additional Capital Contributions. Except as provided in the Contribution
Agreement, neither Member shall contribute or assign any liability to the
Company without the prior written approval of the other Member. Except as
specifically provided in this Agreement or if the Members otherwise agree, no
additional Membership Interest shall be issued upon the Company’s receipt of
Additional Capital Contributions.
          3.9 Procedures for Capital Contributions and Working Capital Loans. In
accordance with the terms of this Agreement and the procedures established by
the Board of Managers, the Company shall provide written notice to each Member
for any WPSC Committed Capital Contribution, Joint Committed Capital
Contribution, Working Capital Loans or Additional Capital Contribution. Such
written notice shall provide a reasonable period of (not less than thirty (30)
days, except for Working Capital Loans, which shall be a reasonable notice
period so long as such funds are received as needed) time for each Member to
make or discharge any WPSC Committed Capital Contribution, Joint Committed
Capital Contribution, Working Capital Loans or Additional Capital Contribution.
          3.10 Committed Contributions; Failure to Make Capital Contributions;
Remedies.
          a. Committed Contributions. The obligations of the Members to make
Funding Obligations shall be committed obligations as contemplated by
Section 18-502 of the Act and shall not be subject to offset or recoupment for
any reason.
          b. Failure to Honor Funding Obligation. If a Member (a “Defaulting
Member”) fails to timely honor any Funding Obligation (the portion thereof not
loaned or contributed by such Defaulting Member being referred to herein as the
“Deficiency”), the Controller or co-Controller shall give prompt written notice
of such failure, including the amount of such Deficiency (a “Deficiency
Notice”), to the other Member (a “Non-Defaulting Member”). Subject to the
limitations set forth in this Article, the Non-Defaulting Member may (in
addition to, and not in lieu of, any other rights or remedies such
Non-Defaulting Member may have under this Agreement, at law or in equity, even
if the Deficiency Contribution is made in the form of a loan or equity),
(i) refrain from making a corresponding loan or contribution (if one

-13-



--------------------------------------------------------------------------------



 



is required by the Non-Defaulting Member under this Agreement), (ii) obtain a
refund of a corresponding loan or contribution made by the Non-Defaulting Member
(if one was made by the Non-Defaulting Member under this Agreement), or
(iii) contribute all or part of such Deficiency in the amount to be named by the
Non-Defaulting Member, but not in excess of the Deficiency (a “Deficiency
Contribution”), in the form of a loan, or as authorized by Section 18-502(c) of
the Act, in the form of equity, according to the following provisions of this
Section 3.10. The Non-Defaulting Member may only make a Deficiency Contribution
to the Company if and to the extent that the Defaulting Member does not cure
such Deficiency within sixty (60) calendar days after delivery of the Deficiency
Notice. The Non-Defaulting Party in its sole and absolute discretion shall have
the right at any time after the sixtieth (60th) calendar day after delivery of
the Deficiency Notice, to make a Deficiency Contribution to the capital of the
Company, except that such right shall terminate if and to the extent that the
Defaulting Member cures such Deficiency prior to the Non-Defaulting Party’s
delivery of the Deficiency Contribution to the Company. A Deficiency
Contribution made by a Non-Defaulting Member in accordance with the provisions
of this Section 3.10 shall terminate the Defaulting Member’s right to cure such
Deficiency up to the amount of the Non-Defaulting Member’s Deficiency
Contribution.
          c. Deficiency Contribution as a Result of Failure to Make SCL
Committed Capital Contributions or WPSC Committed Capital Contributions.
               i. If there is a Deficiency with respect to an SCL Committed
Capital Contribution, then (i) the Non-Voting Capital Stock Interests of WPSC
and SCL shall be adjusted, according to the applicable adjustments described in
Section 3.5, for that portion of the SCL Committed Capital Contribution timely
made, (ii) the Non-Voting Capital Stock Interests of WPSC and SCL shall be
adjusted according to clause (i)(A) of Section 3.10(h)(i) for the Deficiency not
replaced with a Deficiency Contribution, and (iii) the Non-Voting Capital Stock
Interests of SCL and WPSC shall be adjusted according to clause (i)(B) of
Section 3.10(h)(i) for a Deficiency Contribution made by WPSC.
               ii. If there is a Deficiency with respect to a WPSC Committed
Capital Contribution, then (i) the Non-Voting Capital Stock Interests of SCL and
WPSC shall be adjusted, according to the applicable adjustments described in
Section 3.4, for that portion of the WPSC Committed Capital Contribution timely
made, (ii) the Non-Voting Capital Stock Interests of WPSC and SCL shall be
adjusted according to clause (i)(A) of Section 3.10(h)(i) for the Deficiency not
replaced with a Deficiency Contribution, and (iii) the Non-Voting Capital Stock
Interests of SCL and WPSC shall be adjusted according to clause (i)(B) of
Section 3.10(h)(i) for a Deficiency Contribution made by SCL.
          d. Deficiency Contribution as a Result of Failure to Make Joint
Committed Capital Contributions or Additional Capital Contributions. If there is
a Deficiency with respect to a Joint Committed Capital Contribution or an
Additional Capital Contribution, (i) the Non-Voting Capital Stock Interests of
WPSC and SCL shall be adjusted according to the adjustments described in clause
(i)(A) of Section 3.10(h)(i) for the Deficiency not replaced with a Deficiency
Contribution, and (ii) the Non-Voting Capital Stock Interests of SCL and WPSC
shall be adjusted according to clause (i)(B) of Section 3.10(h)(i) for a
Deficiency Contribution made by the Non-Defaulting Member.

-14-



--------------------------------------------------------------------------------



 



          e. Deficiency Contribution as a Result of Failure to Make Working
Capital Loan. If the Non-Defaulting Member makes a Deficiency Contribution with
respect to a Working Capital Loan, the Non-Defaulting Member shall have the
right, in its sole and absolute discretion, at any time after the sixtieth
(60th) calendar day after delivery of the Deficiency Notice, to treat such
Deficiency Contribution as a Working Capital Loan or as a contribution to the
capital of the Company. If the Member elects to treat such Deficiency
Contribution as a contribution to the capital of the Company, then such Member
shall be deemed to have elected to treat the Deficiency Contribution as if it
were characterized as, and deemed to be, a Joint Committed Capital Contribution,
and the Members shall have the same rights and obligations under Section 3.10(d)
as if the Deficiency giving rise to the Deficiency Contribution arose as a
result of the failure of the other Member to make a Joint Committed Capital
Contribution.
          f. Refund. If there is a Deficiency with respect to any Joint
Committed Capital Contribution, Working Capital Loan or Additional Capital
Contribution, the Non-Defaulting Member shall have the right, in its sole and
absolute discretion, within sixty (60) calendar days after delivery of the
Deficiency Notice, to withdraw its corresponding capital contribution if and to
the extent that the Non-Defaulting Member shall have advanced funds
corresponding to the same capital call to the Company related to such
Deficiency. The Company shall refund such amounts within five (5) Business Days
after receipt of written notice from the Non-Defaulting Member of its intent to
withdraw such funds pursuant to this Section 3.10(f). If such funds are not
timely distributed, then the Non-Defaulting Member may either pursue its
remedies against the Company for the failure to pay indebtedness or elect the
remedies set forth above with respect to the amount not paid.
          g. Deficiency Contribution Loans; Priority. If the Non-Defaulting
Member elects to make the Deficiency Contribution in the form of a loan, then
such loan shall be on the same terms that apply to Working Capital Loans under
Section 3.7(a). All such loans (collectively, “Deficiency Contribution Loans”),
including those made under Section 3.10(e), shall take priority as to right of
payment and security over all other Member Loans, including Working Capital
Loans under Section 3.7(a). If the maximum stated principal amount of any
applicable Promissory Note is not sufficient to include all Working Capital
Loans and all Deficiency Contribution Loans made under Section 3.10(e), then the
principal amount of the Promissory Note shall be amended to allow for full
inclusion of all Deficiency Contribution Loans made under Section 3.10(e).
          h. Dilution of Non-Voting Capital Stock Interests.
               i. If a Deficiency occurs and is not cured within sixty
(60) calendar days after delivery of the Deficiency Notice, then, except as
provided below, from such time forward the Non-Voting Capital Stock Interests
identified on Schedule 3.4 (entitled “Equity Interests” on such Schedule) shall
be disregarded (although the capital contribution obligations identified on
Schedule 3.4 shall not be disregarded), and the Non-Voting Capital Stock
Interests of both Members shall be automatically adjusted proportionately to
reflect both Members’ then pro rata percentages of all of their equity and
capital contributions to the Company up to that time (“Pro Rata Percentage
Allocations”), subject to (i) a dilution of the Defaulting Member’s Non-Voting
Capital Stock Interests proportionate to (A) 25% of that amount of the
Deficiency that is not replaced with a Deficiency Contribution, and (B) 1.3333
times the amount of the

-15-



--------------------------------------------------------------------------------



 



Deficiency Contribution (if any) to the extent made by the other Member, and
(ii) all prior dilutions to the Members’ Non-Voting Capital Stock Interests
under this Agreement. This clause (h)(i), however, is subject to the remaining
provisions of this Section 3.10(h) below.
               ii. Dilutions under this Section do not apply to the extent that
capital contributions are elected to be refunded by the Non-Defaulting Members
pursuant to Section 3.10(f). If and to the extent that Deficiency Contributions
are treated as Working Capital loans pursuant to Section 3.10(e), then clause
(i)(A) of Section 3.10(h)(i) shall apply to the full amount of the Deficiency,
but clause (i)(B) of Section 3.10(h)(i) shall not apply to the extent that the
Deficiency Contribution is treated as a Working Capital Loan. Dilutions under
clause (i)(A) of Section 3.10(h)(i) for Deficiencies not cured by Deficiency
Contributions shall be effective on the sixtieth (60th) calendar day after
delivery of the Deficiency Notice. Dilutions under clause (i)(B) of
Section 3.10(h)(i) for Deficiency Contributions shall be effective on the date
of contribution and shall replace from that date forward the dilution for the
related Deficiency under clause (i)(A) of Section 3.10(h)(i) to the extent of
the Deficiency Contribution (i.e., the dilutions under such clauses (i)(A) and
(i)(B) are not additive). Dilutions under Section 3.10(h)(i) apply only to
Non-Voting Capital Stock Interests from and after the date of the dilution, and
shall not result in a corresponding shift of capital at the date of dilution
from the Defaulting Party’s Capital Account to the Non-Defaulting Party’s
Capital Account. Dilutions under Section 3.10(h)(i) may be waived in writing by
the Non-Defaulting Party.
               iii. After the first dilution under Section 3.10(h)(i), but
subject to the provisions of Section 3.10(h) below, the Non-Voting Capital Stock
Interests of both Members shall be automatically adjusted to reflect both
Members’ then Pro Rata Percentage Allocations each time a Member makes a capital
contribution or is required to make a capital contribution.
               iv. A Defaulting Member may not increase its own Non-Voting
Capital Stock Interest as contemplated in Schedule 3.4 or avoid a dilution
hereunder as a result of its own breach (which the Members acknowledge is
possible). Therefore, if such result would occur, then (A) the amount of the
dilution under clause (i) of Section 3.10(h)(i) with respect to that Deficiency
or related Deficiency Contribution shall be determined on the basis of then
existing Pro Rata Percentage Allocations, (B) the Members’ Non-Voting Capital
Stock Interest shall not be adjusted at that time to reflect the Members’ then
existing Pro Rata Percentage Allocations, and (C) the dilution under clause (i)
of Section 3.10(h)(i) shall instead be applied to the Defaulting Member’s then
existing Non-Voting Capital Stock Interest. Each Member’s Non-Voting Capital
Stock Interest shall thereafter be credited for its pro rata share of all
subsequent capital contributions and for all subsequent dilutions of the other
Member’s Non-Voting Capital Stock Interest as a result of a Deficiency created
by such other Member, subject again to the rule in this clause (iv).
               v. To avoid conflicting interpretations of the foregoing dilution
provisions, the Members have agreed that the dilution provisions of this
Section 3.10(h) shall be implemented and interpreted on a basis consistent with
the methodology used in the examples attached as Schedule 3.10(h).
          i. Dilution of Coke Supply. If a Deficiency occurs, then the
Non-Defaulting Member shall have the right, but not the obligation, to reduce
permanently the quantity of coke

-16-



--------------------------------------------------------------------------------



 



that the Company is obligated to sell to the Defaulting Member under the
Defaulting Member’s Coke Supply Agreement by any amount up to the Company’s
total production of coke times that percentage that is equal to one and one
third percent (1.3333%) for each $1,800,000 of Deficiency (or proportionate part
thereof). The amount of coke that the Non-Defaulting Member would thereafter
have the right and obligation to purchase from the Company under the
Non-Defaulting Member’s Coke Supply Agreement would be increased by an identical
amount. The election under this Section 3.10(i) is in addition to the remedy set
forth in Section 3.10(h), must be made in a writing to the Company and the
Defaulting Member, and may be made at any time after sixty five (65) days after
the date of the Deficiency Notice, unless and only to the extent that the
Defaulting Member cures such Deficiency prior to such election. After an
election is made, a cure by the Defaulting Member of such Deficiency shall not
nullify such election. All reductions and increases in coke purchases and sales
resulting from this clause (i) shall take effect on and as of the date five days
after delivery of such written notice and shall be measured weekly on the basis
of production levels.
          j. Dilution of SCL Voting Capital Stock Interests.
               i. In any case where WPSC is the Non-Defaulting Member and SCL is
the Defaulting Member under this Section 3.10 in respect of SCL’s first
$90 million of SCL’s Committed Capital Contribution, WPSC shall have the right,
but not the obligation, to dilute SCL’s Voting Capital Stock Interests, in
exchange for $1.00. Such dilution shall be an amount identical to the dilution
of SCL’s Non-Voting Capital Stock Interests under Section 3.10(h). If SCL’s
Non-Voting Capital Stock Interests are diluted below 10% for any reason under
this Agreement, then SCL’s Voting Capital Stock Interests shall automatically be
converted to a percentage interest identical to its Non-Voting Capital Stock
Interests. Such right may be exercised by WPSC only by delivery to SCL of a
writing that expressly contains the exercise of such right by specific reference
to this clause (j). Such dilution shall be effective as of the date of delivery
of such written notice. The election set forth in this clause (j) may be made at
any time during the 180-day period commencing thirty (30) days prior to the
exercise (or the date such right of exercise expires, if WPSC does not make a
Deficiency Contribution) by WPSC or the Company its rights to redeem or purchase
all or any portion of SCL’s Non-Voting Capital Stock Interests pursuant to this
Section 3.10. If SCL makes any permissible cure payments pursuant to express
cure rights under this Agreement resulting in an increase of its Non-Voting
Capital Stock Interests, or if SCL makes a Deficiency Contribution as a result
of WPSC’s failure to make a WPSC Committed Capital Contribution, then SCL’s
Voting Capital Stock Interests shall be proportionately increased (based on a
value of $1.8 million for each one percent of Voting Capital Stock Interests),
provided, however that the aggregate amount of such increases shall not exceed
the aggregate amount of all reductions of SCL’s Voting Capital Stock Interests
under this provision.
               ii. If SCL fails to make the $30 million of SCL’s Committed
Capital Contribution that is due last in time and such failure is not cured
within one hundred twenty days after written notice of such failure is received
by SCL, then WPSC shall have the same rights as under clause (j)(i) of this
Section above concerning such Deficiency.
          k. Limitation. The remedies set forth in this Section shall not be
available at any time during which both Members are in material breach of this
Agreement.

-17-



--------------------------------------------------------------------------------



 



          3.11 Minimum WPSC Voting Capital Stock Interests. Notwithstanding
anything to the contrary contained in this Agreement (including redemption
remedies in favor of the Company), in no event shall the aggregate Voting
Capital Stock Interests of WPSC or its Group Affiliates be less than 50% at any
time for any reason whatsoever, except and to the extent that WPSC makes a
permissible assignment of its Voting Capital Stock Interests to a person who is
not a Group Affiliate. If and to the extent that the Company or SCL has any
remedy against WPSC or its Group Affiliates as set forth in this Agreement or
any claim against WPSC or its Group Affiliates that would otherwise cause the
aggregate Voting Capital Stock Interests of WPSC or its Group Affiliates to fall
below 50%, such remedy or claim shall be deemed void and shall have no force or
effect. In such case, the aggregate Voting Capital Stock Interests of WPSC or
its Group Affiliates shall not be reduced below 50%, and in lieu thereof, the
Company or SCL, as the case may be, shall have all other remedies that are
available to them under this Agreement (to the extent they do not conflict with
this Section), at law or in equity, with respect to the claim not satisfied as a
result of this Section 3.11.
          3.12 Capital Accounts.
          a. Maintenance of Capital Accounts. A single Capital Account shall be
maintained for each Member in accordance with the capital accounting rules of
Section 704(b) of the IRC, and the regulations thereunder (including
particularly Section 1.704-1(b)(2)(iv) of the Regulations).
          b. Adjustment of Property Values. If the Gross Asset Value of any
Property is adjusted, the Capital Accounts of the Members shall first be
adjusted to reflect the manner in which the unrealized income, gain, loss and
deduction inherent in such Property (that has not been reflected in the Capital
Accounts previously) would be allocated among the Members if there were a
taxable disposition of such Property for such Gross Asset Value.
          c. Adjustments to Capital Accounts. The Tax Matters Partner shall
direct the Accountants to make all necessary adjustments in each Member’s
Capital Account as required by the capital accounting rules of Section 704(b) of
the IRC and the Regulations thereunder.
          d. Deficiency Contribution Shifts in Capital Accounts. The acquisition
by either Member of additional Non-Voting Capital Stock Interests as a result of
a Deficiency Contribution shall result in a transfer of a corresponding
proportionate amount of the Defaulting Member’s then existing Capital Account to
the Non-Defaulting Member’s then existing Capital Account.
          3.13 Company Funds. The funds of the Company shall be deposited in
such bank accounts or invested in such investments as shall be designated by the
Board of Managers. Company funds shall not be commingled with those of any
person.
          3.14 Loans.
          a. Loans by a Member. Except as set forth in Section 3.7 and
Section 3.10, neither Member shall be required to provide any loan to the
Company, and neither Member shall be permitted to make any loan to the Company
without the prior written approval of the other

-18-



--------------------------------------------------------------------------------



 



Member, except for the extensions of trade credit in the ordinary course of
business in connection with the Ancillary Agreements. Any loan by a Member or an
Affiliate of a Member to the Company (a “Member Loan”), including a Working
Capital Loan and a Deficiency Contribution Loan, shall be evidenced by a
promissory note of the Company containing such terms and bearing interest at a
rate per annum to be determined by the Board of Managers that are no less
favorable to the Company than if the loan had been made by an independent third
party; provided that only Working Capital Loans and Deficiency Contribution
Loans made under Section 3.10(e) shall be represented by the Promissory Notes.
          b. Third Party Loans. If the Board of Managers determines that the
Company requires funds in excess of the Company’s equity and suppliers’
extension of credit, the Company shall seek an extension of credit from a third
party to be secured in the name of the Company. The Members shall assist the
Company in obtaining third party loans at most favorable terms and conditions
prevailing at the time of the borrowing (such assistance shall not require the
posting of collateral or extension of guaranties without the mutual consent of
the Members). If the Members mutually agree that it is desirable for them to
provide guarantees or other collateral or accommodation for the borrowings of
the Company, such guarantees or other collateral shall be provided by each
Member in proportion to its Non-Voting Capital Stock Interest.
          3.15 Member Liability. A Member shall not be liable for any debts or
losses of the Company beyond its respective Capital Contributions (or as
otherwise required by law), and does not, in any way, guarantee the return of
any Member’s Capital Contributions or a profit for the Members from the
operations of the Company.
          3.16 Capital Expenditure Account. The Company shall maintain all SCL
Committed Capital Contributions and all WPSC Committed Capital Contributions in
an account separate from all other accounts of the Company (the “Capital
Expenditure Account”). The Company shall keep cash or unrestricted investments
on hand to the extent of the balance of the Capital Expenditure Account. The
Company may only use funds from the Capital Expenditure Account in furtherance
of the Refurbishment Plan. Notwithstanding the foregoing, SCL may elect from
time to time to transfer funds that it contributed to the Capital Expenditure
Account for use as working capital in lieu of making Working Capital Loans
otherwise required to be made by it under Section 3.7, but only to the extent
that such funds are not needed for reasonably foreseeable capital expenditures
under the Refurbishment Plan during the time that such Working Capital Loans
would otherwise be outstanding.
          3.17 Other Matters.
          a. No Right to Return of Capital Account. Except as set forth in
Section 3.10(f) and Article V, no Member shall have the right to demand or
receive a return of all or any part of its Capital Account or its Capital
Contributions or withdraw cash or other assets from the Company without the
consent of the other Member. Under circumstances requiring a return of all or
any part of its Capital Account or Capital Contributions, no Member shall have
the right to receive Property other than cash.

-19-



--------------------------------------------------------------------------------



 



          b. Capital Account Deficit. No Member shall have any obligation to
restore any portion of any deficit balance in such Member’s Capital Account,
whether upon liquidation of its interest in the Company, liquidation of the
Company or otherwise.
          c. No Liability for Capital Contributions. No Member shall have any
personal liability for the repayment of any Capital Contributions of any other
Member.
          d. No Interest on Capital Contributions and Capital Accounts. No
Member shall be entitled to receive interest on its Capital Contributions or
Capital Account.
ARTICLE IV
Allocation of Profits and Losses
          4.1 Profits and Losses.
          a. Losses. After giving effect to the special allocations set forth in
Sections 4.2 and 4.3, and subject to Section 4.4, Losses for any Allocation
Period shall be allocated to the Members:
          i. First, to the Members, in proportion to and to the extent of the
positive Capital Account balances of the Members; and
          ii. Second, to the Members in accordance with their respective
Non-Voting Capital Stock Interests.
          b. Profits. After giving effect to the special allocations set forth
in Section 4.2 and 4.3 and subject to Section 4.4, Profits for any Allocation
Period shall be allocated to the Members as follows:
          i. First, to the Members, in proportion to and to the extent of all
prior allocations of Losses pursuant to Section 4.1(a)(ii) that were not
previously offset with allocations of Profits pursuant to this
Section 4.1(b)(i); and
          ii. Second, to the Members, in proportion to and to the extent of all
prior allocations of Losses pursuant to Section 4.1(a)(i) that were not
previously offset with allocations of Profits pursuant to this
Section 4.1(b)(ii); and
          iii. Third, to the Members in accordance with their respective
Non-Voting Capital Stock Interests.
          4.2 Regulatory Allocations; Issuance Items. The following special
allocations shall be made in the following order:
          a. Partnership Minimum Gain Chargeback. Except as otherwise provided
in Section 1.704-2(f) of the Regulations, notwithstanding any other provision of
this Article, if there is a net decrease in Partnership Minimum Gain during any
Allocation Period, each Member shall be specially allocated items of Company
income and gain for such Allocation Period (and, if necessary, subsequent
Allocation Periods) in an amount equal to such Member’s share of the net
decrease in Partnership Minimum Gain, determined in accordance with Regulations
Section 1.704-2(g). Allocations pursuant to the previous sentence shall be made
in proportion to the

-20-



--------------------------------------------------------------------------------



 



respective amounts required to be allocated to each Member pursuant thereto. The
items to be so allocated shall be determined in accordance with
Sections 1.704-2(f)(6) and 1.704-2(j)(2) of the Regulations. This Section 4.2(a)
is intended to comply with the minimum gain chargeback requirement in
Section 1.704-2(f) of the Regulations and shall be interpreted consistently
therewith.
          b. Partner Nonrecourse Debt Minimum Gain Chargeback. Except as
otherwise provided in Section 1.704-2(i)(4) of the Regulations, notwithstanding
any other provision of this Article, if there is a net decrease in Partner
Nonrecourse Debt Minimum Gain attributable to Partner Nonrecourse Debt during
any Allocation Period, each Member who has a share of the Partner Nonrecourse
Debt Minimum Gain attributable to such Partner Nonrecourse Debt, determined in
accordance with Section 1.704-2(i)(5) of the Regulations, shall be specially
allocated items of Company income and gain for such Allocation Period (and, if
necessary, subsequent Allocation Periods) in an amount equal to such Member’s
share of the net decrease in Partner Nonrecourse Debt Minimum Gain attributable
to such Partner Nonrecourse Debt, determined in accordance with Regulations
Section 1.704-2(i)(4). Allocations pursuant to the previous sentence shall be
made in proportion to the respective amounts required to be allocated to each
Member pursuant thereto. The items to be so allocated shall be determined in
accordance with Sections 1.704-2(i)(4) and 1.704-2(j)(2) of the Regulations.
This Section 4.2(b) is intended to comply with the minimum gain chargeback
requirement in Section 1.704-2(i)(4) of the Regulations and shall be interpreted
consistently therewith.
          c. Qualified Income Offset. If any Member unexpectedly receives any
adjustments, allocations, or distributions described in Regulations
Section 1.704-1(b)(2)(ii)(d)(4), Section 1.704-1(b)(2)(ii)(d)(5), or
Section 1.704-1(b)(2)(ii)(d)(6), items of Company income and gain shall be
specially allocated to such Member in an amount and manner sufficient to
eliminate, to the extent required by the Regulations, the Adjusted Capital
Account Deficit of the Member as quickly as possible, provided that an
allocation pursuant to this Section shall be made only if and to the extent that
the Member would have an Adjusted Capital Account Deficit after all other
allocations provided for in this Article IV have been tentatively made as if
this Section were not in the Agreement.
          d. Gross Income Allocation. If any Member has a deficit Capital
Account at the end of any Allocation Period that is in excess of the sum of
(i) the amount such Member is obligated to restore pursuant to the penultimate
sentences of Regulations Section 1.704-2(g)(1) and 1.704-2(i)(5), each such
Member shall be specially allocated items of Company income and gain in the
amount of such excess as quickly as possible, provided that an allocation
pursuant to this Section shall be made only if and to the extent that such
Member would have a deficit Capital Account in excess of such sum after all
other allocations provided for in this Article have been made as if
Section 4.2(c) and this Section were not in the Agreement.
          e. Nonrecourse Deductions. Nonrecourse Deductions for any Allocation
Period shall be specially allocated among the Members in proportion to their
Non-Voting Capital Stock Interests.
          f. Partner Nonrecourse Deductions. Any Partner Nonrecourse Deductions
for any Allocation Period shall be specially allocated to the Member who bears
the economic

-21-



--------------------------------------------------------------------------------



 



risk of loss with respect to the Partner Nonrecourse Debt to which such Partner
Nonrecourse Deductions are attributable in accordance with Regulations
Section 1.704-2(i)(1).
          g. Section 754 Adjustments. To the extent an adjustment to the
adjusted tax basis of any Company asset pursuant to IRC Section 734(b) or IRC
Section 743(b) is required pursuant to Regulations
Section 1.704-1(b)(2)(iv)(m)(2) or 1.704-1(b)(2)(iv)(m)(4) to be taken into
account in determining Capital Accounts as the result of a distribution to a
Member in complete liquidation of its Membership Interest, the amount of such
adjustment to Capital Accounts shall be treated as an item of gain (if the
adjustment increases the basis of the asset) or loss (if the adjustment
decreases such basis) and such gain or loss shall be specially allocated to the
Members in accordance with their Non-Voting Capital Stock Interests in the event
Regulations Section 1.704-1(b)(2)(iv)(m)(2) applies, or to the Member to whom
such distribution was made in the event Regulations
Section 1.704-1(b)(2)(iv)(m)(4) applies.
          h. Allocations Relating to Taxable Issuance of a Membership Interest.
Any income, gain, loss or deduction realized as a direct or indirect result of
the issuance of a Membership Interest by the Company to a Member (“Issuance
Items”) shall be allocated among the Members so that, to the extent possible,
the net amount of such Issuance Items, together with all other allocations under
this Agreement to each Member, shall be equal to the net amount that would have
been allocated to each such Member if the Issuance Items had not been realized.
          4.3 Curative Allocations. The allocations set forth in
Sections 4.2(a)-(g) and 4.4 (the “Regulatory Allocations”) are intended to
comply with certain requirements of the Regulations. It is the intent of the
Members that, to the extent possible, all Regulatory Allocations shall be offset
either with other Regulatory Allocations or with special allocations of other
items of Company income, gain, loss or deduction pursuant to this Section.
Therefore, notwithstanding any other provision of this Article (other than the
Regulatory Allocations), the Board of Managers shall make such offsetting
special allocations of Company income, gain, loss or deduction in whatever
manner it determines appropriate so that, after such offsetting allocations are
made, each Member’s Capital Account balance is, to the extent possible, equal to
the Capital Account balance such Member would have had if the Regulatory
Allocations were not part of the Agreement and all Company items were allocated
pursuant to Sections 4.1 and 4.2(h) and 4.4. In exercising its discretion under
this Section, the Board of Managers shall take into account future Regulatory
Allocations under Sections 4.2(a) and 4.2(b) that, although not yet made, are
likely to offset other Regulatory Allocations previously made under
Sections 4.2(e) and 4.2(f).
          4.4 Loss Limitations. Losses allocated pursuant to Section 4.1(a)
hereof shall not exceed the maximum amount of Losses that can be allocated
without causing any Member to have an Adjusted Capital Account Deficit at the
end of any Allocation Period. In the event some but not all of the Members would
have Adjusted Capital Account Deficits as a consequence of an allocation of
Losses Pursuant to Section 4.1(a) hereof, the limitation set forth in this
Section 4.4 shall be applied on a Member by Member basis and Losses not
allocable to any Member as a result of such limitation shall be allocated to the
other Members in accordance with the positive balances in such Members Capital
Accounts so as to allocate the maximum permissible Losses to each Member under
Regulations Section 1.704-1(b)(2)(ii)(d).

-22-



--------------------------------------------------------------------------------



 



          4.5 Other Allocation Rules.
          a. IRC Section 706. For purposes of determining the Profits, Losses,
or any other items allocable to any period, Profits, Losses, and any such other
items shall be determined on a daily, monthly, or other basis, as determined by
the Board of Managers using any permissible method under IRC Section 706 and the
Regulations thereunder.
          b. Binding on Members. The Members are aware of the income tax
consequences of the allocations made by this Article and shall be bound by the
provisions of this Article in reporting their shares of Company income and loss
for income tax purposes.
          c. Excess Nonrecourse Liabilities. Solely for purposes of determining
a Member’s proportionate share of the “excess nonrecourse liabilities” of the
Company within the meaning of Section 1.752-3(a)(3) of the Regulations, the
Members’ interests in the Company’s profits are in proportion to their
Non-Voting Capital Stock Interests.
          4.6 Tax Allocations: IRC Section 704(c). In accordance with IRC
Section 704(c) and the Regulations thereunder, income, gain, loss and deduction
with respect to any Property contributed to the capital of the Company shall,
solely for tax purposes, be allocated among the Members so as to take account of
any variation between the adjusted basis of such Property to the Company for
federal income tax purposes and its initial Gross Asset Value (computed in
accordance with the definition of Gross Asset Value) using the “traditional
method” described in Regulations Section 1.704-3(b). In the event the Gross
Asset Value of any Company asset is adjusted pursuant to subparagraph (ii) of
the definition of Gross Asset Value, subsequent allocations of income, gain,
loss and deduction with respect to such asset shall take account of any
variation between the adjusted basis of such asset for federal income tax
purposes and its Gross Asset Value in the same manner as under IRC Section
704(c) and the Regulations thereunder. Any elections or other decisions relating
to such allocations shall be made by the Tax Matters Partner in any manner that
reasonably reflects the purpose and intention of this Agreement. Allocations
pursuant to this Section are solely for purposes of federal, state, and local
taxes and shall not affect, or in any way be taken into account in computing,
any Member’s Capital Account or share of Profits, Losses, other items or
distributions pursuant to any provision of this Agreement.
ARTICLE V
Distributions
          5.1 Tax Distributions. Subject to the conditions set forth below, and
except as may otherwise be determined by the Board of Managers, the Company
shall distribute cash to the Members in accordance with the Non-Voting Capital
Stock Interests of the Members in an amount sufficient to cover the anticipated
tax liabilities of the Members (as determined pursuant to the following
sentence) in respect of the Company’s taxable income that the Company has
allocated and anticipates allocating to the Members. Any amount to be
distributed hereunder shall be determined by applying an assumed aggregate tax
rate of 40% for each Member. Any distribution under this Article shall, if
possible, be made at such time as the Board of Managers considers appropriate to
enable the Members receiving the distribution to make required tax payments
under applicable tax law. The Board of Managers may at any time suspend or

-23-



--------------------------------------------------------------------------------



 



permanently defer the obligations set forth in this Article if it believes that
making such distribution would impair the Company’s ability to meet its
obligations to its creditors as they become due or to have sufficient available
capital to prudently operate its business in a commercially reasonable manner.
No distributions pursuant to this Section shall be made to any Member which has
a negative Capital Account balance.
          5.2 Reimbursement. On the date of this Agreement, the Company shall
deliver to WPSC immediately available funds equal to 75% of the amounts expended
by WPSC for materials, services and other work relating to the Refurbishment
Plan prior to July 31, 2005; provided, that WPSC shall have submitted to the
Company a full accounting of such expenditures prior to the date of this
Agreement. Within twenty (20) Business Days after the date of this Agreement,
the Company shall deliver to WPSC immediately available funds equal to 75% of
the amounts expended by WPSC for materials, services and other work relating to
the Refurbishment Plan since July 31, 2005. Immediately prior to Closing, WPSC
shall provide the Company with a general description of such expenditures. WPSC
shall submit to the Company within fifteen (15) Business Days after the date of
this Agreement a full accounting of such expenditures.
          5.3 Distributions of Excess Cash. Subject to the conditions and prior
distributions set forth below and in Sections 5.1, 5.2 and 5.5, the Company
shall distribute annually all Excess Cash to the Members. Excess Cash shall be
distributed to the Members in accordance with the Non-Voting Capital Stock
Interests of the Members. Except as provided below, “Excess Cash” means, at any
time, the amount of cash, if any, available to the Company for distribution to
the Members at such time that would not, in the reasonable opinion of the Board
of Managers, impair the ability of the Company to pay its obligations when due
and to conduct its operations in a prudent and commercially reasonable manner.
“Excess Cash” shall exclude all cash attributable to borrowings and capital
accounts, including the Capital Expenditure Account, and amounts withdrawn from,
and not previously redeposited in, the Capital Expenditure Account that are not
used in connection with the Refurbishment Plan. Notwithstanding the foregoing,
distributions solely to SCL may not be made until all outstanding internal
account “borrowings” have been repaid in full.
          5.4 Declared Distributions. Any declared but unpaid distribution shall
constitute a liability of the Company to the Member for whom it was declared.
          5.5 Loans. All Member Loans shall be repaid to the Members in
accordance with the terms thereof prior to any distributions of Excess Cash to
the Members under Section 5.3, unless the Member holding the Member Loan
consents to the distribution. The Company shall remit not less than quarterly
(or otherwise as agreed by the Members) from its operating funds such cash as is
in excess of its Working Capital needs to repay Working Capital Loans and
Deficiency Contribution Loans made under Section 3.10(e), pro rata on the basis
of the outstanding balances at that time of such Loans, subject to such
additional terms as are set forth in the Promissory Notes, except that
Deficiency Contribution Loans shall take priority as to right of payment and
security over all other Member Loans, including Working Capital Loans made under
Section 3.7(a).
          5.6 Withholding. Promptly upon learning of any requirement under any

-24-



--------------------------------------------------------------------------------



 



provision of applicable Legal Requirements requiring the Company to withhold any
sum from a distribution to a Member or to make any payment to any taxing
authority in respect of such Member, the Company shall give written notice to
such Member of such requirement and, if practicable, shall cooperate with such
Member in all lawful respects to minimize or to eliminate any such withholding
or payment. The Company is authorized to withhold from distributions to the
Members and to pay over to any taxing authority any amounts that it reasonably
determines may be required to be so withheld pursuant to applicable Legal
Requirements. All taxes withheld (or paid as a result of a failure to withhold)
pursuant to applicable Legal Requirements with respect to any Member shall be
treated as amounts distributed to such Member pursuant to this Article for all
purposes under this Agreement.
ARTICLE VI
Management of the Company;
Board of Managers; Officers
          6.1 Board of Managers.
          a. Management by Board of Managers. Except as reserved to each Member
in this Agreement, the Business and the Company’s affairs shall be managed by or
under the direction of a board of managers elected pursuant to Section 6.1(b)
(collectively, the “Board of Managers,” and each member of the Board of
Managers, individually a “Manager”), and the Board of Managers shall have the
power and authority to manage, and direct the management of the Business and the
Company’s affairs. Any approval or action taken by the Board of Managers in
accordance with this Agreement shall constitute approval or action by the
Company and shall not be subject to challenge by either Member. A Manager may
also be an Officer.
          b. Managers. The Board of Managers shall at all times consist of four
(4) Managers. Each Member shall be entitled to vote for the election of Managers
based solely upon such Member’s Voting Capital Stock Interests. Non-Voting
Capital Stock Interests do not give the Members the power to vote in the
election of Managers. A Member who holds 50% of the Voting Capital Stock
Interests shall be entitled to elect two Managers. A Member who holds less than
50% but at least 10% or greater of the Voting Capital Stock Interests shall be
entitled to elect one Manager and the other Member shall be entitled to elect
three Managers. A Member who holds more than 90% of the Voting Capital Stock
Interests shall be entitled to elect all of the Managers. Each of WPSC and SCL
shall have the power to remove (with or without cause) any Manager elected by it
and to elect another Manager to serve in place of such Manager by delivering
written notice of such removal to the Company and to the other Member. Each
Manager shall serve until (i) his or her successor is designated by the Member
that elected him or her or (ii) his or her earlier resignation, removal, death
or inability to serve. Any Manager may resign at any time upon written notice to
the Company and to the Member that elected him or her. A Manager may only be
removed by the Member that elected such Manager, except that a Manager may be
removed by the unanimous vote of all of the Managers elected by the other Member
upon reasonable evidence of gross negligence or willful misconduct by such
Manager that would have a material adverse effect on the Company. Vacancies on
the Board of Managers shall be promptly filled (and in no event later than
30 days after such vacancy) by the Member that elected the Manager previously
holding the position which is then vacant. Election of a

-25-



--------------------------------------------------------------------------------



 



Manager by a Member shall be effective upon receipt of notice given by such
Member to the Company and to the other Member. Managers may be elected pro tem.
          c. Votes. Each Manager elected by the Members shall have one vote (for
a total of four votes for all Managers) on all actions taken by the Board of
Managers.
          6.2 Chairman. The right to appoint the Chairman of the Board of
Managers (the “Chairman”) shall rotate annually between the Members. Subject to
the annual rotation, the Member that elected the Manager serving as Chairman may
replace the Chairman with another Manager elected by such Member by written
notice to the Company and the other Member. The initial Chairman shall be a
Manager appointed by WPSC. The Chairman shall preside at all meetings of the
Board of Managers.
          6.3 Notice of Board of Managers Meetings; Location; Waiver of Notice;
Observers. Regular meetings of the Board of Managers shall be held at least
twice each year at the offices of the Company or at such other times and places
as may be fixed by the Board of Managers, and may be held without further
notice. Written notice stating the place, day and hour of a regular meeting
shall be delivered to each Manager not less than ten (10) nor more than sixty
(60) days before the meeting. Special meetings of the Board of Managers may be
called by the Chairman, the President, either Member, or by any two (2) Managers
upon five (5) Business Days’ prior written notice, which notice shall identify
the purpose of the special meeting and the business to be transacted; provided
that the failure to identify specifically an action to be taken or business to
be transacted shall not invalidate any action taken or any business transacted
at a special meeting. Notice of meeting may be waived before or after a meeting
by a written waiver of notice signed by the Manager entitled to notice. A
Manager’s attendance at a meeting shall constitute waiver of notice unless the
Manager states at the beginning of the meeting his objection to the transaction
of business because the meeting was not lawfully called or convened. Each Member
shall have the right to have a reasonable number of additional representatives
of such Member to attend Board of Managers meetings, but such additional
representatives shall not have a right to participate or vote in the meetings.
          6.4 Quorum; Meetings; Voting; Proxies; Written Action.
          a. Quorum. The presence in person or by proxy of three (3) Managers
shall be necessary to constitute a quorum for the transaction of business at a
Board of Managers meeting. If, at any meeting of the Board of Managers, there is
less than a quorum present, those present shall adjourn the meeting from time to
time until a quorum is obtained. Notwithstanding the foregoing, if any of the
Managers elected by a Member prevent a quorum (or terminate a meeting due to a
lack of a quorum where all material business was not reasonably completed) for
two or more consecutive meetings, then upon at least ten (10) and no more than
twenty (20) days prior written notice, a quorum for the transaction of business
of a meeting of the Board of Managers shall be the two Managers elected by the
other Member.
          b. Meetings. Meetings of the Board of Managers may be held
telephonically, provided that each Manager participating in any such telephonic
meeting shall be able to hear each other person who is participating in such
meeting. All meetings of the Board of

-26-



--------------------------------------------------------------------------------



 



Managers shall be conducted in English. Minutes of all meetings of the Board of
Managers shall be prepared.
          c. Voting; Proxies. Except with respect to matters requiring
Supermajority Approval pursuant to Section 6.7, any decision or action of the
Board of Managers shall require the affirmative vote of at least a majority of
the Managers present and voting at a meeting at which a quorum is present.
Notwithstanding the foregoing, so long as each Member holds 50% of the Voting
Capital Stock Interests, all decisions or actions of the Board of Managers shall
require the affirmative vote of at least one Manager elected by WPSC and one
Manager elected by SCL. Each Manager shall be entitled to name an alternate
Manager to serve in his or her place should such Manager not be able to attend a
meeting or meetings, which alternate shall be deemed to be a Manager hereunder
with respect to any action taken at such meeting or meetings. Any Manager may
vote by delivering his or her proxy to another Manager.
          d. Written Consent. The Board of Managers may act without a meeting if
the action taken is approved in advance in writing by at least that number of
Managers required to approve the action at a meeting of the Managers if all of
the Managers were present and voting. The Board of Managers shall cause written
minutes to be prepared of all action taken by the Board of Managers and shall
cause a copy thereof to be delivered to each Manager within a reasonable time
thereafter.
          6.5 Matters Requiring Action of the Board of Managers. Except to the
extent that the Board of Managers otherwise agree, in addition to other
requirements expressly set forth in this Agreement or as otherwise provided in
this Agreement, the prior approval of the Board of Managers shall be required
for the following decisions of, actions by or matters concerning the Company:
          a. Company Plans. The Board of Managers shall approve any new or
revised Business Plan, Operating Budget, Refurbishment Plan, Capital Expenditure
Budget or Non-Recurring Maintenance Expenditure Budget (herein, a “Company
Plan”).
          b. Compensation. The Board of Managers shall establish compensation
(including pensions, benefits and bonuses) for Officers, Managers and auditors
of the Company.
          c. Asset Acquisitions. The Board of Managers shall approve any
acquisition, disposal, rearrangement or replacement of any asset, except the
acquisition of the Contributed Assets and the assumption of the related
Contributed Liabilities, in excess of $100,000 per year in the aggregate.
          d. Purchase Contracts. The Board of Managers shall approve any
purchase Contract for goods (or any related series of purchase Contracts for
goods), where the total commitment is, or is estimated to be, in excess of
$100,000 individually or $300,000 per year in the aggregate. This subsection
shall not apply to spot purchases of coal where the total commitment is, or is
estimated to be, less than $500,000.
          e. Service Contracts. The Board of Managers shall approve any service
Contract (or any related series of service Contracts), where the total
commitment is, or is estimated to be, in excess of $100,000 individually or
$300,000 per year in the aggregate.

-27-



--------------------------------------------------------------------------------



 



          f. Sales Contracts. The Board of Managers shall approve any Contract
for the sale of coke to a third party, which involves more than $500,000
individually or $1,500,000 per year in the aggregate.
          g. Lease Agreements. The Board of Managers shall approve any lease of
real estate property or equipment (or any related series of leases of real
estate property or equipment), where the total commitment is, or is estimated to
be, in excess of $100,000 individually or $300,000 per year in the aggregate.
          h. Ancillary Agreements. Except as expressly provided in this
Agreement or the Ancillary Agreements, the Board of Managers shall approve any
amendment or termination of any Ancillary Agreement or any material action under
any Ancillary Agreement not expressly contemplated by such agreement.
          i. Litigation Matters. The Board of Managers shall approve the
commencement, prosecution, defense or settlement of any litigation or potential
litigation where the cost, including fees, is estimated to exceed $100,000 in
each case.
          j. Asset Write-Offs. The Board of Managers shall approve the write off
of any asset (including receivables or inventory) with a net book value of more
than $100,000 or cumulatively, more than $250,000 during any twelve (12) month
period.
          k. Non-recurring Maintenance Expenses. The Board of Managers shall
approve all non-recurring maintenance expenses related to the Coke Facilities in
excess of $25,000.
          l. Indemnity. The Board of Managers shall make all decisions of the
Company for which the Company has discretionary authority, concerning
indemnification of Members, Managers and officers under Article XI.
          6.6 Actions Not Requiring Board Approval; Priority; Ancillary
Agreements. Notwithstanding Section 6.5, but subject to Section 6.9, no approval
of the Board of Managers shall be required in connection with any action or
matter taken in good faith by the President or any Vice President in connection
with an Emergency or a Force Majeure; provided that the actions of the President
or any Vice President shall be subject to review, approval or disapproval by the
Board of Managers at its discretion. Any action or matter that may be approved
or taken by any Officer under this Agreement may also be approved or disapproved
by the Board of Managers at its discretion, and the action of the Board of
Managers alone shall both control and be sufficient for the approval or
disapproval of such action or matter. All Ancillary Agreements are deemed
approved by the Board of Managers and may be terminated or amended only in
accordance with the provisions of this Article VI or as expressly provided in
such Ancillary Agreements.
          6.7 Actions Requiring Board Supermajority Approval. In addition to the
approvals required under Section 6.5, and except as provided below, at any time
that SCL owns less than a 50% Voting Capital Stock Interest, the prior approval
of at least one (1) Manager elected by SCL shall be required for the following
decisions of, actions by or matters concerning the Company (the “Supermajority
Approvals”):

-28-



--------------------------------------------------------------------------------



 



          a. Self Dealing. Entering into any transactions involving self dealing
or material conflicts of interests, other than any agreements, transactions or
other arrangements that (i) are expressly contemplated by the terms of this
Agreement or an Ancillary Agreement, or (ii) arise in the ordinary course of
business between the Company and WPSC, as long as the agreements, transactions
or other arrangements described in this Section 6.7(a)(ii) are on terms no less
favorable to the Company than if such agreements, transactions or other
arrangements had been made with an independent third party.
          b. Business. Changing the nature of the Business.
          c. Certificate. Amending the Certificate.
          d. Converting Into a Corporation. Converting the Company into a
corporation.
          e. Partnership. Taking any action that would cause the Company not to
be treated as a partnership for U.S. income tax purposes.
          f. Capital Calls. Making any capital calls, except for Funding
Obligations.
          g. Dissolve or Liquidate. Dissolving or liquidating the Company.
          h. Sale of Assets. Effecting the sale of all or substantially all of
the assets of the Company.
          i. Actions Outside the Normal Course. Except as set forth in this
Agreement or the Ancillary Agreements, taking any action outside the normal
course of the business.
          j. Merger. Effecting any merger or consolidation of the Company with a
third party.
          k. Coke Facilities. Except as expressly set forth in this Agreement,
disposing of the Coke Facilities.
          l. Ancillary Agreements. Except as provided in Section 6.8 or as
expressly provided in the Ancillary Agreements, terminating or making any
material addition, change or modification to, any of the Ancillary Agreements.
          6.8 Limitations on Supermajority Approval. Notwithstanding anything in
this Agreement to the contrary, at any time that SCL owns less than a 25% Voting
Capital Stock Interest, then decisions of, actions by or matters concerning the
Company under clauses (d), (e), (g), (h), (i) and (j) of Section 6.7 shall not
require the vote of any Managers elected by SCL, and at any time that SCL owns
less than a 10% Voting Capital Stock Interest, all of the provisions of
Section 6.7 shall be suspended except for clauses (a) and (b), which shall
remain in effect.
          6.9 Special Manager Approvals Concerning Certain Related Party
Matters. The taking of any action by the Company that would terminate (other
than permissible

-29-



--------------------------------------------------------------------------------



 



terminations according to the terms of the Ancillary Agreements for material
breach by a Member) or constitute a material breach by the Company of its
obligations under any Ancillary Agreement with a Member shall require the prior
approval of a Manager elected by that Member. In addition, the termination by
the Company of any Ancillary Agreement due to a material breach of one Member,
or the taking of any permissible action or the exercise of any permissible
rights or remedies by the Company under any Ancillary Agreement with one Member,
shall only require the approval of a Manager elected by the other Member.
Notwithstanding the foregoing, except as expressly provided in the Management
Agreement and the Operating Agreement, or except if WPSC transfers its
Membership Interest to a non-Group Affiliate, whether or not in violation of
Article VIII, the termination by the Company of any one or more of the
Management Agreement or the Operating Agreement or the exercise of non-monetary
remedies or the taking of any other material actions on behalf of the Company
under either such agreement, shall require the prior approval of one Manager
elected by each Member, such approval to be at each Manager’s sole discretion.
          6.10 No Individual Authority. Except as otherwise expressly provided
in this Agreement or the Ancillary Agreements, no Member, acting alone, shall
have any authority to act for, or undertake or assume any obligation or
responsibility on behalf of, any other Member or the Company.
          6.11 Officers.
          a. Officers Generally. The Company shall have the following officers:
(i) a Chief Executive Officer, Chief Operating Officer and President; (ii) a
Controller; (iii) a Vice President; and (iv) a Secretary (the “Officers”).
Except as provided herein, each of the Officers shall be nominated by the
Manager or Managers elected by WPSC, and elected annually by the Board of
Managers. Each Officer shall serve a one year term, subject to his or her
earlier resignation or removal. The compensation of all Officers shall be
proposed by WPSC and shall be fixed by, or pursuant to authority delegated by,
the Board of Managers from time to time. The Officers shall have the duties set
forth below. At such time and so long as SCL owns 50% of the Non-Voting Capital
Stock Interests, the Managers elected by SCL shall have the authority to appoint
a co-Controller. Subject to Section 6.7, the Company may have such other
officers subordinate to the aforementioned Officers as the Board of Managers may
determine, with each such position being filled by the Board of Managers. The
Board of Managers shall review annually each Officer’s performance.
          b. Chief Executive Officer, Chief Operating Officer and President. The
Chief Executive Officer, Chief Operating Officer and President (the “Chief
Operating Officer” or the “President”), in consultation with the Board of
Managers, shall be responsible for preparing each of the Company Plans and
submitting them to the Board of Managers for approval. The President shall be
responsible for the day-to-day management of the Business, subject to the
responsibilities granted by contract to WPSC pursuant to the Management
Agreement and the Operating Agreement. Except as otherwise provided in this
Agreement, the Management Agreement and the Operating Agreement, and the matters
reserved to the Board of Managers, the President shall be authorized to
determine all matters relating to the day-to-day conduct, operation and
management of the Business. The President shall report to the Board of Managers.
The President shall be entitled to delegate such part of his or her duties as he
or she

-30-



--------------------------------------------------------------------------------



 



may deem reasonable or necessary in the conduct of the Business to one or more
employees or agents of the Company, who shall each have such duties and
authority as shall be determined from time to time by the President or as may be
set forth in any agreement between such employee or agent and the Company.
          c. Controller(s). A Controller shall be appointed by the Manager or
Managers elected by WPSC. So long as SCL owns at least 50% of the Non-Voting
Capital Stock Interests, the Manager or Managers elected by SCL shall have the
right to appoint a co-Controller. The Controllers shall keep or cause to be kept
accurate accounts of all funds of the Company received or disbursed. Except to
the extent inconsistent with the responsibilities of WPSC under the Management
Agreement, the Controllers shall have the responsibilities identified in this
section below. The Controllers shall deposit or cause to be deposited all funds,
drafts and checks in the name of and to the credit of the Company in such banks
and depositories as the Board of Managers shall from time to time designate.
Both Controllers shall have power to endorse or cause to be endorsed for deposit
or collection all notes, checks and drafts received by the Company, subject to
controls established by the Board of Managers. The Controllers shall disburse or
cause to be disbursed the funds of the Company as ordered by the President,
making proper vouchers therefor, subject to controls established by the Board of
Managers. The Controllers shall render to the Board of Managers or any Member
whenever reasonably required or requested an account of all transactions
effected by the Controllers and of the financial condition of the Company and
shall perform such other duties as may from time to time be prescribed by the
Board of Managers or the President. The Controllers shall implement internal
controls and adopt such other procedures, rules, restrictions, certifications
and reporting processes necessary for the persons who hold a direct or indirect
ownership interest in the Company to properly account for and report Taxes and
financial information for inclusion in such person’s Tax Returns and audited
financial statements, for proper disclosure and reporting to all applicable
persons (including, the IRS, the Securities and Exchange Commission, the
applicable stock exchanges in the United States and applicable taxing
authorities in other jurisdictions), otherwise to permit each such person to
comply with all applicable Legal Requirements governing such person, including
the Sarbanes-Oxley Act of 2002, as amended, or as otherwise directed by the
Board of Managers.
          d. Vice President. The Vice President shall have all of the powers and
perform all of the duties of the President during his or her absence or
inability to act. The Vice President shall also have such other powers and
perform such other duties as shall be prescribed from time to time by the Board
of Managers or the President. The Company may have more than one Vice President
if approved by the Board of Managers.
          e. Secretary. The Secretary shall keep a record of the minutes of the
proceedings of meetings of the Members and the Board of Managers, and shall give
notice of all such meetings as required by the Act or this Agreement. The
Secretary shall have custody of the seal of the Company and of all books,
records, and papers of the Company, except such as shall be in the charge of
some other person authorized to have custody and possession thereof by
resolution of the Board of Managers. The Secretary shall also have such other
powers and perform such other duties as are incident to the office of the
secretary of a limited liability company or as shall be prescribed from time to
time by, or pursuant to authority delegated by, the Board of Managers or the
President.

-31-



--------------------------------------------------------------------------------



 



          f. SCL Non-Officer Appointee. SCL shall immediately and at any time
thereafter have the authority to appoint a non-officer individual who will have
access to all financial and daily operating records of the Company. At SCL’s
sole expense, this appointee shall have the right to undertake investigations
and feasibility studies in connection with any activity of the Company, the
Board of Managers, the Officers and employees, including any obligations under
or compliance with, among other things, Environmental Laws. The Company, the
Board of Managers, the Officers and employees shall reasonably cooperate with
the appointee by, among other things, providing reasonable access during normal
business hours to the property, operations, books, records and employees of both
the Company and WPSC; provided, however, that such access shall not unreasonably
interfere with the operations of the Business.
          6.12 Management Agreement; Operating Agreement. The Company has
entered into the Operating Agreement, pursuant to which WPSC will operate and
maintain the Coke Facilities for the Company, and the Management Agreement,
pursuant to which WPSC will manage the operations and maintenance of the Coke
Facilities for the Company. The Company and WPSC have agreed separately to
contract for such services due to WPSC’s extensive experience with managing and
operating the Coke Facilities, to provide continuity of personnel at the Coke
Facilities, to avoid potential conflicts between union members at the Coke
Facilities and union members at WPSC’s steel manufacturing facilities (all of
whom are currently part of the same union, are governed by the same collective
bargaining agreement and who share the same qualified benefit plans), and to
provide for smooth interaction between the physical operations of the Coke
Facilities and the physical operations of WPSC’s steel manufacturing facilities.
The Management Agreement and the Operating Agreement do not govern the
management and operation of the Business or the Company as a whole, but only the
operations of the Coke Facilities. The Board of Managers and Officers shall be
responsible for, among other matters, the matters identified in Sections 6.5 and
6.7, the ownership of the Company’s assets, including the Contributed Assets,
payment of the Company’s liabilities, including the Contributed Liabilities, the
procurement of raw materials and supplies not procured pursuant to the
Management Agreement, including coal for manufacturing coke, the sale of coke to
the Members and third parties and the performance by the Company, the exercise
of the Company’s rights and obligations, under this Agreement, the Management
Agreement, the Operating Agreement and the other Ancillary Agreements, and the
taking of any action required to be taken pursuant to the Management Agreement,
the Operating Agreement or the other Ancillary Agreements but not taken by the
other party thereto in violation of the terms of such agreement or agreements.
Certain reserved responsibilities for the Company are set forth in each of the
Management Agreement and the Operating Agreement and are not intended to be
exclusive. Potential conflicts, if any, between the responsibility of the Board
of Managers and the Officers hereunder and WPSC’s responsibility under the
Management Agreement and the Operating Agreement shall be presumed to be
resolved in favor of the Management Agreement and the Operating Agreement,
subject to resolution of such conflict on its merits based on the reasonably
likely intentions of the Members.
ARTICLE VII
Accounting; Books and Records; Taxes
          7.1 Books; Place; Access. The Controllers shall maintain books of
account on

-32-



--------------------------------------------------------------------------------



 



behalf of the Company at the Company’s principal office or such other place as
may be designated by the Board of Managers. The Members shall at all reasonable
times have access to and the right to inspect the books and records of the
Company.
          7.2 Governing Operating Guidelines. Attached as Exhibit O are the
current governing operating guidelines for the Company (the “Governing Operating
Guidelines”). Except as otherwise provided herein, all Company Plans shall be
prepared consistent in all material respects with the Governing Operating
Guidelines. Revisions to the Governing Operating Guidelines shall require mutual
consent of the Members; provided, however, that if the Coke Supply Agreement
between the Company and one Member has been terminated, then the other Member
may revise the Governing Operating Guidelines at its discretion. The Members
included the Governing Operating Guidelines as a means by which to govern the
Company’s Plans, to streamline approvals according to agreed upon guidelines and
to reduce the probability of deadlock.
          7.3 Business Plan. The Company shall adopt a strategic business plan
(the “Business Plan”) for each Fiscal Year (beginning in 2006). Except as
approved by the Board of Managers, each Business Plan shall be consistent in all
material respects with the Governing Operating Guidelines and shall be prepared
by the President, with input from the Board of Managers and from WPSC as
contemplated by the Management Agreement, and presented to the Board of Managers
for its approval. Each Business Plan shall be in such form and shall contain
such information as shall be requested or required by the Board of Managers at
its discretion. Hereafter, no less than forty-five (45) days before the first
day of each Fiscal Year, the President shall prepare a Business Plan for the
ensuing Fiscal Year, which shall also set forth the Company’s strategy on a
rolling five (5) year basis.
          7.4 Operating Budget. The Company shall adopt an operating budget (the
“Operating Budget”) for each Fiscal Year. Except as approved by the Board of
Managers, each Operating Budget shall be consistent in all material respects
with the Governing Operating Guidelines and shall be prepared by the President,
with input from the Board of Managers and from WPSC as contemplated by the
Management Agreement, and presented to the Board of Managers for its approval.
The initial Operating Budget is attached to this Agreement as Schedule 7.4.
Hereafter, not less than forty-five (45) days before the first day of each
Fiscal Year, the President shall prepare a new Operating Budget for the ensuing
Fiscal Year. Each Operating Budget shall be in such form and shall contain such
information as shall be requested or required by the Board of Managers at its
discretion. The Company may incur only the costs and expenditures set forth in
an approved Operating Budget (subject to the ability to apply line item cost
savings, contingency line item amounts, budget variances, etc., if any,
contained in such Operating Budget), without further review of the Board of
Managers.
          7.5 Refurbishment Plan. Attached as Exhibit P is the current capital
expenditure and expense repair plan containing cost and timing estimates for the
refurbishment of the Coke Batteries (as amended from time to time by the
President, the “Refurbishment Plan”). The Company shall not incur costs and
expenses under the Refurbishment Plan in excess of $176,000,000, or make any
material changes to the Refurbishment Plan, without the prior approval of the
Board of Managers. Not less than forty-five (45) days before the first day of
each Fiscal Year, the President shall revise the Refurbishment Plan, with input
from the Board

-33-



--------------------------------------------------------------------------------



 



of Managers and from WPSC as contemplated by the Management Agreement, and
present such revisions to the Board of Managers for its express approval. The
Company may incur only the costs, expenses and expenditures set forth in the
Refurbishment Plan (subject to the ability to apply line item cost savings,
contingency line item amounts, budget variances, etc., if any, contained in the
Refurbishment Plan), without further review of the Board of Managers.
          7.6 Capital Expenditure Budget. The Company shall adopt each Fiscal
Year (beginning in 2006) a capital expenditure plan for capital expenditures to
the Coke Facilities not included in the Refurbishment Plan (the “Capital
Expenditure Budget”). Except as approved by the Board of Managers, each Capital
Expenditure Budget shall be consistent in all material respects with the
Governing Operating Guidelines and shall be prepared by the President, with
input from the Board of Managers and from WPSC as contemplated by the Management
Agreement, and presented to the Board of Managers for its approval. Not less
than forty-five (45) days before the first day of each Fiscal Year, the Board of
Managers shall approve a new Capital Expenditure Budget for the ensuing Fiscal
Year. Each Capital Expenditure Budget shall be in such form and shall contain
such information as shall be requested or required by the Board of Managers. The
Company may incur only the capital expenditures set forth in an approved Capital
Expenditure Budget (subject to the ability to apply line item cost savings,
contingency line item amounts, budget variances, etc., if any, contained in such
Capital Expenditure Budget), without further review of the Board of Managers.
          7.7 Non-Recurring Maintenance Expenditure Budget. The Company shall
adopt each Fiscal Year (beginning in 2006) a non-recurring maintenance
expenditure plan for non-recurring maintenance expenses related to the Coke
Facilities in excess of $25,000 (the “Non-Recurring Maintenance Expenditure
Budget”). Except as approved by the Board of Managers, each Non-Recurring
Maintenance Expenditure Budget shall be consistent in all material respects with
the Company’s Governing Operating Guidelines and shall be prepared by the
President, with input from the Board of Managers and from WPSC as contemplated
by the Management Agreement, and presented to the Board of Managers for its
approval. Not less than forty-five (45) days before the first day of each Fiscal
Year, the Board of Managers shall approve a new Non-Recurring Maintenance
Expenditure Budget for the ensuing Fiscal Year. Each Non-Recurring Maintenance
Expenditure Budget shall be in such form and shall contain such information as
shall be requested or required by the Board of Managers.
          7.8 Independent Accountants; Legal Counsel. The independent public
accountants (the “Accountants”) for the Company shall initially be
PricewaterhouseCoopers, and shall be elected annually by the Board of Managers
thereafter. The Accountants shall at all times be an internationally recognized
and reputable firm. All financial reports of the Company sent to each Member
shall be in a form suitable for inclusion in such Member’s audited financial
statements. Legal counsel (which may include in-house attorneys of the Members)
shall be subject to the approval of both WPSC and SCL; provided, however, legal
counsel with respect to environmental issues shall at all times be appointed by
WPSC.
          7.9 Audits. The books and records of the Company shall (a) fully and
accurately reflect all transactions of the Company, all costs and expenses
incurred, all charges made, all credits made and received, and all income
derived in connection with the conduct of the Company and the operation of its
business in accordance with this Agreement and, unless

-34-



--------------------------------------------------------------------------------



 



inconsistent therewith, GAAP, (b) include all documents and other materials with
respect to Business as are usually maintained by persons engaged in similar
businesses, (c) be maintained in the English language and (d) be audited at the
end of each Fiscal Year by the Accountants. The Company shall bear the cost of
each annual audit provided for in this Article.
          7.10 Financial Information. For each Fiscal Year:
     a. Deliveries to the Parties. The Company shall deliver to the Members:
     i. Monthly Statements. As soon as available, but not later than twenty
(20) days after the end of each monthly accounting period, an unaudited,
internal financial report of the Company, which report shall be prepared in
accordance with GAAP (except that such financial statements need not include
footnotes), and otherwise be in the form provided to the Company’s senior
management, and which shall include the following:
          A. a profit and loss statement for such monthly accounting period,
together with a cumulative profit and loss statement from the first day of the
current Fiscal Year to the last day of such monthly accounting period;
          B. a balance sheet as of the last day of such monthly accounting
period;
          C. a cash flow analysis for such monthly accounting period on a
cumulative basis for the current Fiscal Year to date; and
          D. a comparison between the actual figures for such monthly accounting
period and the comparable figures for the prior Fiscal Year and the amount
budgeted for such monthly accounting period, with an explanation of any material
differences between the actual results and the budget for such period.
     ii. Annual Audit. As soon as available, but not later than the earlier of
(A) sixty (60) days after the end of each Fiscal Year, and (B) twenty (20) days
prior to the date that WPSC must file its Form 10-K with the Securities and
Exchange Commission, audited financial statements of the Company, which shall
include a statement of cash flows and statement of operations for such Fiscal
Year and a balance sheet as of the last day thereof, each prepared in accordance
with GAAP (except as set forth in the notes thereto), and accompanied by the
audit report of the Accountants. The Company shall maintain a system of
accounting sufficient to enable the Accountants to render the report referred to
in Sections 7.10(a)(i) and (ii).
     iii. Business Plan and Operating Budget. Within thirty (30) days prior to
the end of each Fiscal Year, a copy of each of the approved Business Plan and
the approved Operating Budget.
     iv. Tax Returns. Promptly after becoming available, a copy of the Company’s
federal, state and local income or information Tax Returns for the year.
     v. Accountants’ Reports. Promptly upon becoming available, copies of all
reports and management letters prepared for or delivered to the Company’s
management by the Accountants or other outside accountants of the Company.

-35-



--------------------------------------------------------------------------------



 



     vi. Material Events. Promptly upon becoming aware of any condition or event
that could reasonably be expected to have a material adverse effect on the
assets, business, financial condition, results of operations or Property of the
Company (including any litigation, governmental inquiry, or discovery of a
significant liability), a report summarizing such condition or event and the
proposed response of the Company.
     vii. Miscellaneous. Promptly to a Member, from time to time, such other
information (in writing, if so requested) regarding the assets and properties
and operations, business affairs and financial condition of the Company as any
Member may reasonably request, and all other financial and tax information
needed by a Member to comply with reporting requirements under applicable Legal
Requirements and such Member’s contractual obligations under credit and other
agreements with respect to borrowed money.
          b. GAAP Reporting. The financial statements and reports delivered
under this Section 7.9 shall fairly present in all material respects the
financial position, cash flows and results of operations of the Company at the
dates thereof and for the periods then ended, and shall have been prepared in
accordance with GAAP, except that, in the case of unaudited financial
statements, such statements and reports shall be subject to normal year-end
audit adjustments and need not include footnotes. Notwithstanding anything else
herein to the contrary, so long as the financial statements of the Company are
consolidated with WPSC’s financial statements, WPSC shall have the right to
designate applicable GAAP accounting methods, and no reporting in the Company’s
financial statements shall be inconsistent with the accounting policies of WPSC,
as determined solely by WPSC. From and after such time when the financial
statements of the Company are no longer consolidated with the financial
statements of WPSC, the financial statements of the Company shall continue the
same GAAP elections in place prior to such change, and shall not be changed
without WPSC’s prior consent.
          c. Other Deliveries. The Company shall use commercially reasonable
efforts to supply all additional information to the Members as may be required
by their commercial lenders, by the Securities and Exchange Commission, stock
exchange listing requirements or applicable Legal Requirements.
          7.11 Inspection Rights. The Company shall afford to each Member and
its employees, counsel and other authorized representatives, during normal
business hours, access, upon reasonable advance notice, to all of the books,
records and properties of the Company and to make copies of such records and
permit such persons to discuss all aspects of the Company with any officers,
employees, agents or accountants of the Company, and the Company shall provide
to any Member responses to all reasonable written requests from a Member for
information relating to the Company and its respective operations; provided,
however, that such investigation and preparation of responses shall not
unreasonably interfere with the operations of the Company or a Member. The
Company will instruct the Accountants to discuss such aspects of the financial
condition of the Company with any such Member and its representatives as such
Member may reasonably request, and to permit such Member and its representatives
to inspect, copy and make extracts from such financial statements, analyses,
work papers and other documents and information (including electronically stored
documents and information) prepared by the Accountants with respect to the
Company as such Member may reasonably request. All costs and expenses incurred
by such Member and its representatives in connection

-36-



--------------------------------------------------------------------------------



 



with exercising such rights of access shall be borne by such Member.
          7.12 Tax Returns and Information.
          a. Tax Matters Partner. WPSC shall act as the “Tax Matters Partner” of
the Company within the meaning of Section 6231(a)(7) of the IRC (and in any
similar capacity under applicable Legal Requirement) (the “Tax Matters
Partner”). If WPSC shall cease to be a Member, then the Member with the greatest
Non-Voting Capital Stock Interest shall thereafter act as the Tax Matters
Partner. The Tax Matters Partner shall take reasonable action to cause each
other Member to be treated as a “notice partner” within the meaning of
Section 6231(a)(8) of the IRC. All reasonable expenses incurred by a Member
while acting in its capacity as Tax Matters Partner shall be paid or reimbursed
by the Company. The Tax Matters Partner shall make all tax elections and
represent the Company in any Tax controversies, including controversies with the
national, federal, state and local Tax authorities, and foreign Tax authorities.
Each Member shall have the right to review all returns that are proposed to be
filed, shall have the right to approve all elections that are proposed to be
made, and shall have consultation rights in connection with any Tax
controversies. The Company shall indemnify and hold harmless the Tax Matters
Partner for any liabilities arising from any action or inaction of the Tax
Matters Partner that increases the Tax liability of the Company or the other
Member, except where such action or inaction results from the Tax Matters
Partner’s gross negligence or willful misconduct. The Tax Matters Partner shall
cause the Company to make an election pursuant to Section 6231(a)(1)(B)(ii) of
the Code in order to cause Subchapter C of Chapter 63 of the Code to be
applicable to the Company and its Members.
          b. Tax Returns. The Tax Matters Partner shall prepare or cause to be
prepared all Tax Returns required to be filed by the Company and shall file or
cause to be filed such Tax Returns with the appropriate authorities and shall
cause all income or franchise tax returns or reports required to be filed by the
Company to be sent to each Member for review at least fifteen (15) days prior to
filing. The cost of preparation of any returns by the Accountants or other
outside preparers shall be borne by the Company. Except as otherwise expressly
provided herein, all other elections required or permitted to be made by the
Company under the IRC (or other Legal Requirements relating to Taxes) shall be
made in such manner as may be determined by the Board of Managers to be in the
best interests of the Members as a group.
          c. Reports. The Tax Matters Partner shall cause to be provided to each
Member as soon as possible after the close of each Fiscal Year (and, in any
event, no later than one hundred thirty-five (135) days after the end of each
Fiscal Year), a schedule setting forth such Member’s distributive share of the
Company’s income, gain, loss, deduction and credit as determined for federal
income tax purposes and any other information relating to the Company that is
reasonably required by such Member to prepare its own federal, state, local and
other Tax Returns. At any time after such schedule and information have been
provided, upon at least five (5) Business Days’ notice from a Member, the Tax
Matters Partner shall also provide each Member with a reasonable opportunity
during ordinary business hours to review and make copies of all work papers
related to such schedule and information or to any return prepared under
Section 7.11(b).
          7.13 Tax Status. Notwithstanding anything in this Agreement to the
contrary, it

-37-



--------------------------------------------------------------------------------



 



is expressly intended that the Company be treated as a partnership for United
States, state, and local income tax purposes, and that in every respect all of
the terms and provisions of this Agreement shall at all times be so construed
and interpreted as to give effect to this intent. If the IRS or any other
Governmental Body having jurisdiction shall in any way or at any time determine
that any provision or provisions of this Agreement adversely affects the status
of the Company as a partnership for Tax purposes, the Board of Managers and
Members shall use their best efforts to amend or supplement the terms and
provisions of this Agreement to the extent necessary to comply with the IRC and
any other applicable rules, regulations and requirements of the IRS or any other
Governmental Body having jurisdiction, in order that the Company be treated as a
partnership for Tax purposes, and the Members taxable as partners of a
partnership, which modification or amendment shall be retroactively applied to
the date of this Agreement.
          7.14 Operating Policies. The Board of Managers shall have the
authority to establish the Company’s financial, accounting, environmental,
health and safety, human resources and other policies; provided, however, the
Board of Managers shall adopt those policies that are required by Legal
Requirements and those that are required by any Member with respect to its
audited financial statements.
ARTICLE VIII
Restrictions on Transfers
of a Membership Interest
          8.1 Bundled Interests; No Separation of Bundled Interests; Prohibition
on Transfers; Withdrawals.
          a. Bundled Interests. As used herein, “Bundled Interests” (i) with
respect to SCL, means SCL’s Membership Interest, including all of SCL’s rights
and obligations under this Agreement, SCL’s rights and obligations under the SCL
Coke Supply Agreement, the SCL Security Agreement, the Intercreditor Agreement
and the Deposit Account Control Agreement, SNA’s obligations under the Guaranty
Agreement, and SCL’s rights under the Promissory Note held by it, and (ii) with
respect to WPSC, means WPSC’s Membership Interest, including all of WPSC’s
rights and obligations under this Agreement, WPSC’s rights and obligations under
the WPSC Coke Supply Agreement, the Management Agreement, the Operating
Agreement, the WPSC Security Agreement and the Intercreditor Agreement, the
Deposit Account Control Agreement and WPSC’s rights under the Promissory Note
held by it.
          b. No Separation of Bundled Interests. Each Member acknowledges that
if any part of its Bundled Interests is held by a person who is not one of its
Group Affiliates, the Company or the other Member may sustain a material adverse
effect. Bundled Interests may be separated and held by more than one Group
Affiliate of a Member, except that a Membership Interest may be held by only one
Group Affiliate at any time. Except as expressly provided herein (including
effecting rights of first refusals and redemption and put/call rights where a
Membership Interest may be separated from the Coke Supply Agreements and other
Bundled Interests), and in addition to the other restrictions contained herein,
no Member may transfer any part of its Bundled Interests to a person who is not
a Group Affiliate of such Member unless such transfer is otherwise permitted
hereunder and under the applicable Ancillary Agreement and

-38-



--------------------------------------------------------------------------------



 



unless all Bundled Interests of such Member are simultaneously transferred to
such transferee or a Group Affiliate of such transferee. Notwithstanding the
foregoing or anything herein to the contrary, no individual component of a
Membership Interest (including the Non-Voting Capital Stock Interest, or any
component thereof, and the Voting Capital Stock Interest) may be transferred
unless the entire Membership Interest is transferred to the same transferee.
          c. Prohibition on Transfers. Except to the extent specifically
permitted or required by this Agreement (including Section 8.7), no Member shall
transfer any portion of its Bundled Interests without the prior written consent
of the other Member, which consent shall not be unreasonably withheld. The
reasonableness of such consent shall not be limited to the creditworthiness of
the assignees, but may include other factors, including the ability of the
assignee to perform under the assigned agreements and the difficulty that the
Company may have in obtaining and enforcing its remedies under the assigned
agreements if they are breached after such assignment. Any transfer by a Member
of any portion of its Bundled Interests in violation of this Agreement shall be
null and void ab initio and shall constitute a breach of this Agreement and any
other Ancillary Agreement included in such Bundled Interests. For purposes of
this Agreement with reference to Bundled Interests, “transfer” and its
derivatives of Bundled Interests includes all forms of direct or indirect
transfer, whether by means of any sale, transfer, gift, donation, assignment,
encumbrance, pledge, hypothecation, issuance or imposition of any lien,
restriction or limitation, or other disposition or any interest therein, whether
voluntary or involuntary, including, but not limited to, by operation of law, by
court order, by judicial process, or by foreclosure, levy or attachment. The
Members acknowledge the uniqueness of the Business and the Coke Facilities, the
contractual nature of their relationship with each other and the Company, and
the economic and legal interdependence of the rights and obligations of the
Bundled Interests of each Member, and, accordingly, agree that the restrictions
on transfer herein, as permitted under the Act, are both reasonable and
necessary. The restrictions on transfer of Ancillary Agreements contained in
this Agreement are not exclusive.
          d. No Withdrawals, Etc. No Member (or its Affiliates) shall withdraw,
disassociate, abandon, redeem or otherwise terminate any Membership Interest
without the consent of the other Member, which consent may be withheld for any
reason or for no reason.
          8.2 Permitted Transfers to U.S. and Canadian Group Affiliates.
          a. Group Affiliate. Subject to the foregoing, a Member may, from time
to time, transfer its Bundled Interests to one or more Group Affiliates, but
only if at the time of such transfer: (i) the Group Affiliate agrees in a
writing delivered to the other Member that it will be bound in all respects by
this Agreement and any applicable Ancillary Agreement assigned in connection
therewith, and (ii) the transferor guarantees in a writing delivered to the
other Member the performance by the Group Affiliate of all of its obligations
under this Agreement and any applicable Ancillary Agreement assigned in
connection therewith. Effective with the delivery of such written undertakings,
the transferee will succeed to all of the transferor’s rights and obligations
other than the transferor’s obligations under clause (ii) immediately preceding.
          b. Group Departure Event. If for any reason whatsoever a Group
Affiliate of a Member would hereafter cease to be a Group Affiliate of such
Member (a “Group Departure Event”) while it holds any part of the Bundled
Interests of such Member, then the Bundled Interests held by such Group
Affiliate shall be transferred to another Group Affiliate

-39-



--------------------------------------------------------------------------------



 



prior to the Group Departure Event. If such transfer does not occur prior to the
Group Departure Event, the Group Departure Event shall be deemed to be a
violation of this Article VIII, and the Company shall have the remedy set forth
in Section 8.3(b). (For clarity, a Change of Control is not a Group Departure
Event.)
          c. Obligation to Disclose. Any Member or its Group Affiliate
undergoing a change described in Section 8.2(b) shall notify the other Member of
such change within ten days of the occurrence of such change.
          8.3 Sale of Direct or Indirect Parent; Call Right.
          a. Sale of Direct or Indirect Parent. Each Member is a Group Affiliate
of its ultimate parent, and each Member intends that the Bundled Interests held
by the other Member shall at all times continue to be held by a Group Affiliate
of the other Member’s ultimate parent (subject to a permissive transfer of the
entire Bundled Interests as provided herein or transfers of any part of the
Bundled Interests to the Company, the other Member or the other Member’s Group
Affiliates). This Article VIII imposes restrictions on the transfer of Bundled
Interests upon which the Members have relied in entering into this Agreement and
other Bundled Interests and investing in the Company. The Members acknowledge
that various businesses, divisions or subsidiaries of a Member or its ultimate
parent may be sold in the ordinary course of business, but that the Members
intend that the Bundled Interests be held solely by them or their Group
Affiliates. The Members also acknowledge that prior to a Group Departure Event
of any Group Affiliate who directly or indirectly owns a Bundled Interest, such
Group Affiliate must transfer or cause the transfer of such Bundled Interest to
another Group Affiliate of such Member that would not be affected by or subject
to the Group Departure Event. This Section has been included in this Agreement
to restrict an indirect transfer of Bundled Interests through a Group Departure
Event (which the Members acknowledge can be avoided if they so choose) without
complying with the restrictions on transfers of Bundled Interests provided in
this Article VIII. Therefore, an indirect transfer of a Bundled Interest as a
result of a Group Departure Event is impermissible under this Article. The
remedy provided in Section 8.3(b) is deemed reasonable by the parties, because
an indirect disposition of a Bundled Interest through a Group Departure Event is
within the Members’ control and can be avoided.
          b. Call Rights.
               i. If a Member violates or is deemed to be in violation of
Sections 8.2(b) or 8.3(a), and such violation is not cured within ninety days
after written notice to such Member thereof, then, in addition to other remedies
available to the Company at law and in equity, the Company shall have the right
at any time by written notice to such Member to purchase all or any portion of
such Member’s Membership Interest (without purchasing such other Member’s other
Bundled Interests) at a purchase price equal to the lesser of (a) 66 2/3% of the
product of (i) $1,800,000 multiplied by (ii) the product of (A) 100 multiplied
by (B) such Member’s Non-Voting Capital Stock Interests expressed as a
percentage; and (b) 50% of the product of (I) the Fair Market Value of the
Company multiplied by (II) such Member’s Non-Voting Capital Stock Interests
expressed as a percentage. The right provided in this Section 8.3(b)(i) may be
exercisable at any time during the one year period ending on the first
anniversary of the written notice to the Member in breach.

-40-



--------------------------------------------------------------------------------



 



               ii. If, after January 1, 2007, any Member holds less than 25% of
the Company’s Non-Voting Capital Stock Interests (the “Selling Member”), the
other Member (the “Purchasing Member”) shall have the right, but not the
obligation, exercisable upon written notice to the Selling Member, to purchase
all of the Selling Member’s Non-Voting Capital Stock Interests and Voting
Capital Stock Interests (including the purchase of such Selling Member’s other
Bundled Interests) at a purchase price equal to the lesser of the lesser of
(a) 1.3333 times the product of (i) $1,800,000 multiplied by (ii) the product of
(A) 100 multiplied by (B) such Selling Member’s Non-Voting Capital Stock
Interests expressed as a percentage; and (b) the product of (X) the Fair Market
Value of the Company multiplied by (Y) such Selling Member’s Non-Voting Capital
Stock Interests expressed as a percentage. Notwithstanding the foregoing, the
Selling Member shall not have any obligation to sell pursuant to this
Section 8.3(b)(ii), unless the Purchasing Member indemnifies the Selling Member,
which indemnification shall be satisfactory to the Selling Member in its sole
and absolute discretion, against any and all liabilities arising out of any
events, actions, circumstances, incidents or conditions with respect to the
Company occurring or existing prior to the date of the purchase. A valuation,
discounted for potential future cash payments, of the net liabilities contained
in the immediately preceding sentence (after reduction for any applicable
insurance) that would likely result in cash outlays by the purchasing Member as
a result of probable enforcement action by applicable regulatory authorities
(considering first the probability of enforcement action and then the likely and
realistic clean up standards and methods after negotiations with enforcement
authorities) shall be made by a qualified independent appraiser acceptable to
both Members, and such valuation shall reduce the purchase price referred to
above in this clause (ii).
          c. Obligation to Disclose. Any Member or its Affiliate undergoing a
change described in Section 8.3(a) shall notify the other Member of such change
within ten days of the occurrence of such change. Any failure to promptly
provide notice shall be a material breach and shall extend the period during
which the other Member may exercise its rights hereunder.
          8.4 Permitted Transfers Upon a Change of Control. A Member may
transfer all (and not less than all) of its Membership Interest, together with
its other Bundled Interests, to the third party purchaser or successor in a
Change of Control transaction, but only if at the time of such Change of Control
transaction such purchaser or successor entity agrees in a writing delivered to
the other Member that it will be bound in all respects by this Agreement and all
applicable Ancillary Agreements, and subject to the consent of the Company to
the transfer of such other Bundled Interests, which consent shall not be
unreasonably withheld. WPSC’s consent with respect to any proposed transfer of
the Guaranty and other Bundled Interests of SCL shall include the reasonable
assessment by a Manager elected by WPSC of the creditworthiness of the assignee.
The reasonableness of such consent shall also not be limited to the
creditworthiness of the assignees, but may include all other reasonably
applicable factors, including the ability of the assignee to perform under the
applicable Coke Supply Agreement and the difficulty that the Company may have in
obtaining and enforcing its remedies under assigned agreements if they are
breached after such assignment.
          8.5 Right of First Refusal. Notwithstanding the foregoing, prior to
transferring any portion of its Bundled Interests (except for permissible
transfers made in accordance with Section 8.2 and Section 8.4), the Member
desiring to transfer such Bundled

-41-



--------------------------------------------------------------------------------



 



Interests shall offer such Bundled Interests to the other Member in writing on
the same terms that the selling Member (or its applicable Group Affiliate) would
propose to sell the Bundled Interests to the third party. The other Member shall
have thirty (30) days from the date the notice is received to exercise its right
to purchase the Bundled Interests on the terms offered. If the other Member
exercises its right to purchase the Bundled Interests, then selling Member (or
its applicable Group Affiliate) and the purchasing Member shall complete the
sale within ninety (90) days of the date the purchasing Member exercised its
right of first refusal. If the other Member elects not to exercise its right to
purchase or fails to respond within the thirty (30) day period, then the selling
Member (or its applicable Group Affiliate) shall have the right to complete the
sale of the Bundled Interests to the third party on terms and conditions no more
favorable than those offered to the other Member.
          8.6 Limitations on Transfers in Certain Circumstances. The foregoing
notwithstanding, no transfer of Bundled Interests to a Group Affiliate or to a
person who is not a Group Affiliate shall be permitted by a Member if such
Member is at the time of the proposed transfer in material breach of this
Agreement or any Ancillary Agreement contained in such Member’s Bundled
Interests. Any additional Taxes of any kind imposed, directly or indirectly,
upon the Company or the other Member as a result of or after a transfer of a
Member’s Bundled Interests (including any deemed transfer for tax purposes
resulting from a transfer of an equity interest in a Member), or any part
thereof, where such additional Taxes would not otherwise be imposed or incurred
if such transfer did not occur, shall be borne solely by the transferee (or
deemed transferee), and such transferee shall indemnify and hold harmless the
Company and the other Member for any such additional Taxes. The foregoing
notwithstanding, there shall be no more than two Members without the unanimous
consent of all Members. If any purported transfer of a Membership Interest would
result in more than two Members without the unanimous consent of all Members,
then such transfer shall be null and void.
          8.7 Collateral Security. Anything to the contrary contained herein or
in any Ancillary Agreement notwithstanding, each Member (a “Pledging Member”)
shall be entitled to pledge, assign, and transfer to any of its creditors, and
grant to any such creditor a lien on and security interest in, as collateral
security for the indebtedness of the Pledging Member to such creditor, all (but
not less than all) of such Pledging Member’s right, title and interest in, to
and under (i) its Bundled Interests, and (ii) any other Ancillary Agreement not
included in its Bundled Interests (all of the foregoing in (i) and
(ii) collectively, “Collateral”). By executing and delivering this Agreement,
each Member shall be deemed to have consented to the exercise by any such
creditor or its agent of (a) the rights and remedies of the Pledging Member
hereunder and under each Ancillary Agreement to which such Pledging Member is a
party, including, without limitation, the right to exercise the voting and other
control rights of the Pledging Member under this Agreement, and any other rights
and powers of the Pledging Member in respect of its Bundled Interests, in each
case to the extent provided in the applicable security document, and (b) the
right to foreclose upon or exercise the power of sale with respect to the
Collateral and to cause the agent or designee of such creditor or any third
party purchaser of Collateral to become an additional or substitute Member
hereunder and owner of the Pledging Member’s Membership Interest, and to become
a party to each or any of the Ancillary Agreements and owner of the Bundled
Interests in respect thereof. Notwithstanding the foregoing, no such lender
shall foreclosure, sell, assign or transfer any individual component of a
Bundled Interest or Membership Interest (including the Non-Voting Capital Stock
Interest, or

-42-



--------------------------------------------------------------------------------



 



any component thereof, and the Voting Capital Stock Interest) or otherwise
separate or cause the separation of the Bundled Interests or Membership Interest
in any such foreclosure, sale or transfer. Upon any sale or transfer by such
lender, the entire Bundled Interest and Membership Interest must be transferred
to the same transferee, and any transferee of the Bundled Interests and
Membership Interest shall be subject to all of the restrictions contained in
this Article VIII.
          8.8 Equitable Remedy. Each Member acknowledges that it would be
irreparably damaged if any of the provisions of this Article are breached by the
other Member. Accordingly, the Members shall be entitled to an injunction or
injunctions to prevent breaches of this Article, and shall have the right to
specifically enforce this Agreement and the terms and provisions hereof, in
addition to any other remedies available at law or in equity. In the event of
litigation regarding the restrictions or covenants herein, the prevailing Member
in such litigation shall, in addition to any other remedies the prevailing
Member may obtain in such litigation, be entitled to recover from the other
Member its reasonable legal fees and out of pocket costs incurred by such Member
in enforcing or defending its rights hereunder.
          8.9 Divisibility. The provisions contained in this Article restricting
the transfer of a Membership Interest shall be deemed divisible, so that if any
provision contained in this Article is determined to be invalid or unenforceable
under Legal Requirements, that provision shall be deemed modified so as to be
valid and enforceable to the full extent lawfully permitted.
ARTICLE IX
Dissolution And Winding Up
          9.1 Term. The term of the Company commenced on the date of filing of
the Certificate with the Secretary of State of the State of Delaware and shall
continue with perpetual existence until dissolved as provided herein.
          9.2 Dissolution. The Company will be dissolved upon the first to occur
of the following events:
          a. Agreement. The agreement of both Members.
          b. Sale of Assets. The sale of all or substantially all the assets of
the Company.
          c. Judicial Dissolution. The entry of a decree of judicial dissolution
under Section 18-802 of the Act.
          9.3 Certification of Cancellation. In accordance with the Act, as soon
as practicable upon the dissolution of the Company and the completion of the
liquidation of the Company in accordance with this Article, the Members will
cause to be executed and filed a Certificate of Cancellation of the Company in
such form as is prescribed by the Secretary of State of Delaware.
          9.4 Winding Up. On the dissolution of the Company, the Company shall
continue solely for the purposes of winding up its affairs in an orderly manner,
liquidating its assets, and satisfying the claims of its creditors and Members,
and neither the Board of Managers

-43-



--------------------------------------------------------------------------------



 



nor any Member shall take any action that is inconsistent with, or not
appropriate for, the winding up of the Company’s business and affairs. To the
extent not inconsistent with the foregoing, this Agreement shall continue in
full force and effect until such time as the Property has been distributed
pursuant to this Section and the Certificate has been cancelled in accordance
with the Act. At WPSC’s option, the Property shall, if elected by WPSC, be
distributed in kind to WPSC and the fair market value (at the time of
distribution) of such Property distributed in kind shall be credited against any
distribution to WPSC pursuant to Section 9.4(b) and (c). To the extent that the
fair market value of the in kind distribution received by WPSC pursuant to this
Section 9.4 exceeds the amount of the distribution that WPSC is entitled to
receive pursuant to Section 9.4(b) and (c), then, as a condition to making such
in kind distribution to WPSC, WPSC shall contribute in cash the fair market
value of such excess to the Company for distribution to SCL. Subject to the
foregoing, the Board of Managers shall be responsible for overseeing the winding
up and dissolution of the Company, shall take full account of the Company’s
liabilities and Property, shall cause the Property to be liquidated as promptly
as is consistent with obtaining the fair value thereof, and shall cause the
proceeds therefrom, to the extent sufficient therefor, to be applied and
distributed in the following order:
          a. First, to the payment of all of the Company’s debts and liabilities
(other than Member Loans) to creditors other than the Members and to the payment
of the expenses of liquidation.
          b. Second, to the payment of all Member Loans and all of the Company’s
debts and liabilities to the Members in the following order and priority:
               i. first, to the payment of all debts and liabilities owed to any
Member other than in respect of Member Loans;
               ii. second, to the payment of all accrued and unpaid interest on
Member Loans, such interest to be paid to each Member and its Affiliates
(considered as a group) pro rata in proportion to the interest owed to each such
group; and
               iii. third, to the payment of the unpaid principal amount of all
Member Loans, such principal to be paid to each Member and its Affiliates
(considered as a group) pro rata in proportion to the outstanding principal owed
to each such group.
          c. The balance, if any, to the Members in accordance with their
Capital Accounts, after giving effect to all contributions, distributions and
allocations for all periods.
          9.5 Deficit Capital Account. Notwithstanding anything to the contrary
in this Agreement, upon a liquidation within the meaning of
Section 1.704-1(b)(2)(ii)(g) of the Regulations, if any Member has a deficit in
its Capital Account (after giving effect to all contributions, distributions,
allocations and other Capital Account adjustments for all taxable years,
including the year during which such liquidation occurs), such Member shall have
no obligation to make any Capital Contribution, and the negative balance of such
Member’s Capital Account shall not be considered a debt owed by such Member to
the Company or to any other person for any purpose whatsoever.
          9.6 Termination of the Company. Upon the completion of the liquidation
of

-44-



--------------------------------------------------------------------------------



 



the Company and the distribution of all Company funds and other assets, the
Company shall be deemed to be terminated and the Board of Managers shall take or
cause to be taken such actions as are necessary or reasonable in order to obtain
a certificate of cancellation of the Company as well as any and all other
documents required by the Act or any other applicable Legal Requirements to
effectuate the dissolution and termination of the Company.
          9.7 Rights of Members. Except as otherwise provided in this Agreement,
(a) each Member shall look solely to the assets of the Company for the return of
its Capital Contributions and shall have no right or power to demand or receive
Property other than cash from the Company, and (b) no Member shall have priority
over any other Member as to the return of its Capital Contributions,
distributions, or allocations. If, after the Company ceases to exist as a legal
entity, a Member is required to make a payment to any person on account of any
activity carried on by the Company, such paying Member shall be entitled to
reimbursement from each other Member consistent with the manner in which the
economic detriment of such payment would have been borne had the amount been
paid by the Company immediately prior to its cessation.
ARTICLE X
Representations and Warranties
          10.1 Joint. Each Member represents and warrants to the Company and to
the other Member that:
          a. Authority. It is duly organized, validly existing and in good
standing under the laws of its jurisdiction of incorporation and has the power
and authority to operate, own and lease its properties. It has the power and
authority to enter into this Agreement and the Ancillary Agreements to which it
is or is to become a party and perform its obligations under this Agreement and
such Ancillary Agreements.
          b. Authorization; Enforceability. This Agreement and each Ancillary
Agreement to which it is or is to become a party have been duly executed and
delivered by it and constitute its legal, valid and binding obligations,
enforceable against it in accordance with their respective terms. It has duly
and validly authorized this Agreement and the Ancillary Agreements to which it
is or is to become a party and all of the Contemplated Transactions to be taken
by it.
          c. No Violations. Except with respect to WPSC for those items excepted
or disclosed by WPSC in the Contribution Agreement, the execution and delivery
by it of this Agreement and the Ancillary Agreements to which it is a party and
the consummation and compliance with the Contemplated Transactions by it shall
not, directly or indirectly (with or without notice or the lapse of time or
both):
               i. contravene, conflict with, or result in a violation of any
provision of its governing documents or the resolutions adopted by its board or
directors, managers or members, as the case may be;
               ii. contravene, conflict with, result in a breach of, constitute
a default or an event of default under, give any person the right to consent,
approve, terminate or revoke (including the right to consent, approve, terminate
or revoke upon a change of control or deemed

-45-



--------------------------------------------------------------------------------



 



assignment), or give to any person the right to cause any of the foregoing with
respect to, any material agreement or instrument to which it is a party or by
which any of its assets may be bound; or
               iii. violate in any material respect, or give any person the
right to obtain any material relief or exercise any material remedy under, any
Legal Requirement to which it is subject, or by which its assets may be bound or
affected, or give any person the right to challenge any of the Contemplated
Transactions.
No person is required to make, give or obtain any approvals or consents in
connection with the execution, delivery or performance by it of this Agreement
or any Ancillary Agreement or the consummation by it of the Contemplated
Transactions, except for those obtained and those not having a material adverse
effect on the Company, the Contributed Assets, the Contributed Liabilities or
the Business.
          d. Investment. It is acquiring the Membership Interest for its own
account with the intention of holding such Membership Interest for purposes of
investment, and not as a nominee or agent for any other party, or with a view to
the resale or distribution of any of the Membership Interest, and it has no
intention of selling the Membership Interest or any interest therein in
violation of the federal securities laws or any applicable state securities
laws.
          e. Funding Liquidity. Each Member and its Affiliates have or have
access to all immediately available funds necessary to timely make all of such
Member’s Funding Obligations under this Agreement.
          10.2 SCL. SCL represents and warrants to the Company and WPSC as
follows:
          a. Access. SCL and its Affiliates and representatives have been
permitted full and complete access to the books and records, facilities,
equipment, contracts and other assets comprising or records concerning the Coke
Facilities, including the Contributed Assets and Contributed Liabilities, that
they and their representatives have desired or requested to see, review or
inspect, and that they and their representatives have had a full opportunity to
meet with the officers and employees of WPSC to discuss, the Coke Facilities,
Contributed Assets and Contributed Liabilities. SCL acknowledges that neither
WPSC, the Company nor any other person has made any representation or warranty,
express or implied, as to the Coke Facilities, Contributed Assets and
Contributed Liabilities, except for those contained in the Contribution
Agreement. SCL and its Affiliates and representatives have the experience to
evaluate the Business, the Coke Facilities, Contributed Assets and Contributed
Liabilities and have completed all due diligence that they desire to conduct in
connection with SCL’s investment in the Membership Interest.
          b. SNA.
          i. Financial Statements. Attached as Exhibit Q are the audited
consolidated and consolidating balance sheet, income statement, changes in
shareholder’s equity and statement of cash flows for SNA at December 31, 2004
and for the eleven (11) month period then ended, together with the report
thereon of KMPG LLP (collectively, the “Financial Statements”). The Financial
Statements (A) are accurate, correct and complete in all material

-46-



--------------------------------------------------------------------------------



 



respects in accordance with the books of account and records of SNA, (B) have
been prepared in accordance with GAAP on a consistent basis throughout the
indicated periods, except that the interim financial statements contain no
footnotes (that, if presented, would not materially differ from those included
in the Interim Balance Sheet) or year-end adjustments (the effect of which will
not, individually or in the aggregate, be materially adverse), and (C) fairly
represent in all material respects the consolidated financial condition, assets
and liabilities and results of operation, changes in shareholders equity and
cash flows of SNA at the dates and for the relevant periods indicated in
accordance with GAAP on a basis consistently applied
          ii. Ownership. Exhibit R discloses the holders of all equity interests
of SCL (and each parent thereof to SNA) and the number and percentage of
outstanding equity interests of SCL (and each parent thereof to SNA) owned of
record beneficially by such holders. No other security rights relating to any
shares or other equity interests of SCL (and each parent thereof to SNA) exist.
          10.3 WPSC. WPSC represents and warrants to the Company and SCL that
all premiums on all of its insurance policies of the type identified on
Schedule 2.9 have been paid in full. No such policies have been cancelled, nor
has WPSC received any written notice of non-renewal of such policies. No claims
are currently pending for Contributed Assets for which any carriers have denied
coverage or reserved their rights
          10.4 Survival. The representations and warranties of the Members
herein shall survive the execution and delivery of this Agreement and the
Ancillary Agreements.
ARTICLE XI
Indemnification; Exculpation
          11.1 Indemnification of the Members, Etc. The Company shall indemnify
and hold harmless the Members, the Managers and officers of the Company, their
respective Affiliates, and their respective agents and/or the legal
representatives of any of them, and each other person who may incur liability as
a Member or otherwise in connection with the management or ownership of the
Company (each, an “Indemnified Party”), against all liabilities and expenses
(including amounts paid in satisfaction of judgments, in compromise, as fines
and penalties, and reasonable attorneys’ fees and other charges) reasonably
incurred by him, her or it in connection with the investigation, defense or
disposition of any action, suit or other proceeding, whether civil or criminal,
in which any Indemnified Party may be involved or with which he, she or it may
be threatened, while a Member or serving in such other capacity or thereafter,
by reason of him, her or it being or having been a Member, or by serving in such
other capacity, except with respect to any matter which constitutes willful
misconduct, gross negligence or reckless disregard of the duties of his or her
office, or criminal intent. The Company shall have the right to approve any
counsel selected by any Indemnified Party and to approve the terms of any
proposed settlement. The rights accruing to a Member and each other Indemnified
Party under this Section shall not exclude any other right to which he, she or
they may be lawfully entitled; provided that any right of indemnity or
reimbursement granted in this Section or to which any Indemnified Party may be
otherwise entitled may only be satisfied out of the assets of the Company, and,
except as set forth in Section 11.5, no Member shall be personally liable with
respect to any such claim for indemnity or reimbursement.

-47-



--------------------------------------------------------------------------------



 



Notwithstanding any of the foregoing to the contrary, the provisions of this
Section shall not be construed so as to provide for the indemnification of a
Member or any other Indemnified Party for any liability to the extent (but only
to the extent) that such indemnification would be in violation of Legal
Requirements or such liability may not be waived modified or limited under Legal
Requirements, but shall be construed so as to effectuate the provisions of this
Section to the fullest extent permitted by Legal Requirements.
          11.2 Reimbursement and Indemnity. If a Member shall, pursuant to
authorization of or approval by the Board of Managers or a final judgment of a
court of competent jurisdiction or in compliance with Legal Requirements or
order of any Governmental Body, pay any amount on behalf of or for the account
of the Company with respect to any liability, obligation, undertaking, damage or
claim for which the Company shall or may, pursuant to Contract or Legal
Requirement, be liable or responsible, or with respect to making good any loss
or damage sustained by, or paying any duty, cost, claim or damage incurred by,
the Company, then the Company shall reimburse such Member for such amount as
shall have been so paid by such Member. The Company shall not be obligated to
reimburse any Member for costs incurred in connection with a matter for which
such Member would not be entitled to indemnification under Section 11.1.
          11.3 Exculpation. Except as otherwise expressly prohibited by Legal
Requirements, no Manager or officer of the Company, Company employee, Member or
Affiliate thereof or their respective agents and/or the legal representatives of
any of them shall be liable to any Member or the Company for mistakes of
judgment or for action or inaction which such person reasonably believed to be
in or not opposed to the best interests of the Company unless such action or
inaction constitutes willful misconduct, gross negligence or reckless disregard
of his, her or its duties and, with respect to any criminal action, such party
reasonably believes his conduct was lawful. Each Member may (on its own behalf
or on the behalf of any Affiliate of such Member or their respective agents
and/or legal representatives of any of them), consult with counsel, accountants
and other experts in respect of the Company’s affairs. Notwithstanding anything
to the contrary in this Agreement, none of the Managers or Members shall owe a
fiduciary duty to the Company, the other Managers or the Members and none of
them shall be liable to the Company or the other Managers and Members for any
claim for breach of a fiduciary duty, the Members acknowledging that their
rights and obligations are strictly contractual in nature; provided, however,
the Members acknowledge that their rights and obligations hereunder are subject
to the provisions contained in this Agreement restricting activities that
involve conflicts of interest or self dealing.
          11.4 Advancement of Expenses. In the event any person is entitled to
indemnification or reimbursement of expenses pursuant to the above provisions of
this Article, such person shall be entitled, upon request, to have any such
amounts advanced by the Company, provided that such person agrees in writing to
return such amounts to the Company in the event it is ultimately determined that
such person was not entitled to indemnification or reimbursement of expenses.
          11.5 Environmental Indemnification.

-48-



--------------------------------------------------------------------------------



 



          a. Indemnity. Except as limited by paragraph (f) below, WPSC shall
indemnify, defend and hold harmless the Company and SCL (which shall be an
intended third party beneficiary of this Section) against any Environmental
Claims, liabilities and expenses under Environmental Laws relating to or arising
out of: (i) the presence of any Materials of Environmental Concern prior to the
date of this Agreement in, on, under, through or from the real property (but not
equipment, facilities or fixtures thereon) transferred by WPSC to the Company
pursuant to the Contribution Agreement (the “Real Property”); (ii) any events,
actions, circumstances, incidents conditions, claims, liabilities or expenses
due to, arising out of, or related to, the condition of the Real Property,
including the presence of Materials of Environmental Concern at, emanating from,
or migrating from the Real Property, now or at any time in the past, even if the
effects of such condition occur or manifest after the date of this Agreement;
and (iii) any Environmental Claims arising out of events, actions,
circumstances, incidents, or conditions at the Real Property, on or prior to the
Closing Date, where the claim arises due to changes in Environmental Laws after
the Closing Date. To the extent there is any disagreement as to the condition of
the Real Property giving rise to a claim for indemnification under this Section,
and WPSC is the operator at the time the disagreement arises, WPSC shall have
the burden of proving such Real Property condition first occurred or arose after
the date of the Agreement. For purposes of establishing a baseline as to the
condition of the Real Property as of the Closing Date. As to the areas of the
Real Property addressed therein, the Parties will use the Current Conditions
Report as supplemented by the RFI Report commenced in April 2005 and expected to
be delivered in September of 2005 and all attachments and exhibits thereto and
any other relevant documentation existing as of the Closing Date. As to all
other areas, WPSC shall maintain its burden to prove the date the condition in
question arose.
          b. Control.
               i. WPSC shall retain the exclusive decision making authority to
investigate and/or remediate any condition giving rise to a claim or demand for
indemnification by SCL or the Company under this Section with respect to any
Environmental Claims. WPSC and its employees, contractors, representatives and
agents shall have reasonable access at reasonable times to the Contributed
Assets and the Real Property for the purpose of conducting any investigation
and/or remediation, including any sampling or monitoring. Neither SCL nor the
Company will be permitted to perform any investigation that would discover any
soil or groundwater contamination, unless WPSC determines such investigation
would be required by law. Any testing by SCL that is not sub-surface (such as
air testing) may only be conducted with the permission of the Board of Managers
of the Company. WPSC will provide SCL or its designated agent or counsel
complete access during normal business hours to any and all documents,
correspondence and communications and personnel regarding any and all
environmental issues. Additionally, WPSC shall make available to SCL’s
designated representative all correspondence, documents and communications
regarding the facility. WPSC will, absent changes in law, use all commercially
reasonable efforts to maintain the permits that are contributed to the Company
with limits which would allow the Coke Facilities, when properly operated, to
operate at the reasonably anticipated production levels described in WPSC’s coke
production projections attached as Schedule 11.5(b)(i). WPSC represents that the
limits in these permits, which are summarized in Schedule 11.5(b)(ii) of this
Agreement, are currently sufficient and allow the Coke Facilities, when properly
operated, to operate at these reasonably anticipated production levels. The
above representation is subject to (1) future

-49-



--------------------------------------------------------------------------------



 



changes in Legal Requirements and to the future effectiveness of existing Legal
Requirements, (2) the consent decrees and disclosures noted in Schedule 3.6 of
the Contribution Agreement and (3) the successful completion of planned capital
projects as defined in the Refurbishment Plan.
               ii. WPSC will, absent changes in law, use all commercially
reasonable efforts to maintain the permits that are not contributed to the
Company with limits which would allow the Coke Facilities, when properly
operated, to operate at the reasonably anticipated production levels described
in WPSC’s coke production projections attached as Schedule 11.5(b)(i). WPSC
shall allocate air credits regarding criteria pollutants in the manner described
in Section 2.6. Furthermore, WPSC agrees that, except as required by law, it
will not reduce or eliminate any offset, credit or allowance at any of its Ohio
facilities for air emissions or wastewater discharges that is relied upon for
operation of the Coke Facilities at the reasonably anticipated production levels
described in WPSC’s coke production projections attached as Schedule 11.5(b)(i).
               iii. WPSC and SCL understand and agree that environmental permits
are subject to renewal or modification and that, from time to time, changes to
such permits are appropriate or necessary. WPSC reserves the right to renew or
modify any environmental permit at any of its facilities at any time, but agrees
that in seeking to renew or modify or in being required by law to modify or
renew that it will not seek any change in such permits in order to benefit its
–non-Coke Plant facilities to the detriment of the Coke Facilities.
Modifications to the environmental permits pertaining to the Coke Plant will be
handled by WPSC pursuant to the terms of the Management Agreement.
          c. Notice of Environmental Claim. With respect to any damages, losses
or claims (including amounts paid in satisfaction of judgments, in compromise,
as fines and penalties, and reasonable attorneys’ fees and other charges)
relating to or arising from any Environmental Law or the presence of any
Materials of Environmental Concern in connection with the Real Property, the
person claiming indemnification pursuant to this Section shall provide notice to
WPSC specifying in reasonable detail the nature of the Environmental Claim.
WPSC’s indemnity hereunder to SCL (but, while WPSC is the operator, not its
indemnity to the Company), shall be conditioned upon giving WPSC the opportunity
to control and mitigate all such damages, losses and costs. Failure to give such
notice shall only affect an indemnification claim to the extent of any material
prejudice to WPSC. WPSC shall exercise diligence in investigating all
Environmental Claims, and in taking corrective measures when required by law.
WPSC’s indemnity hereunder shall be limited to remediation to an industrial use
standard, unless some other standard is required by law (as reasonably
determined by WPSC in its sole discretion).
          d. Cooperation. Each Member shall use reasonable efforts to cooperate
with WPSC to minimize costs with respect to Environmental Claims. Nothing in
this Agreement shall require WPSC to perform any environmental remediation
activities or other environmental testing, sampling or monitoring activities
beyond the minimum required by applicable Environmental Laws to permit the use
of the Real Property consistent with its current use, which may include leaving
Materials of Environmental Concern in place or the use of deed restrictions.
Where WPSC is required to take corrective actions or corrective measures in an
area under this Agreement and such actions or measures are not fully implemented
and/or fully completed due

-50-



--------------------------------------------------------------------------------



 



to ongoing operations in that area, WPSC will have a continuing obligation to
complete such corrective actions or corrective measures once such operations in
that area are taken out of service or are otherwise being operated so as to
allow the completion of such corrective actions or corrective measures. To the
extent that WPSC must perform any environmental remediation activities or other
environmental testing, sampling or monitoring activities, WPSC agrees to use its
best efforts to minimize any disruption to the operation of the Coke Facilities.
          e. Dealings with Governmental Bodies. Each Member and the Company
agree that WPSC shall retain the exclusive right to deal with all Governmental
Bodies in environmental matters concerning the Real Property and Environmental
Laws, regardless if such matter relates to environmental conditions existing
prior to or after the date of this Agreement and regardless if a Member (other
than WPSC) owns 50% or more of the Voting Capital Stock Interests; provided,
however, that SCL may, at its own expense, attend any such meetings with
Governmental Bodies as an observer only, or, with the agreement of each Member,
as a participant. If WPSC is no longer the operator, the preceding sentence
shall only apply to (i) Real Property issues, (ii) the Ohio air permit, and
(iii) issues arising from operations conducted prior to such termination.
          f. Limitations on Environmental Indemnification. Notwithstanding
anything to the contrary in this Agreement, WPSC shall not be responsible for
and shall not have any obligation to indemnify SCL or the Company from and
against any Environmental Claims (i) which are not asserted by a third party or
do not relate to the presence of any Materials of Environmental Concern on,
emanating from, or migrating from the Real Property prior to the date of this
Agreement, (ii) to the extent incurred as a result of any release of any
Materials of Environmental Concern by the Company after the date of this
Agreement, or (iii) the operation of the Coke Facilities or any of the
Contributed Assets after the date of this Agreement, regardless of the condition
of the equipment and facilities at Closing.
          g. Environmental Credits. Any environmental credits generated by the
Company shall be the property of the Company. Each Member shall execute and
deliver to the Company such documents, and shall do such other acts and things,
as the Company may reasonably request for the purpose of carrying out the
intention of this Section 11.5(g). The Company hereby grants WPSC a right of
first refusal to purchase environmental credits that the Company may, from time
to time, propose to sell.
          h. No Direct or Indirect Assignments of Environmental Indemnity
Rights. The environmental indemnity rights set forth in this Section shall not
be assigned, directly or indirectly by SCL (or any Group Affiliate) except to
another Group Affiliate that owns the Membership Interests.
          i. Additional Obligation. Notwithstanding anything to the contrary in
Section 11.5, WPSC further agrees to reimburse the Company for the following
expenditures related to the desulfurization plant. For expenditures paid by the
Company in the four years after Closing, WPSC shall reimburse the Company up to
$4,000,000.00 for the following:
               i. Environmental fines, stipulated penalties or like payments
imposed by environmental regulators related to the desulfurization plant in any
of such four (4) years

-51-



--------------------------------------------------------------------------------



 



which exceed 120% of the average annual amount of fines/stipulated penalties
accrued or paid in the four (4) calendar years prior to Closing. [The
fines/stipulated penalties so accrued or paid during 2001- August 2005 are
specified in the attached Schedule 11.5(i)(i)]; and
               ii. Capital expenditures for the desulfurization plant which are
paid pursuant to a written order or consent agreement by or with state or
federal environmental regulators or to settle litigation. Reimbursable capital
expenditures shall not include capital expenditures currently projected for the
coke oven gas cooling improvements, which are currently estimated at $4,000,000.
          11.6 No Duplication; Unjust Enrichment. In determining damages to
which a person shall be entitled under this Agreement, the Members shall take
into account, if applicable, the effect on the value of their Membership
Interests. Exercise of indemnification rights hereunder shall not prevent
exercise of indemnification rights under any applicable Ancillary Agreement. All
indemnification under this Article and such Ancillary Agreements, however, shall
be equitable under the applicable circumstances and shall not entitle any
indemnified person to duplicate or overlapping benefits or damages under this
Agreement, under any single Ancillary Agreement or any combination of agreements
(including indirect benefits through changes in the value of the Membership
Interests or simultaneous claims under this Agreement and the Ancillary
Agreements). No Indemnified Party or other person shall be unjustly enriched as
a result of the indemnification provisions herein or in any Ancillary Agreement.
Deficiency Contributions or redemption rights, however, to the extent of
applicable discounts in determining dilution, are additive and shall not
constitute unjust enrichment or duplicate or overlapping remedies of unjust
enrichment with any other provision. Any conflict between this provision and any
Ancillary Agreement shall be resolved in favor of this provision.
ARTICLE XII
Confidentiality
          12.1 Confidentiality Obligation. Except as may be required by Legal
Requirements, during the term of this Agreement and for five (5) years after the
termination hereof, no Member will disclose or use, and it will cause its
Affiliates and the officers, directors, employees, representatives, agents and
advisers of it and its Affiliates not to disclose or use, any Confidential
Information furnished, or to be furnished, by one Member or the Company to the
other Member or the Company, in connection herewith at any time or in any manner
other than as reasonably required to form and operate the Company, and to
perform its obligations under this Agreement and the Ancillary Agreements to
which it is a party; provided that any of such Confidential Information may be
disclosed to the receiving Member’s officers, directors, employees,
representatives, agents and advisers who reasonably need to know such
information in connection with the Company. Confidential Information about the
Company may, however, be disclosed by the Members to their lenders as shall be
requested by such lenders. In fulfilling its obligations under this Article,
each Member shall use no less than the same degree of care, and no less than a
reasonable degree of care, as it uses to protect its own Confidential
Information and trade secrets. Except as may be required by applicable Legal
Requirements, during the term of this Agreement and for five (5) years after the
termination hereof, no Member will not disclose to any other person the
existence or contents of this Agreement or any Ancillary Agreement.

-52-



--------------------------------------------------------------------------------



 



          12.2 Exception to Disclosure. Notwithstanding the foregoing, a
recipient and its representatives (a “Recipient”) of Confidential Information
may disclose such Confidential Information if, and solely to the extent that,
the Member that disclosed such Confidential Information (“Disclosing Party”) has
already done so or such a disclosure must be made by Recipient in order that it
not commit a violation of any Legal Requirement, provided that Recipient and its
representatives shall consult with Disclosing Party, to the extent reasonably
practicable, before making any such disclosure, and any such permitted
disclosure shall not affect or impair Recipient’s obligations of confidentiality
with respect to the Confidential Information.
          12.3 Enforcement Against Recipient’s Representatives. Each Member
shall inform any officer, employee or agent or any professional or other adviser
advising it in relation to the matters referred to in this Agreement or the
Ancillary Agreements to whom it provides Confidential Information, that such
information is confidential and shall instruct them to keep it confidential and
not to disclose it to any third party (other than those persons to whom it has
already been disclosed in accordance with the terms of this Agreement).
Recipient shall be responsible for enforcing this Agreement as to Recipient’s
representatives and to take such action, legal or otherwise, to the extent
necessary to cause them to comply with this Agreement and thereby prevent any
disclosure of the Confidential Information by any of Recipient’s representatives
(including all actions that Recipient would take to protect its own trade
secrets and confidential information) except as permitted by this Agreement.
          12.4 Enforcement. Because an award of money damages may be inadequate
for any breach of this Article by Recipient or Recipient’s representatives, and
any such breach may cause Disclosing Party irreparable harm, in the event of any
breach or threatened breach of this Agreement, Disclosing Party will also be
entitled, without the requirement of posting a bond or other security, to
request equitable relief, including injunctive relief and specific performance.
Such remedies will not be the exclusive remedies for any breach of this Article
but will be in addition to all other remedies available at law or equity to
Disclosing Party.
          12.5 Return of Confidential Information. Upon termination of this
Agreement, each Member undertakes to the other Member that it shall (and shall
cause its Affiliates and its officers, employees, agents, professional and other
advisers and those of its Affiliates) to promptly: (a) return to the other
Member all original documents containing Confidential Information belonging to,
or relating to, such other Member which it has or they have; and (b) destroy any
copies of such documents and any other document or other written record
reproducing, containing or made from or with reference to the Confidential
Information and shall, upon request, provide a certificate of an authorized
officer attesting to such destruction (save, in each case, for any submission to
or filings with governmental, tax or regulatory authorities).
          12.6 Electronic Files. Each Member shall ensure that all computer
files comprising reports, summaries or other material or information relating to
or derived from any documents or copy documents mentioned in Sections 12.5(a) or
(b) in the possession of such Member shall (in so far as they can, with
reasonable effort, be identified and deleted) be deleted from any computer, word
processor or other device containing the same.

-53-



--------------------------------------------------------------------------------



 



          12.7 Use After Termination. Notwithstanding Section 12.5, the written
documents referred to in Section 12.5 which are created and/or owned by such
Member or any of its professional advisers and relating to the Company
(including any working papers, attendance notes, mark-ups of drafts and similar
materials so owned and/or created) and (b) a diskette copy of the computer files
referred to above in Section 12.6 (which can, with reasonable effort, be
identified and deleted) may be securely stored by such Member but shall be used,
or disclosed thereafter to any third party, only for the purpose of actual or
potential litigation arising out of or in connection with this Agreement.
          12.8 Survival. The provisions of this Article shall survive any
termination of this Agreement.
ARTICLE XIII
Dispute Resolution
          13.1 Dispute Resolutions Generally. This Article shall govern, any
dispute, controversy or claim arising out of or relating to this Agreement, the
Contribution Agreement, the SCL Coke Supply Agreement, the WPSC Coke Supply
Agreement, the Gas and Steam Supply Agreement, the Management Agreement and the
Operating Agreement, or any transaction contemplated by such agreements, or the
breach, termination or validity of any of such agreements (any of the foregoing
referred to hereinafter as the “dispute”) that the Company and the Members are
unable to resolve through direct discussions between their respective
representatives having responsibility for the day-to-day management or
administration of this Agreement (referred to collectively in this Article as
the “Member Representatives”) shall be resolved in accordance with the
procedures contained in this Article.
          13.2 Negotiations. The Members will in the first instance attempt to
resolve the dispute through good faith negotiations.
          a. Negotiation, Notice and Response. Negotiations under this provision
shall be initiated by written notice (the “Negotiation Notice”), in the manner
specified in Section 15.3, setting forth the subject of the dispute, the
Member’s position on the disputed issue(s), a summary of the arguments
supporting that position, and the relief requested. Unless otherwise agreed,
within ten (10) days of receipt of the Negotiation Notice, the receiving Member
shall submit to the other Member a written response summarizing its position and
supporting arguments on the disputed issue(s) and recommended solution. Each
Member shall also submit with its position statement all of the relevant
documents it relies upon in support of its position.
          b. Time and Place of Negotiations. If the dispute is not resolved by
the above exchange of correspondence and documents, then a senior manager from
SNA and a senior manager from WPC, both of whom shall have full settlement
authority, shall meet at a mutually agreeable time and place, and thereafter as
often as they deem reasonably necessary, within twenty (20) days after the date
of the Negotiation Notice (unless agreed otherwise) to attempt in good faith to
resolve the dispute (the “Settlement Meetings”). If the Members cannot agree on
the date and place to conduct the Settlement Meetings, such meetings shall be
conducted in the Agreed Location within twenty five (25) days of the date of the
Negotiation Notice.

-54-



--------------------------------------------------------------------------------



 



          c. Designated Representative for Negotiations. The representative of a
Member designated for the Settlement Meeting shall be someone who holds a higher
level of management than the Member Representatives. Unless otherwise agreed by
the Members, if the dispute remains unresolved thirty (30) days after the date
of the Negotiation Notice, either Member may request that the dispute be
mediated.
          13.3 Mediation. Upon conclusion of the Settlement Meetings, the
Members agree next to attempt settling any unresolved disputes by mediation
before resorting to arbitration.
          a. Administration of Mediation. Unless agreed otherwise, the mediation
shall be administered in accordance with the rules of the CPR Institute. If the
Members are unable to resolve all disputes at the Settlement Meetings,
immediately upon the conclusion of the Settlement Meetings, the mediation shall
commence in accordance with the CPR Institute’s procedural requirements and
rules, or as otherwise agreed by the Members (referred to herein as the
“Mediation Notice”).
          b. Mediation Statement. Upon commencement of the mediation, the
commencing Member shall provide the other Member with any supplemental statement
of the Member’s position to its previously submitted position statement set
forth in the Negotiation Notice or the response thereto. Upon receipt of any
supplemental position statement, the receiving Member shall submit to the other
Member a response to such statement within fifteen (15) days thereof.
          c. Time/Place/Duration of Mediation. The date and place of the
mediation shall be mutually determined by the Members. If the Members cannot
agree on the date and place of the mediation, the mediation shall be conducted
in the Agreed Location and shall commence within thirty (30) days after the
Mediation Notice. The mediation shall proceed expeditiously to conclude within
sixty (60) days of date of the Mediation Notice, unless otherwise extended by
agreement of the Members.
          d. Selection of Mediator. The mediator shall be mutually selected by
the Members from the CPR Panel of Distinguished Neutrals and shall not be
employed by, possess an interest in, or otherwise be affiliated with any of the
Members to the dispute, any of their respective Affiliates or their
representative counsels. Unless agreed otherwise, the mediator shall not have
been previously engaged by any of the Members to the dispute or their respective
counsels as a mediator, arbitrator, consultant or counsel in any other
mediation, arbitration or other proceedings in which they were involved.
          e. Mediation Fees and Expenses. Unless the parties expressly agree
otherwise, each party shall bear its own costs, legal and expert fees incurred
in the mediation, and evenly share the costs of the mediator.
          f. Mediation Condition Precedent to Arbitration. Unless otherwise
agreed in writing, the Members further agree that the mediation described herein
is a mandatory condition precedent to the commencement of any arbitration under
this Agreement; except, however, any Member may commence arbitration at any time
when (i) the delay required for completing the mediation contemplated herein may
materially and adversely affect the

-55-



--------------------------------------------------------------------------------



 



Member’s interest and/or its performance under this Agreement, or (ii) the other
Member fails to fulfill its obligations under this mediation/arbitration
provision of this Agreement, or (iii) the 60-day time period for the mediation
has expired.
          13.4 Confidentiality. All offers, promises, conduct and statements,
whether oral or written, made in the course of any settlement negotiations
(including the Member Representatives’ negotiations, the Settlement Meetings or
the mediation) (referred to collectively as the “settlement negotiations”) by
any of the Members, their agents, employees, experts and attorneys, or by the
mediator, shall be confidential, privileged and inadmissible for any purpose,
including impeachment in any litigation, arbitration or other proceeding
involving the Members; provided, however, that any evidence proffered in any of
the settlement negotiations that is otherwise admissible or discoverable shall
not be rendered inadmissible or non-discoverable as a result of its use therein.
          13.5 Arbitration. For disputes that still exist upon conclusion of the
mediation or expiration of the 60-day time period for mediation, such unresolved
disputes shall be subject to and resolved by mandatory binding arbitration as
follows, which shall commence upon demand of either Member:
     a. Scope of Arbitration.
     i. Administration of Arbitration. Unless the Members otherwise mutually
agree, the arbitration shall be administered by the American Arbitration
Association (the “AAA”) pursuant to the then-applicable Commercial Arbitration
Rules of the AAA.
     ii. Non-participation of Mediator in Arbitration. In no event shall any
person who served as a mediator pursuant to the mediation provision set forth
above also serve as an arbitrator or participate in any way in the arbitration.
     iii. Governing Law of Arbitration. Notwithstanding the Commercial
Arbitration Rules of the AAA, the arbitrators in any such arbitration shall
apply the governing law specified in Section 15.1.
     iv. No Award of Consequential Damages. The arbitrators shall have no
authority to award any Consequential Damages.
     v. Limitations of Arbitration. The arbitrators shall not have the authority
(A) to require any Member to make any Capital Contributions not contemplated by
this Agreement and (B) to require the Company or any Member to redeem a
Membership Interest not contemplated by this Agreement.
     vi. Conflict of Arbitration Rules. If there is a conflict between the
provisions of this Agreement and the provisions of the Commercial Arbitration
Rules of the AAA, the provisions of this Agreement shall prevail.
     b. Designation of Arbitrators.
     i. Selection of Arbitrators. Unless mutually agreed otherwise, the
arbitration shall be decided by three arbitrators. The Member issuing the demand
for arbitration shall name one arbitrator in the demand. The other Member shall
choose one

-56-



--------------------------------------------------------------------------------



 



arbitrator of its choice within fifteen (15) days of the issuance of the demand
for arbitration. The third arbitrator, who shall serve as the chairman of the
arbitral tribunal, shall be a neutral and independent arbitrator mutually
selected by the two Member-appointed arbitrators within fifteen (15) days of the
selection of the second Member-appointed arbitrator. Unless the Members
otherwise mutually agree, the arbitrators shall not appoint an expert to assist
the arbitrators.
     ii. Neutral Arbitrator Criteria. The neutral arbitrator (A) shall possess a
minimum of fifteen (15) years experience in commercial agreements and the
subject matter of the dispute, (B) shall not be employed by, have an interest in
or otherwise be affiliated with any of the Members to the dispute, any of their
respective Affiliates, or their representative counsels, and (C) shall not have
been previously engaged by any of the Members to the dispute or their respective
counsels as an arbitrator, mediator, consultant or counsel in any other
arbitration, mediation or other proceedings in which they were involved.
     iii. Failure to Appoint Arbitrators. If the arbitrators are not selected
within the time period set forth in Section 13.5(b)(i) above, the appointing
authority for the appointment of said arbitrator(s) shall be the AAA in
accordance with its rules.
     iv. Exparte Communications with Arbitrators. Exparte communications between
the Members and their respective Member-arbitrator shall be permitted until such
time that the neutral chairman arbitrator has been selected; no such
communications shall occur thereafter.
     v. Arbitration Award Final and Binding. The award of the arbitrators shall
be final and binding, and the agreement to arbitrate and the judgment on the
award rendered by the arbitrator(s) shall be enforceable in any tribunal having
competent jurisdiction.
     c. Arbitration Proceedings.
     i. Location/Language/Discovery Rights. Unless the Members agree otherwise,
the arbitration hearings shall be held in the Agreed Location and shall proceed
expeditiously in accordance with the Commercial Arbitration Rules of the AAA.
The arbitration shall be conducted solely in the English language. The Members
shall be afforded the discovery rights as established under the Commercial
Arbitration Rules of the AAA or as provided for by the arbitrators.
     ii. Time Period for Arbitration. Unless otherwise agreed by the Members,
the arbitration shall be conducted and completed so that the arbitrators’
decision is received by the Members as quickly as is commercially reasonable.
     iii. Disclosure of Arbitrators’ Decision. The arbitrators shall decide the
dispute in accordance with applicable Legal Requirements by the majority of the
arbitral tribunal and shall state in writing the reasons for the arbitrators’
decision. Either Member may publicize or otherwise disclose to others the
contents of any decision of the arbitrators. The arbitrator shall not have the
authority to require any Member to make

-57-



--------------------------------------------------------------------------------



 



any Capital Contributions not contemplated under this Agreement, or redeem any
Membership Interest not contemplated by this Agreement.
     d. Payment of Arbitration Award.
     i. Payable in U.S. Dollars. Unless otherwise agreed, any monetary award of
the arbitral tribunal shall be denominated and payable in Dollars and in
immediately available funds.
     ii. Interest on Award. The arbitrators shall apply interest on the award to
be calculated from the date the arbitrators determined such monies were due and
payable through the date of payment thereof. The amount of interest shall be the
lesser of eight percent (8%) per annum or the highest rate permitted by Legal
Requirements.
          e. Apportionment of Arbitration Fees and Expenses. All fees and
expenses for the neutral arbitrator as well as the arbitration administration
costs shall be paid by the non-prevailing Member or, if each Member prevails in
some or all of such Member’s claims, each Member will pay such portion of such
costs as such Member’s award bears to the total amount awarded to the Members in
the arbitration. Each Member shall bear the fees and expenses of its own
counsel, Member arbitrator and witnesses.
          f. Arbitration Unenforceable. If the arbitration is unenforceable, the
Members submit to the nonexclusive jurisdiction of the United States District
Court for the District of Delaware for the purposes of all legal proceedings
arising out of or relating to this Agreement, and each of the Members hereby
irrevocably waives, to the fullest extent permitted by applicable Legal
Requirements, any objection which it may now or hereafter have to venue of any
such proceeding brought in such a court and any claim that any such proceeding
brought in such a court has been brought in an inconvenient forum.
          13.6 Joinder in Arbitration. As a matter of administrative efficiency,
either Member, at its sole option, may join in the arbitration, or any other
dispute resolution proceedings under this Agreement, the ultimate parent company
of such Member located in North America or the other Member, that it deems
necessary to accord complete relief in the arbitration or such other dispute
resolution proceeding.
          13.7 Agreed Location. As used herein, “Agreed Location” means
Cleveland, Ohio.
          13.8 Equitable Relief. Notwithstanding the Members’ agreement to
negotiate, mediate and arbitrate disputes pursuant to this Article, nothing
contained in this Agreement shall preclude either Member from seeking and
obtaining specific performance and any other type of injunctive relief from any
court having competent jurisdiction hereof to prevent irreparable harm, to
maintain the status quo, or for any other purpose for which injunctive relief is
available until such time as the arbitration award is rendered or the
controversy is otherwise resolved.
          13.9 Continued Performance. Unless otherwise agreed in writing, the
Members shall continue to perform their obligations under this Agreement during
the pendency of any dispute resolution procedures or proceedings as specified
herein and shall not interfere with, restrict or discourage the continuing
performance, and shall continue to make undisputed

-58-



--------------------------------------------------------------------------------



 



payments in accordance with the payment terms of this Agreement.
ARTICLE XIV
Definitions; Construction
          14.1 Definitions. In addition to other terms defined elsewhere in this
Agreement, the following words have the following meanings in this Agreement:
     “Accountants” has the meaning set forth in Section 7.7.
     “Act” means the Delaware Limited Liability Company Act, as the same may be
amended from time to time.
     “Additional Capital Contributions” has the meaning specified in
Section 3.8.
     “Adjusted Capital Account Deficit” means, with respect to any Member, the
deficit balance, if any, in such Member’s Capital Account as of the end of the
relevant Allocation Period, after giving effect to the following adjustments:
          i. credit to such Capital Account any amounts that such Member is
deemed to be obligated to restore pursuant to the penultimate sentences in
Regulations Section 1.704-2(g)(1) and 1.704-2(i)(5); and
          ii. debit to such Capital Account the items described in Regulations
Sections 1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5) and
1.704-1(b)(2)(ii)(d)(6).
The foregoing definition of Adjusted Capital Account Deficit is intended to
comply with the provisions of Regulations Section 1.704-1(b)(2)(ii)(d) and shall
be interpreted consistently therewith.
     “Affiliate” means, when used with reference to a specified person, any
person who directly or indirectly, through one or more intermediaries, controls,
is controlled by, or is under common control with the specified person. For the
purposes of this definition, “control” (including, with correlative meanings,
the terms “controlling,” “controlled by” and “under common control with”) means
the possession of the power to direct or cause the direction of management and
policies of such person, whether through the ownership of voting securities, by
contract or otherwise, or the ownership, directly or indirectly, of at least 50%
of the voting securities of such person.
     “Agreed Location” has the meaning specified in Section 13.7.
     “Agreement” means this Amended and Restated Limited Liability Company
Agreement, as it may be amended from time to time. This Agreement is the limited
liability company agreement for the Company as contemplated by Section 18-101(7)
of the Act.
     “Allocation Period” means (i) the period commencing on the effective date
of this Agreement and ending on December 31, 2005; (ii) any subsequent twelve
month period commencing on January 1 and ending on December 31, or (iii) any
portion of the period described in clauses (i) or (ii) for which the Company is
required to allocate Profits, Losses, and other items of Company income, gain,
loss or deduction pursuant to Article IV hereof.

-59-



--------------------------------------------------------------------------------



 



     “Ancillary Agreements” has the meaning set forth in Section 2.1(a).
     “Board of Managers” has the meaning set forth in Section 6.1(a).
     “Breaching Member” has the meaning set forth in Section 2.2(a).
     “Bundled Interests” has the meaning set forth in Section 8.1(a).
     “Business” has the meaning set forth in Section 1.3(b).
     “Business Day” means any day other than Saturday, Sunday or other day on
which commercial banks in New York are required or authorized by applicable
Legal Requirements to close.
     “Business Plan” has the meaning set forth in Section 7.2.
     “Capital Account” means, with respect to any Member, the Capital Account
maintained for such Member in accordance with the following provisions:
          i. To each Member’s Capital Account there shall be credited such
Member’s respective Capital Contribution, such Member’s distributive share of
Profits and any items in the nature of income or gain which are specially
allocated to such Member pursuant to Article IV, and the amount of any Company
liabilities which are assumed by such Member or secured by any Property
distributed to such Member as permitted by this Agreement.
          ii. To each Member’s Capital Account there shall be debited the amount
of cash and the Gross Asset Value of any Property distributed or deemed to be
distributed to such Member pursuant to any provision of this Agreement, such
Member’s distributive share of Losses and any items in the nature of expenses or
losses which are specially allocated to such Member pursuant to Article IV, and
the amount of any liabilities of such Member assumed by the Company or which are
secured by any Property contributed by such Member to the Company.
          iii. If a Membership Interest or a Non-Voting Capital Stock Interest
is transferred in accordance with the terms of this Agreement, the transferee
shall succeed to the Capital Account of the transferor to the extent it relates
to the transferred Membership Interest or a Non-Voting Capital Stock Interest.
          iv. In determining the amount of any liability for purposes of
subparagraphs (i) and (ii) of this definition of “Capital Account,” there shall
be taken into account IRC Section 752(c) and any other applicable provisions of
the IRC and the Regulations.
     “Capital Contribution” means, with respect to any Member, the amount of
money and the initial Gross Asset Value of any property (other than money)
contributed to the Company with respect to the Membership Interest in the
Company held or purchased by such Member, including Capital Contributions made
pursuant to Article III.
     “Capital Expenditure Account” has the meaning set forth in Section 3.15.
     “Capital Expenditure Budget” has the meaning set forth in Section 7.5.

-60-



--------------------------------------------------------------------------------



 



     “Certificate” has the meaning set forth in Section 1.1.
     “Chairman” has the meaning set forth in Section 6.2.
     “Change of Control” for WPC or for the steel making Affiliate of SNA Group:
          i. the consummation of any consolidation, combination or merger of
such entity in which such entity is not the continuing or surviving corporation
or pursuant to which such entity’s equity would be converted into cash,
securities or other property, other than a merger of such entity in which the
holders of such entity’s voting equity immediately prior to the consolidation,
combination or merger have the same proportionate ownership of voting equity of
the surviving corporation immediately after the consolidation, combination or
merger; or
          ii. the approval of any sale, lease, exchange or other transfer (in
one transaction or a series of related transactions) of all, or substantially
all, of the assets of such entity.
     “Chief Operating Officer” has the meaning set forth in Section 6.11(b).
     “Coke Batteries” means the coke batteries included in the Contributed
Assets.
     “Coke Facilities” means the Coke Batteries and all facilities and assets,
real and personal, included in the Contributed Assets.
     “Coke Supply Agreements” means, collectively, the WPSC Coke Supply
Agreement and the SCL Coke Supply Agreement.
     “Collateral” has the meaning set forth in Section 8.7.
     “Company” means Mountain State Carbon, LLC, a Delaware limited liability
company.
     “Company Plan” has the meaning set forth in Section 6.5(a).
     “Confidential Information” means all of the following disclosed or
exchanged in connection with formation of the Company and all of the following
owned or possessed by a Member or its Affiliates: (i) all information that is a
trade secret under applicable trade secret or other applicable Legal
Requirements; (ii) all information concerning product specifications, data,
know-how, formulae, compositions, processes, designs, sketches, photographs,
graphs, drawings, samples, inventions and ideas, past, current and planned
research and development, current and planned manufacturing or distribution
methods and processes, customer lists, current and anticipated customer
requirements, price lists, market studies, business plans, computer hardware,
software and computer software and database technologies, systems, structures
and architectures; (iii) all information concerning the business and affairs of
the disclosing party (which includes historical and current financial
statements, financial projections and budgets, tax returns and accountants’
materials, historical, current and projected sales, capital spending budgets and
plans, business plans, strategic plans, marketing and advertising plans,
publications, client and customer lists and files, contracts, the names and
backgrounds of key personnel and personnel training techniques and materials,
however documented), and all information obtained from review of the disclosing
party’s documents or property or discussions with the disclosing party
regardless of the form of the communication; and (iv) all notes, analyses,
compilations, studies, summaries and other material prepared by the receiving
party to the extent containing or

-61-



--------------------------------------------------------------------------------



 



based, in whole or in part, upon any information included in the foregoing.
“Confidential Information” shall not include any information that: at the time
of disclosure is in the public domain; after disclosure becomes part of the
public domain through no fault of the receiving party, but only after it becomes
part of the public domain; the receiving party can demonstrate was in its
possession prior to the time of disclosure hereunder; after disclosure hereunder
is lawfully acquired by the receiving party from a third party who, insofar as
the receiving party is aware, has no obligation to the disclosing party not to
disclose such information, but only after such acquisition from the third party
and in accordance with the terms and conditions, if any, respecting disclosure
and use imposed by the third party; or is independently developed by the
receiving party without access to the disclosing party’s Confidential
Information.
     “Consequential Damages” has the meaning set forth in Article XV.
     “Contemplated Transactions” means the transactions contemplated by this
Agreement and the Ancillary Agreements.
     “Contract” means any agreement, contract, lease (relating to real or
personal property), license, indenture, mortgage, instrument, commitment,
purchase or sale orders, consensual obligation, promise or obligation or other
arrangement or understanding, oral or written, formal or informal, express or
implied, whether or not legally binding, to which a person is a party or by
which it or its assets may be affected.
     “Contributed Assets” has the meaning set forth in Section 2.1(a)(i)(A).
     “Contributed Liabilities” has the meaning set forth in
Section 2.1(a)(i)(B).
     “Contribution Agreement” has the meaning set forth in Section 2.1(a)(i).
     “Defaulting Member” has the meaning set forth in Section 3.10(b).
     “Deficiency” has the meaning set forth in Section 3.10(b).
     “Deficiency Contribution” has the meaning set forth in Section 3.10(b).
     “Deficiency Contribution Loans” has the meaning set forth in
Section 3.10(g).
     “Deficiency Notice” has the meaning set forth in Section 3.10(b).
     “Deposit Account Control Agreement” has the meaning set forth in
Section 2.1(a)(xiv).
     “Depreciation” means, for each Allocation Period, an amount equal to the
depreciation, amortization or other cost recovery deduction allowable with
respect to an asset for such Allocation Period, except that if the Gross Asset
Value of an asset differs from its adjusted basis for federal income tax
purposes at the beginning of such Allocation Period, Depreciation shall be an
amount which bears the same ratio to such beginning Gross Asset Value as the
federal income tax depreciation, amortization, or other cost recovery deduction
for such Allocation Period bears to such beginning adjusted tax basis; provided,
however, that if the adjusted basis for federal income tax purposes of an asset
at the beginning of such Allocation Period is zero, Depreciation shall be
determined with reference to such beginning Gross Asset Value using any
reasonable method selected by the Board of Managers.

-62-



--------------------------------------------------------------------------------



 



     “Disclosing Party” has the meaning set forth in Section 12.2.
     “dispute” has the meaning set forth in Section 13.1.
     “Due Notice” has the meaning set forth in Section 15.3.
     “Easement Agreement” has the meaning set forth in Section 2.1(a)(ii).
     “Emergency” means any situation that is likely to impose an immediate
threat of injury to any individual or material damage or material economic loss
to all or any part of the Coke Facilities.
     “Environmental Law” means any Legal Requirement, including any changes,
modifications or amendments to such Legal Requirements after the date of this
Agreement, relating to the protection of the air, surface water, groundwater or
land, and/or governing the handling, use, generation, treatment, storage or
disposal of Materials of Environmental Concern.
     “Environmental Claims” means any claim, action, cause of action,
investigation or notice (written or oral) by any person or entity alleging
potential liability (including, without limitation, potential liability for
investigatory costs, cleanup costs, governmental response costs, natural
resource damages, property damages, personal injuries, penalties or any damages,
losses or claims relating to or arising from any Environmental Law in connection
with the operation of the Real Property) arising out of, based on or resulting
from (i) the presence or release of any Materials of Environmental Concern at
any location, whether or not owned by the Company, WPSC, a subsidiary,
contractor or lessee, or (ii) circumstances forming the basis of any violation,
or alleged violation, of any Environmental Law.
     “Excess Cash” has the meaning set forth in Section 5.3.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     “Fair Market Value” means the fair market value of the Company as
determined by an appraiser mutually agreed upon by the Members. Fair Market
Value of the Company shall be the price at which all of the Voting Capital Stock
Interests and the Non-Voting Capital Stock Interests (assuming termination of
the Coke Supply Agreements) would change hands between a willing buyer and a
willing seller when the former is not under any compulsion to buy and the latter
is not under any compulsion to sell and both parties are able, as well as
willing, to trade and are well informed about the Company. Fair Market Value
shall be based on the realistic value of the Company as a going concern
considering existing market conditions and existing capabilities and expected
useful lives of the Coke Batteries. Fair Market Value shall also be based on the
assumption that WPSC actually transferred all material permits required to
operate the Company as of the date of this Agreement. Notwithstanding the
foregoing, the determination of the Company’s Fair Market Value shall not be
based on the replacement value of the Company’s assets. The appraiser shall be
an investment banking firm of national standing with experience in valuing
similarly situated companies. The costs of the appraiser shall be split equally
between the Members.
     “Financial Statements” has the meaning set forth in Section 10.2(b)(i).

-63-



--------------------------------------------------------------------------------



 



     “Fiscal Year” means (i) the period commencing on the date of this Agreement
and ending on December 31, 2005, (ii) any subsequent twelve (12) month period
commencing on January 1, and ending on December 31, or (iii) the period
commencing on the immediately preceding January 1 and ending on the date on
which all Property is distributed to the Members pursuant to Section 9.4.
     “Funding Obligation” means the WPSC Committed Capital Contributions, the
SCL Committed Capital Contributions, the Joint Committed Capital Contributions,
the Working Capital Loans and the Additional Capital Contributions.
     “GAAP” means generally accepted accounting principles in effect in the
United States from time to time.
     “Gas and Steam Supply Agreement” has the meaning set forth in
Section 2.1(a)(iii).
     “Governing Operating Guidelines” has the meaning set forth in
Section 7.2(a).
     “Governmental Body” means any nation, state, county, city, town, borough,
village, district or other jurisdiction, court, tribunal, government,
quasi-governmental authority of any nature, department, commission, board,
bureau, agency, official or other regulatory, administrative or governmental
authority or instrumentality (foreign, federal, state, local or other political
subdivision) or any body similar or related to the foregoing.
     “Gross Asset Value” means, with respect to any asset, the asset’s adjusted
basis for federal income tax purposes, except as follows:
          i. The initial Gross Asset Value of any asset contributed by a Member
to the Company shall be the gross fair market value of such asset as determined
by the contributing Member and the Board of Managers; provided, however that the
initial Gross Asset Value of the property contributed by WPSC pursuant to
Section 3.2 hereof shall have an initial Gross Asset Value equal to the agreed
net value set forth in Section 3.2 hereof, plus the aggregate amount of the
Contributed Liabilities on the date of contribution, plus an amount equal to the
aggregate amount of distributions made to WPSC, if any, pursuant to Section 5.2
hereof;
          ii. The Gross Asset Value of all Company assets shall be adjusted to
equal their gross fair market value, as determined by the Board of Managers, as
of the following times: (A) the acquisition of a Membership Interest or a
portion thereof by any new or existing Member in exchange for more than a de
minimus Capital Contribution; (B) the distribution by the Company to a Member of
more than a de minimus amount of Property as consideration for a Membership
Interest or portion thereof; and (C) the liquidation of the Company within the
meaning of Regulations Section 1.704-1(b)(2)(ii)(g);
          iii. The Gross Asset Value of any Company asset distributed to any
Member shall be adjusted to equal the gross fair market value of such asset on
the date of distribution as determined by the distributee and the Board of
Managers; and
          iv. The Gross Asset Values of Company assets shall be increased (or
decreased) to reflect any adjustments to the adjusted basis of such assets
pursuant to IRC Section 734(b) or IRC Section 743(b), but only to the extent
that such adjustments are taken into account in determining Capital Accounts
pursuant to Regulation Section 1.704-1(b)(2)(iv)(m) and

-64-



--------------------------------------------------------------------------------



 



subparagraph (vi) of the definition of “Profits” and “Losses; provided, however,
that Gross Asset Values shall not be adjusted pursuant to this subparagraph
(iv) to the extent the Board of Managers determines that an adjustment pursuant
to subparagraph (ii) hereof is necessary or appropriate in connection with a
transaction that would otherwise result in an adjustment pursuant to this
subparagraph (iv).
If the Gross Asset Value of an asset has been determined or adjusted pursuant to
subparagraph (i), (ii) or (iv) hereof, such Gross Asset Value shall thereafter
be adjusted by the Depreciation taken into account with respect to such asset
for purposes of computing Profits and Losses. Notwithstanding paragraph (ii) of
this definition of “Gross Asset Value,” the Gross Asset Values of the Company’s
assets shall be increased as the result of any Member’s Capital Contribution of
a Funding Obligation or Deficiency Contribution in which a Non-Voting Capital
Stock Interest is acquired or adjusted in an amount equal to the excess, if any,
on the date of the relevant Capital Contribution of the Funding Obligation or
Deficiency Contribution, of: (x) the sum of all Losses and items of loss and
deduction allocated to the Members pursuant to Article IV hereof for all
Allocation Periods up to and including the date of the relevant Capital
Contribution, over (y) the sum of all Profits and items of income and gain
allocated to the Members pursuant to Article IV hereof for all Allocation
Periods up to and including the date of the relevant Capital Contribution. The
Gross Asset Values of the Company’s assets shall be increased pursuant to
paragraph (ii) as the result of a Capital Contribution consisting of a Funding
Obligation or Deficiency Contribution only to the extent provided in the
preceding sentence, and in no event shall the Gross Asset Values of the
Company’s assets be decreased pursuant to paragraph (ii) as the result of a
Capital Contribution consisting of a Funding Obligation or Deficiency
Contribution.
     “Group Affiliate” means, when used with reference to SCL, any person who
directly or indirectly, through one or more intermediaries, is controlled by the
SNA-Group, when used with reference to WPSC, any person who directly or
indirectly, through one or more intermediaries, is controlled by WPC, and when
used with reference to a person who is not a Group Affiliate of SCL or WPSC, any
person who directly or indirectly, through one or more intermediaries, is
controlled by the ultimate parent company of such person. For the purposes of
this definition, “control” (including, with correlative meanings, the terms
“controlling,” “controlled by” and “under common control with”) means the
possession of the power to direct or cause the direction of management and
policies of such person, whether through the ownership of voting securities, by
contract or otherwise, or the ownership, directly or indirectly, of at least 80%
of the voting securities of such person.
     “Group Departure Event” has the meaning set forth in Section 8.2(b).
     “Guaranty Agreement” has the meaning set forth in Section 2.1(a)(ix).
     “Indemnified Party” has the meaning set forth in Section 11.1.
     “Intercreditor Agreement” has the meaning set forth in
Section 2.1(a)(xiii).
     “IRC” means the U.S. Internal Revenue Code of 1986, as amended.
     “IRS” means the U.S. Internal Revenue Service and, to the extent
applicable, the United States Department of the Treasury.

-65-



--------------------------------------------------------------------------------



 



     “Issuance Items” has the meaning set forth in Section 4.2(h).
     “Joint Committed Capital Contributions” has the meaning set forth in
Section 3.6.
     “Legal Requirement” means any applicable international, multinational,
national, foreign, federal, state, municipal, local (or other political
subdivision) or administrative law, constitution, statute, code, ordinance,
rule, regulation, requirement, standard, policy or guidance having the force of
law, treaty, judgment or Order of any kind or nature whatsoever including any
judgment or principle of common law.
     “Management Agreement” has the meaning set forth in Section 2.1(a)(iv).
     “Manager” has the meaning set forth in Section 6.1(a).
     “Materials of Environmental Concern” means any chemicals, pollutants,
contaminants, wastes, toxic substances, hazardous substances, hazardous wastes,
petroleum or petroleum products or byproducts, and coal, coke, coal tar or coal
tar byproducts.
     “Mediation Notice” has the meaning set forth in Section 13.3(a).
     “Member” means either WPSC or SCL, individually, and “Members” means WPSC
and SCL, collectively, and their permitted successor and assigns.
     “Member Loan” has the meaning set forth in Section 3.14(a).
     “Member Representatives” has the meaning set forth in Section 13.1.
     “Membership Interest” means the limited liability company interest of a
Member in the Company at any particular time as contemplated by
Section 18-101(8) of the Act, including the right of such Member to any and all
benefits to which a Member may be entitled as provided in this Agreement,
including the rights of such Member to capital accounts and to receive tax,
operating and liquidating distributions from the Company, together with the
obligations of such Member to comply with all applicable terms and provision of
this Agreement and the Act. A “Membership Interest” shall consist solely of a
Non-Voting Capital Stock Interest and a Voting Capital Stock Interest.
     “Negotiation Notice” has the meaning set forth in Section 13.2(a).
     “Non-Defaulting Member” has the meaning set forth in Section 3.10(b).
     “Nonrecourse Deductions” has the meaning set forth in Section 1.704-2(b)(1)
of the Regulations.
     “Nonrecourse Liability” has the meaning set forth in Section 1.704-2(b)(3)
of the Regulations.
     “Non-Voting Capital Stock Interest” means the entire Membership Interest of
a Member other than the Voting Capital Stock Interest of such Member. A
Non-Voting Capital Stock Interest shall not give a Member the power to vote in
the election of Managers or in any other matter whatsoever. A Non-Voting Capital
Stock Interest expressed as a percentage means

-66-



--------------------------------------------------------------------------------



 



such Non-Voting Capital Stock Interest as a percentage of all Non-Voting Capital
Stock Interests. For convenience of reference to a percentage of total
Non-Voting Capital Stock Interests, each percentage of a Non-Voting Capital
Stock Interest (or any fraction thereof) shall also constitute and be deemed to
be the equivalent of one Share of Non-Voting Capital Stock Interest (or
equivalent fraction thereof). There shall only be, and there shall always be,
100 Shares of Non-Voting Capital Stock Interest outstanding (or fractional
interests thereof).
     “Non-Recurring Maintenance Expenditure Budget” has the meaning set forth in
Section 7.6.
     “Officers” has the meaning set forth in Section 6.11(a).
     “Operating Agreement” has the meaning set forth in Section 2.1(a)(v).
     “Operating Budget” has the meaning set forth in Section 7.4.
     “Order” means any order, award, decision, injunction, judgment, ruling,
writ, assessment, decree, determination, subpoena, stipulation or verdict
entered, issued, made, or rendered by any court, administrative agency, or other
Governmental Body or by any arbitrator.
     “Partner Nonrecourse Debt” has the meaning set forth in
Section 1.704-2(b)(4) of the Regulations.
     “Partner Nonrecourse Debt Minimum Gain” means an amount, with respect to
each Partner Nonrecourse Debt, equal to the Partnership Minimum Gain that would
result if such Partner Nonrecourse Debt were treated as a Nonrecourse Liability,
determined in accordance with Section 1.704-2(i)(3) of the Regulations.
     “Partner Nonrecourse Deductions” has the meaning set forth in
Sections 1.704-2(i)(1) and 1.704-2(i)(2) of the Regulations.
     “Partnership Minimum Gain” has the meaning set forth in
Sections 1.704-2(b)(2) and 1.704-2(d) of the Regulations.
     “person” means and includes a natural person, a corporation, an
association, a partnership, a limited liability company, a trust, a joint
venture, an unincorporated organization, a business, a Governmental Body or any
other legal entity.
     “Pledging Member” has the meaning set forth in Section 8.7.
     “President” has the meaning set forth in Section 6.11(b).
     “Profits” and “Losses” means, for each Allocation Period, an amount equal
to the Company’s taxable income or loss for such Allocation Period, determined
in accordance with IRC Section 703(a) (for this purpose, all items of income,
gain, loss, or deduction required to be stated separately pursuant to IRC
Section 703(a)(1) shall be included in taxable income or loss), with the
following adjustments (without duplication):

-67-



--------------------------------------------------------------------------------



 



          i. Any income of the Company that is exempt from federal income tax
and not otherwise taken into account in computing Profits or Losses pursuant to
this definition of “Profits” and “Losses” shall be added to such taxable income
or loss;
          ii. Any expenditures of the Company described in IRC
Section 705(a)(2)(B) or treated as IRC Section 705(a)(2)(b) expenditures
pursuant to Regulations Section 1.704-1(b)(2)(iv)(i), and not otherwise taken
into account in computing Profits or Losses pursuant to this definition of
“Profits” and “Losses” shall be subtracted from such taxable income or loss;
          iii. In the event the Gross Asset Value of any Company asset is
adjusted pursuant to subparagraph (ii) or (iii) of the definition of Gross Asset
Value, the amount of such adjustment shall be taken into account as gain or loss
from the disposition of such asset for purposes of computing Profits or Losses;
          iv. Gain or loss resulting from any disposition of Property with
respect to which gain or loss is recognized for federal income tax purposes
shall be computed by reference to the Gross Asset Value of the Property disposed
of, notwithstanding that the adjusted tax basis of such Property differs from
its Gross Asset Value;
          v. In lieu of the depreciation, amortization, and other cost recovery
deductions taken into account in computing such taxable income or loss, there
shall be taken into account Depreciation for such Allocation Period, computed in
accordance with the definition of Depreciation;
          vi. To the extent an adjustment to the adjusted tax basis of any
Company asset pursuant to IRC Section 734(b) is required pursuant to Regulations
Section 1.704-1(b)(2)(iv)(m)(4) to be taken into account in determining Capital
Accounts as a result of a distribution other than in liquidation of a Member’s
Membership Interest, the amount of such adjustment shall be treated as an item
of gain (if the adjustment increases the basis of the asset) or loss (if the
adjustment decreases the basis of the asset) from the disposition of the asset
and shall be taken into account for purposes of computing Profits or Losses; and
          vii. Notwithstanding any other provision of this definition of
“Profits” and “Losses,” any items which are specially allocated pursuant to
Section 4.2 or Section 4.3 shall not be taken into account in computing Profits
or Losses.
The amounts of the items of income, gain, loss or deduction available to be
specially allocated pursuant to Sections 4.2 and 4.3 shall be determined by
applying rules analogous to those set forth in this definition of “Profits” and
“Losses.”
     “Promissory Notes” has the meaning set forth in Section 2.1(a)(viii).
     “Property” means all real and personal property owned or acquired by the
Company and any improvements thereto, and shall include both tangible and
intangible property.
     “Real Property” has the meaning set forth in Section 11.5(a).
     “Recipient” has the meaning set forth in Section 12.2.
     “Refurbishment Plan” has the meaning set forth in Section 7.5.

-68-



--------------------------------------------------------------------------------



 



     “Regulations” means the regulations promulgated under the IRC.
     “Regulatory Allegations” has the meaning set forth in Section 4.3.
     “Settlement Meetings” has the meaning set forth in Section 13.2(b).
     “SNA Group” has the meaning set forth in Section 2.8.
     “SCL Coke Supply Agreement” has the meaning set forth in
Section 2.1(a)(vii).
     “SCL Committed Capital Contributions” has the meaning set forth in
Section 3.5.
     “SCL Security Agreement” has the meaning set forth in Section 2.1(a)(xii).
     “Supermajority Approvals” has the meaning set forth in Section 6.7.
     “Tax” means any income, gross receipts, license, payroll, employment,
excise, severance, stamp, occupation, premium, property, environmental, windfall
profit, customs, vehicle, airplane, boat, vessel or other title or registration,
capital stock, franchise, employees’ income withholding, foreign or domestic
withholding, social security, unemployment, disability, real property, personal
property, sales, use, transfer, value added, alternative, add-on minimum and
other tax, fee, assessment, levy, tariff, charge or duty of any kind whatsoever
and any interest, penalty, addition or additional amount thereon imposed,
assessed or collected by or under the authority of any Governmental Body or
payable under any tax-sharing agreement or any other Contract.
     “Tax Matters Partner” has the meaning set forth in Section 7.10(a).
     “Tax Return” means any return (including any information return), report,
statement, schedule, notice, form, declaration, claim for refund or other
document or information filed with or submitted to, or required to be filed with
or submitted to, any Governmental Body in connection with the determination,
assessment, collection or payment of any Tax or in connection with the
administration, implementation or enforcement of or compliance with any Legal
Requirement relating to any Tax.
     “Voting Capital Stock Interest” means that part of a Membership Interest,
and only that part of a Membership Interest, of a Member that gives such Member
the power to vote in the election of the Managers or as otherwise required by
the Act. A Voting Capital Stock Interest expressed as a percentage means such
Voting Capital Stock Interest as a percentage of all Voting Capital Stock
Interests. For convenience of reference to a percentage of total Voting Capital
Stock Interests, each percentage of a Voting Capital Stock Interest (or any
fraction thereof) shall also constitute and be deemed to be the equivalent of
one Share of Voting Capital Stock Interest (or equivalent fraction thereof).
There shall only be, and there shall always be, 100 Shares of Voting Capital
Stock Interest outstanding (or fractional interests thereof).
     “Working Capital” has the meaning in Section 3.7(a).
     “Working Capital Loans” has the meaning in Section 3.7(a).
     “WPSC Coke Supply Agreement” has the meaning set forth in
Section 2.1(a)(vi).

-69-



--------------------------------------------------------------------------------



 



     “WPSC Committed Capital Contributions” has the meaning set forth in
Section 3.4.
     “WPSC Security Agreement” has the meaning set forth in Section 2.1(a)(xi).
          14.2 Construction. As used in this Agreement, unless a clear contrary
intention applies: (a) references to “Article” or “Section” are to an article or
section of this Agreement, and references to “hereunder,” “hereof,” “hereto,”
and words of similar import are references to this Agreement as a whole and not
to any particular Article, Section or other provision hereof; (b) references to
the singular number include the plural number, and vice versa, and reference to
any gender includes each other gender; (c) all “Exhibits” and “Schedules”
referred to in this Agreement are to Exhibits and Schedules attached to this
Agreement and are incorporated into this Agreement by reference and made a part
of this Agreement; (d) “include”, “includes” and “including” are deemed to be
followed by “without limitation” whether or not they are in fact followed by
such words or words of like import; (e) with respect to the determination of any
period of time, “from” means “from and including” and “to” means “to but
excluding”; (f) the headings of the various articles, sections and other
subdivisions of this Agreement are for convenience of reference only and shall
not modify, define or limit any of the terms or provisions of this Agreement;
and (g) reference to any agreement, document or instrument means such agreement,
document or instrument as amended or modified and in effect from time to time in
accordance with the terms thereof and shall include all addenda, exhibits and
schedules thereto.
ARTICLE XV
Miscellaneous
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS AGREEMENT OR IN ANY
ANCILLARY AGREEMENT, IN NO EVENT SHALL EITHER MEMBER OR THEIR RESPECTIVE
EMPLOYEES, AGENTS, OFFICERS, DIRECTORS OR AFFILIATES BE LIABLE TO THE OTHER
MEMBER OR THE COMPANY FOR ANY CONSEQUENTIAL DAMAGES OF ANY TYPE IN CONNECTION
WITH THIS AGREEMENT OR ANY ANCILLARY AGREEMENT, EVEN IF SUCH MEMBER HAS BEEN
ADVISED OF THE POSSIBILITY OF SUCH DAMAGES. “CONSEQUENTIAL DAMAGES” SHALL MEAN
INDIRECT, SPECIAL, INCIDENTAL, EXEMPLARY, CONSEQUENTIAL (INCLUDING WITHOUT
LIMITATION LOSS OF FUTURE PROFITS, REVENUE OR INCOME, BUSINESS INTERRUPTION, AND
LOSS OF BUSINESS REPUTATION OR OPPORTUNITY), AND PUNITIVE DAMAGES.
          15.1 Governing Law. This Agreement will be governed by the laws of the
State of Delaware, U.S.A., without regard to conflicts of laws principles.
          15.2 Nature of Relationship; Agency. Each Member is and for all
purposes shall be deemed to be an independent contractor with respect to the
performance of its obligations and duties under this Agreement. Neither Member
shall have the authority to assume or create obligations on behalf of the other
Member, and neither Member shall take any action that has the effect of creating
the appearance of its having such authority. This Agreement shall not be deemed
to constitute either Member to be the agent of the other Member. This Agreement
shall not create, nor shall it be interpreted as creating, a partnership between
the Members.

-70-



--------------------------------------------------------------------------------



 



          15.3 Due Notice. Any notice of a meeting or for any other purpose
required to be given to a Member or the Company under this Agreement shall be
given by Due Notice. “Due Notice” means delivery of written notice by overnight
delivery to the specified officers of WPSC, to the specified officers of SCL,
and to the President and Vice President of the Company. The initial specified
officers of WPSC and SCL are identified below. Changes to specified officers
shall be by Due Notice. Notice will be effective after actual delivery of such
notice by overnight delivery. Notice shall be accompanied by facsimile, email
and telephone (which shall not themselves constitute notice). Due Notice shall
be sent to the following addresses:
If to WPSC, addressed to:
Wheeling-Pittsburgh Steel Corporation
1134 Market Street
Wheeling, West Virginia 26003
Attention: Corporate Secretary
Facsimile No.: (304) 234-2555
With a required copy to (which shall not constitute Due Notice):
Kirkpatrick & Lockhart Nicholson Graham LLP
535 Smithfield Street
Pittsburgh, Pennsylvania 15222-2312
Attention: David L. Forney, Esq.
Facsimile: (412) 355-6501
If to SCL, addressed to:
SNA Carbon, LLC
3001 Miller Road
P.O. Box 1699
Dearborn, Michigan 48121
Attention: Corporate Secretary
Facsimile: (313) 845-0199
With a required copy to (which shall not constitute Due Notice):
Clark Hill PLC
500 Woodward Avenue
Suite 3500
Detroit, Michigan 48226-3435
Attention: Blair B. Hysni, Esq.
Facsimile: (313) 965-8252
If to the Company, addressed to:
Wheeling-Pittsburgh Steel Corporation
1134 Market Street
Wheeling, West Virginia 26003

-71-



--------------------------------------------------------------------------------



 



Attention: Corporate Secretary
Facsimile No.: (304) 234-2555
SNA Carbon, LLC
3001 Miller Road
P.O. Box 1699
Dearborn, Michigan 48121
Attention: Corporate Secretary
Facsimile: (313) 845-0199
With required copies to both (which shall not constitute Due Notice):
Kirkpatrick & Lockhart Nicholson Graham LLP
535 Smithfield Street
Pittsburgh, Pennsylvania 15222-2312
Attention: David L. Forney, Esq.
Facsimile: (412) 355-6501
Clark Hill PLC
500 Woodward Avenue
Suite 3500
Detroit, Michigan 48226-3435
Attention: Blair B. Hysni, Esq.
Facsimile: (313) 965-8252
Due Notice shall also be sent to any additional representative requested by a
Member or the Company in writing from time to time, but failure to give notice
to such additional representatives shall not be a failure of Due Notice.
          15.4 Force Majeure. In addition to any other limitation on liability
specified in this Agreement, the Company shall not be liable for damages, nor be
deemed to be in default of its obligations hereunder, by reason of acts of God,
nature or the public enemy, terrorism, nuclear disaster, accidents, explosions,
fire, flood, river freeze-ups, failure or availability of river locks, drought,
perils of the sea, strikes, lockouts, labor disputes, riots, sabotage, embargo,
war (whether or not declared and whether or not the United States is a
participant), civil insurrection, acts of violence, acts of government, federal,
state or municipal legal restriction or limitation or compliance therewith,
failure or delay of transportation (including railway car and barge shortages),
new or amended Legal Requirements, contract disputes, failure of plants or
facilities, failure of equipment (including emergency outages of equipment or
facilities or to make repairs to avoid breakdowns thereof or damage thereto),
failures of suppliers, shortage of, or inability to obtain at a reasonable cost,
raw materials (including coal of the type required to produce coke), supplies,
equipment, fuel, power, labor, or other operational necessities, interruption or
curtailment of power supply, or any other circumstance of a similar or different
nature beyond its reasonable control.
          15.5 Further Assurances. Each Member will (a) furnish upon request to
the other Member such further information, (b) execute and deliver to the other
Member such other documents, and (c) do such other acts and things, all as the
other Member may reasonably

-72-



--------------------------------------------------------------------------------



 



request for the purpose of carrying out the intentions of this Agreement.
          15.6 Waiver. Neither the failure nor any delay by any person in
exercising any right, power or privilege under this Agreement will operate as a
waiver of such right, power or privilege, and no single or partial exercise of
any such right, power or privilege will preclude any other or further exercise
of such right, power or privilege or the exercise of any other right, power or
privilege. To the extent permitted by Legal Requirements: (a) no claim or right
arising out of this Agreement can be discharged by one person, in whole or in
part, by a waiver or renunciation of the claim or right unless in writing signed
by the other parties thereto; (b) no waiver that may be given by a person will
be applicable except in the specific instance for which it is given; and (c) no
notice to or demand on one person will be deemed to be a waiver of any
obligation of such person or of the right of the person giving such notice or
demand to take further action without notice or demand as provided in this
Agreement.
          15.7 Entire Agreement. This Agreement supersedes all prior agreements
between the Members with respect to their subject matter and constitute a
complete and exclusive statement of the terms of the agreement between the
Members with respect to their subject matter. Terms included in this Agreement
may not be contradicted by evidence of any prior or contemporaneous oral or
written agreement.
          15.8 Consideration. The Members acknowledge the mutual receipt and
sufficiency of valuable consideration for the formation of the legally binding
contract represented by this Agreement. That consideration includes all of the
representations, warranties, covenants and obligations contained in this
Agreement. The recitals to this Agreement are hereby incorporated into this
Agreement by this reference and made a part hereof.
          15.9 Modification. This Agreement may not be amended except by a
written agreement executed by all Members. A course of conduct between the
Members shall not constitute an amendment or waiver of any provision of this
Agreement.
          15.10 Assignment; Successors. Except as expressly provided in this
Agreement (including Article VIII), neither Member may assign any of its rights
under this Agreement without the prior consent of the other Member. Subject to
the preceding sentence, this Agreement will apply to, be binding in all respects
upon and inure to the benefit of the successors and permitted assigns of the
Members. This Section does not modify Article VIII in any respect.
          15.11 No Third Party Rights. Except as expressly set forth in
Section 11.5 (and subject to the limitations therein), (a) nothing expressed or
referred to in this Agreement will be construed to give any person other than
the Members and the Company any legal or equitable right, remedy or claim under
or with respect to this Agreement or any provision of this Agreement, (b) this
Agreement and all of its provisions and conditions are for the sole and
exclusive benefit of the Members and their successors and assigns.
          15.12 Severability. If any provision of this Agreement not essential
to accomplishing its purposes is held invalid or unenforceable by any court of
competent jurisdiction, the other provisions of this Agreement will remain in
full force and effect. Any

-73-



--------------------------------------------------------------------------------



 



provision of this Agreement held invalid or unenforceable only in part or degree
will remain in full force and effect to the extent not held invalid or
unenforceable.
          15.13 Currency. All dollar and currency references in this Agreement
are to U.S. dollars and currency.
          15.14 Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same agreement.
          15.15 Survival. Upon dissolution of the Company or other termination
of this Agreement, this Agreement shall terminate without any liability on the
part of either Party (other than liability arising prior to the dissolution of
the Company or termination of this Agreement and liability arising from a breach
of this Agreement), except that the provisions of Section 3.15 (Member
Liability), Section 15.1 (Governing Law), Section 15.3 (Due Notice),
Section 15.12 (Severability), Article IX (Dissolution and Winding Up), Article X
(Representations and Warranties), Article XI (Indemnification; Exculpation),
Article XII (Confidentiality), Article XIII (Dispute Resolution) and Article XIV
(Definitions; Construction) shall survive, and all agreements executed pursuant
to this Agreement shall survive in accordance with their respective terms.

-74-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, and intending to be legally bound hereby, the
Members have caused this Agreement to be executed by their duly authorized
representatives on the date described below.

                    WHEELING-PITTSBURGH STEEL CORPORATION   SNA CARBON, LLC
 
               
By:
  /s/ James E. Muldoon       By:   /s/ William E. Hornberger
 
                Name: James E. Muldoon       Name: William E. Hornberger Title:
Vice President, Business Development       Title: EVP Date: 9/29/09       Date:
9/29/09

-75-



--------------------------------------------------------------------------------



 



EXHIBITS

     
EXHIBIT A
  Contribution Agreement
EXHIBIT B
  Easement Agreement
EXHIBIT C
  Gas and Steam Supply Agreement
EXHIBIT D
  Management Agreement
EXHIBIT E
  Operating Agreement
EXHIBIT F
  WPSC Coke Supply Agreement
EXHIBIT G
  SCL Coke Supply Agreement
EXHIBIT H
  Promissory Notes
EXHIBIT I
  Guaranty Agreement
EXHIBIT J
  Temporary Supply Agreement
EXHIBIT K
  WPSC Security Agreement
EXHIBIT L
  SCL Security Agreement
EXHIBIT M
  Intercreditor Agreement
EXHIBIT N
  Deposit Account Control Agreement
EXHIBIT O
  Governing Operating Guidelines
EXHIBIT P
  Refurbishment Plan
EXHIBIT Q
  SNA’s Financial Statements
EXHIBIT R
  SCL’s Ownership Structure

SCHEDULES

     
SCHEDULE 2.9
  Insurance
SCHEDULE 3.3
  Potential Distribution Allocation
SCHEDULE 3.4
  WSPC and SCL Committed Capital Contributions
SCHEDULE 3.10(h)
  Dilution Examples
SCHEDULE 7.4
  Operating Budget
SCHEDULE 11.5(b)(i)
  Production Levels
SCHEDULE 11.5(b)(ii)
  Criteria Pollutants Emissions Limit
SCHEDULE 11.5(i)(i)
  Fines/Stipulated Penalties

[Exhibits and Schedules have been omitted and will be furnished upon request.]

